PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 May 12, 2010 Dear Shareholder: A Special Meeting of Shareholders of Principal Funds, Inc. (PFI) will be held at 680 8th Street, Des Moines, Iowa 50392-2080, on July 15, 2010 at 10 a.m., Central Time. At the meeting, shareholders of the LargeCap Blend Fund I (the Acquired Fund) will be asked to consider and approve a Plan of Acquisition (the Plan) providing for the reorganization of the LargeCap Blend Fund I into the LargeCap S&P 500 Index Fund (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. Holders of Class B shares of the Acquired Fund will receive Class A shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on July 23, 2010. All share classes of the Acquired Fund will vote in the aggregate and not by class with respect to the Reorganization. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in largecap securities within the capitalization range of the S&P 500 Index (the Index), with the Acquiring Fund attempting to match the Index and the Acquired Fund attempting to outperform the Index. The Acquiring Fund has lower advisory fee rates and lower expense ratios than the Acquired Fund and has outperformed the Acquired Fund over the one, three, and five year periods ended December 31, 2009. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The value of your investment will not be affected by the Reorganization. Furthermore, in the opinion of legal counsel, no gain or loss will be recognized by any shareholder for federal income tax purposes as a result of the Reorganization. ***** Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement/Prospectus, and a proxy card for shares of the Acquired Fund you owned as of April 26, 2010, the record date for the Meeting. The Proxy Statement/Prospectus provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors has unanimously voted in favor of the proposed Reorganization and recommends that you vote FOR the Proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement/Prospectus and then complete and mail your proxy card(s) in the enclosed postage-paid envelope, allowing sufficient time for receipt by us by July 14, 2010. As a convenience, we offer three options by which to vote your shares: By Internet: Follow the instructions located on your proxy card. By Phone: The phone number is located on your proxy card. Be sure you have your control number, as printed on your proxy card, available at the time you call. By Mail: Sign your proxy card and enclose it in the postage-paid envelope provided in this proxy package. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Reorganization, please call our shareholder services department toll free at 1-800-222-5852. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the LargeCap Blend Fund I: Notice is hereby given that a Special Meeting of Shareholders (the Meeting) of the LargeCap Blend Fund I, a separate series of Principal Funds, Inc. (PFI), will be held at 680 8 th Street, Des Moines, Iowa 50392-2080, on July 15, 2010 at 10 a.m., Central Time . A Proxy Statement/Prospectus providing information about the following proposal to be voted on at the Meeting is included with this notice. The Meeting is being held to consider and vote on such proposal as well as any other business that may properly come before the Meeting or any adjournment thereof: Proposal: Approval of a Plan of Acquisition providing for the reorganization of the LargeCap Blend Fund I (the Fund) into the LargeCap S&P 500 Index Fund. The Board of Directors of PFI recommends that shareholders of the Fund vote FOR the Proposal. Approval of the Proposal will require the affirmative vote of the holders of at least a Majority of the Outstanding Voting Securities (as defined in the accompanying Proxy Statement/Prospectus) of the Fund. Each shareholder of record at the close of business on April 26, 2010 is entitled to receive notice of and to vote at the Meeting. Please read the attached Proxy Statement/Prospectus. By order of the Board of Directors Nora M. Everett President and Chief Executive Officer May 12, 2010 Des Moines, Iowa PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080  PROXY STATEMENT/PROSPECTUS SPECIAL MEETING OF SHAREHOLDERS TO BE HELD JULY 15, 2010 RELATING TO THE REORGANIZATION OF: THE LARGECAP BLEND FUND I INTO THE LARGECAP S&P This Proxy Statement/Prospectus is furnished in connection with the solicitation by the Board of Directors (the Board or Directors) of Principal Funds, Inc. (PFI) of proxies to be used at a Special Meeting of Shareholders of PFI to be held at 680 8th Street, Des Moines, Iowa 50392-2080, on July 15, 2010, at 10 a.m., Central Time (the Meeting). At the Meeting, shareholders of the LargeCap Blend Fund I (the Acquired Fund) will be asked to consider and approve a proposed Plan of Acquisition (the Plan) providing for the reorganization of the Acquired Fund into the LargeCap S&P 500 Index Fund (the Acquiring Fund). Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. Holders of Class B shares of the Acquired Fund will receive Class A shares of the Acquiring Fund. If approved by shareholders of the Acquired Fund, the Reorganization is expected to occur immediately after the close of regularly scheduled trading on the NYSE on July 23, 2010 (the Effective Time). All share classes of the Acquired Fund will vote in the aggregate and not by class. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and the Form of Plan of Acquisition which is attached hereto as Appendix A. This Proxy Statement/Prospectus contains information shareholders should know before voting on the Reorganization. Please read it carefully and retain it for future reference. The Annual and Semi-Annual Reports to Shareholders of PFI contain additional information about the investments of the Acquired and Acquiring Funds, and the Annual Report contains discussions of the market conditions and investment strategies that significantly affected the Acquired and Acquiring Funds during the fiscal year ended October 31, 2009. Copies of these reports may be obtained at no charge by calling our shareholder services department toll free at 1-800-247-4123. A Statement of Additional Information dated May 12, 2010 (the Statement of Additional Information) relating to this Proxy Statement/Prospectus has been filed with the Securities and Exchange Commission (SEC) and is incorporated by reference into this Proxy Statement/Prospectus. PFIs Prospectus, dated March 1, 2010 and as supplemented, (File No. 33-59474) and the Statement of Additional Information for PFI, dated March 1, 2010 and as supplemented (PFI SAI), have been filed with the SEC and, insofar as they relate to the LargeCap Blend Fund I, are incorporated by reference into this Proxy Statement/Prospectus. Copies of these documents may be obtained without charge by writing to PFI at the address noted above or by calling our shareholder services department toll free at 1-800-222-5852. You may also call our shareholder services department toll fee at 1-800-222-5852 if you have any questions regarding the Reorganization. PFI is subject to the informational requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (the 1940 Act) and files reports, proxy materials and other information with the SEC. Such reports, proxy materials and other information may be inspected and copied at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 (information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-5850). Such materials are also available on the SECs EDGAR Database on its Internet site at www.sec.gov, and copies may be obtained, after paying a duplicating fee, by email request addressed to publicinfo@sec.gov or by writing to the SECs Public Reference Room. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is May 12, 2010. TABLE OF CONTENTS Page INTRODUCTION 3 THE REORGANIZATION 3 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE LARGECAP BLEND FUND I INTO THE LARGECAP S&P 4 Comparison of Acquired and Acquiring Funds 4 Comparison of Investment Objectives and Strategies 5 Fees and Expenses of the Funds 6 Comparison of Principal Investment Risks 9 Performance 10 INFORMATION ABOUT THE REORGANIZATION 12 Plan of Acquisition 12 Reasons for the Reorganization 12 Board Consideration of the Reorganization 12 Description of the Securities to Be Issued 13 Federal Income Tax Consequences 13 CAPITALIZATION 14 ADDITIONAL INFORMATION ABOUT THE FUNDS 15 Certain Investment Strategies and Related Risks of the Funds 15 Multiple Classes of Shares 18 Costs of Investing in the Funds 18 Distribution Plans and Intermediary Compensation 20 Other Payments to Financial Intermediaries 21 Pricing of Fund Shares 21 Purchase of Fund Shares 22 Redemption of Fund Shares 26 Exchange of Fund Shares 29 Frequent Purchases and Redemptions 31 Dividends and Distributions 33 Tax Considerations 34 Portfolio Holdings Information 34 VOTING INFORMATION 34 OUTSTANDING SHARES AND SHARE OWNERSHIP 35 FINANCIAL HIGHLIGHTS 37 FINANCIAL STATEMENTS 46 LEGAL MATTERS 46 OTHER INFORMATION 46 APPENDIX A Form of Plan of Acquisition A-1 APPENDIX B Description of Index B-1 INTRODUCTION This Proxy Statement/Prospectus is being furnished to shareholders of the Acquired Fund to provide information regarding the Plan and the Reorganization. Principal Funds, Inc. PFI is a Maryland corporation and an open-end management investment company registered with the SEC under the 1940 Act. PFI currently offers 67 separate series or funds (the PFI Funds), including the Acquired and Acquiring Funds. The sponsor of PFI is Principal Life Insurance Company (Principal Life), and the investment advisor to the PFI Funds is Principal Management Corporation (PMC). Principal Funds Distributor, Inc. (the Distributor or PFD) is the distributor for all share classes of the Acquired and Acquiring Funds. Principal Life, an insurance company organized in 1879 under the laws of Iowa, PMC and PFD are indirect, wholly- owned subsidiaries of Principal Financial Group, Inc. (PFG). Their address is the Principal Financial Group, Des Moines, Iowa 50392- 2080. Investment Management . Pursuant to an investment advisory agreement with PFI with respect to the Acquired and Acquiring Funds, PMC provides investment advisory services and certain corporate administrative services to the Funds. As permitted by the investment advisory agreement, PMC has entered into sub-advisory agreements with respect to the Acquired and Acquiring Funds as follows: Acquired Fund Sub-Advisor LargeCap Blend Fund I Goldman Sachs Asset Management, L.P. (Goldman Sachs or "GSAM") Acquiring Fund Sub-Advisor LargeCap S&P 500 Index Fund Principal Global Investors, LLC (PGI) PMC and each sub-advisor are registered with the SEC as investment advisors under the Investment Advisers Act of 1940. Goldman Sachs is located at 32 Old Slip, New York, NY 10005. PGI is located at 801 Grand Avenue, Des Moines, IA 50392. PGI is an affiliate of PFG. THE REORGANIZATION At its meeting held on March 8, 2010, the Board, including all the Directors who are not interested persons (as defined in the 1940 Act) of PFI (the Independent Directors), approved the Reorganization pursuant to the Plan providing for the combination of the Acquired Fund into the Acquiring Fund. The Board concluded that the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. The factors that the Board considered in deciding to approve the Reorganization are discussed below under Information About the Reorganization  Board Consideration of the Reorganization. The Reorganization contemplates: (i) the transfer of all the assets, subject to all of the liabilities, of the Acquired Fund to the Acquiring Fund in exchange for shares of the Acquiring Fund; (ii) the distribution to Acquired Fund shareholders of the Acquiring Fund shares; and (iii) the liquidation and termination of the Acquired Fund. As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. In the Reorganization, the Acquiring Fund will issue a number of shares with a total value equal to the total value of the net assets of the Acquired Fund, and each shareholder of the Acquired Fund will receive a number of full and fractional shares of the Acquiring Fund with a value equal to the value of that shareholders shares of the Acquired Fund, as of the close of regularly scheduled trading on the NYSE on the closing date of the Reorganization (the Effective Time). The closing date of the Reorganization is expected to be July 23, 2010. Holders of Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. Holders of Class B shares of the Acquired Fund will receive Class A shares of the Acquiring Fund. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and in the Form of Plan of Acquisition, which is attached hereto as Appendix A. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in largecap securities within the capitalization range of the S&P 500 Index (the Index), with the Acquiring Fund attempting to match the Index and the Acquired Fund attempting to outperform the Index. The Acquiring Fund has lower advisory fee rates and lower expense ratios than the Acquired Fund and has outperformed the Acquired Fund over the one, three, and five year periods ended December 31, 2009. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. In the opinion of legal counsel, the Reorganization will qualify as a tax-free reorganization and, for federal income tax purposes, no gain or loss will be recognized as a result of the Reorganization by the Acquired or Acquiring Fund shareholders. See Information About the Reorganization  Federal Income Tax Consequences. The Reorganization will not result in any material change in the purchase and redemption procedures followed with respect to the distribution of shares. See Additional Information About the Funds  Purchases, Redemptions and Exchanges of Shares. The Acquired Fund is expected to achieve the greatest benefit from the Reorganization and, therefore, will pay all expenses and out-of- pocket fees incurred in connection with the Reorganization, including printing, mailing, and legal fees. These expenses and fees are expected to total $104,900. Assuming the Acquiring Fund experiences the expense ratios shown in the Annual Fund Operating Expenses table, shareholders of the Acquired Fund may expect to recover the estimated expenses of the Reorganization in one year. Further, the Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The Acquired Fund is expected to dispose of approximately 9% of its portfolio securities. The trading costs are estimated to be $397,000 with an approximate gain of $5,427,000 on a U.S. GAAP basis. The per share capital gain is estimated to be $0.04. PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE LARGECAP BLEND FUND I INTO THE LARGECAP S&P Shareholders of the LargeCap Blend Fund I (the Acquired Fund) are being asked to approve the reorganization of the Acquired Fund into the LargeCap S&P 500 Index Fund (the Acquiring Fund.) Comparison of Acquired and Acquiring Funds The following table provides comparative information with respect to the Acquired and Acquiring Funds. As indicated in the table, the Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in largecap securities. The Funds differ principally in that the Acquiring Fund is an index fund that is passively managed and tracks the performance of the S&P 500 Index (the Index), while the Acquired Fund is actively managed and seeks to outperform the Index. The Funds differ further in that the Acquiring Fund may use derivatives (stock index futures and options) as a substitute for the sale or purchase of securities. LargeCap Blend Fund I LargeCap S&P 500 Index Fund (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of October 31, 2009: $897,501,000 $910,896,000 Investment Advisor: PMC Sub-Advisors and Portfolio Managers: Goldman Sachs PGI Andrew Alford (since 2007). Mr. Alford has been with GSAM Dirk Laschanzky (since 2003). Mr. Laschanzky has been with PGI since 1998. He earned a BS in Information and computer Science since 1997. He earned a BA and an MBA, both in Finance, from from the University of California at Irvine and an MBA and Ph.D. the University of Iowa. Mr. Laschanzky has earned the right to use from the Booth Graduate School of Business at the University of the Chartered Financial Analyst designation. Chicago. Kent Daniel (since 2009). Mr. Daniel has been with GSAM since Scott W. Smith (since 2007). Mr. Smith has been with PGI since 2004. He earned a BS from the California Institute of Technology 1999. He earned a Bachelors degree in Finance from Iowa State and an MBA and Ph.D. from UCLA. University. Katinka Domotorffy (since 2009). Ms. Domotorffy has been with GSAM since 1998. She earned a BS from the University of Pennsylvania and an MS in Finance from the London School of Economics. Ms. Domotorffy has earned the right to use the Chartered Financial Analyst designation. Comparison of Investment Objectives and Strategies Investment Objective: Both Funds seek to provide long-term growth of capital. Principal Investment Strategies: The Fund seeks its objective through investment in a broadly Under normal circumstances, the Fund invests at least 80% of its diversified portfolio of large cap equity securities representing all net assets (plus any borrowings for investment purposes) in major sectors of the U.S. economy. Under normal circumstances, common stocks of companies that compose the S&P 500 Index. the Fund invests at least 80% of its net assets (plus any borrowings PGI attempts to mirror the investment performance of the Index for investment purposes) in equity securities of companies with by allocating the Funds assets in approximately the same large market capitalizations (those with market capitalizations weightings as the S&P 500. The S&P 500 is an unmanaged index similar to companies in the S&P 500 Index (as of the most recent of 500 common stocks chosen to reflect the industries of the U.S. calendar year end, the range was between approximately $1.1 economy and is often considered a proxy for the stock market in billion and $323.7 billion)) measured at the time of purchase. general. Each stock is weighted by its market capitalization which Market capitalization is defined as total current market value of a means larger companies have greater representation in the Index companys outstanding common stock. As a blend fund, the fund than smaller ones. As of the most recent calendar year end, the assets will be invested in equity securities with both growth and market capitalization range of the Index was between value characteristics. This Fund may be used as part of a fund of approximately $1.1 billion and $323.7 billion. Market funds strategy. capitalization is defined as total current market value of a company's outstanding common stock. PGI may also use stock Goldman Sachs seeks to outperform the S&P 500 Index by index futures and options as a substitute for the sale or purchase of overweighting stocks that it believes are more likely to outperform securities. This Fund may be used as part of a fund of funds the benchmark while underweighting stocks that it believes will strategy. lag the Index. GSAM seeks to add value from stock selection rather than sector rotation strategies or market timing. Its approach The Fund uses an indexing strategy or a passive investment is to combine traditional fundamental analysis with sophisticated approach designed to track the performance of the S&P 500. It quantitative modeling and to carefully construct and manage the does not attempt to manage market volatility, use defensive risk in the portfolio. strategies or reduce the effect of any long-term periods of poor stock performance. Over the long-term, PGI seeks a very close correlation between performance of the Fund, before expenses, and that of the S&P 500. It is unlikely that a perfect correlation of 1.00 will be achieved. The correlation between Fund and Index performance may be affected by the Funds expenses, changes in securities markets, changes in the composition of the Index and the timing of purchases and sales of Fund shares. Because of the difficulty and expense of executing relatively small stock trades, the Fund may not always be invested in the less heavily weighted S&P 500 stocks. At times, the Funds portfolio may be weighted differently from the S&P 500, particularly if the Fund has a small level of assets to invest. In addition, the Funds ability to match the performance of the S&P 500 is affected to some degree by the size and timing of cash flows into and out of the Fund. The Fund is managed to attempt to minimize such effects. PGI reserves the right to omit or remove any of the S&P 500 stocks from the Fund if it determines that the stock is not sufficiently liquid. In addition, a stock might be excluded or removed from the Fund if extraordinary events or financial conditions lead PGI to believe that it should not be a part of the Funds assets. PGI may also elect to omit any S&P 500 stocks from the Fund if such stocks are issued by an affiliated company. NOTE: Standard & Poors 500 and S&P 500® are trademarks of The McGraw-Hill Companies, Inc. and have been licensed by Principal. The Fund is not sponsored, endorsed, sold, or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the Fund. Temporary Defensive Investing: For temporary defensive purposes in times of unusual or adverse market, economic, or political conditions, each Fund may invest up to 100% of its assets in cash and cash equivalents. In taking such defensive measures, either Fund may fail to achieve its investment objective. Fundamental Investment Restrictions: The Funds are subject to nearly identical fundamental investment restrictions, the difference being that the Acquiring Fund is subject to restriction of a concentration of its investments in a particular industry only to the extent that the Index also is so concentrated. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. The investment objective of each Fund may be changed by the Board of Directors of PFI without shareholder approval. Additional information about the investment strategies and the types of securities in which the Funds may invest is discussed below under Certain Investment Strategies and Related Risks of the Funds as well as in the Statement of Additional Information. The Statement of Additional Information provides further information about the portfolio manager(s) for each Fund, including information about compensation, other accounts managed and ownership of Fund shares. Fees and Expenses of the Funds The tables below compare the fees and expenses of the shares of the Acquired and Acquiring Funds. In the Reorganization, the holders of Class R-1, Class R-2, Class R-3, Class R-4, class R-5 ("Retirement Class shares"), Class A, Class C, Class J, and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, Class J, and Institutional Class shares of the Acquiring Fund. Holders of Class B shares of the Acquired Fund will receive Class A shares of the Acquiring Fund Shareholder Fees (fees paid directly from your investment) The following table shows the fees and expenses you may pay when you buy and redeem Class A, Class B, Class C and Class J shares of the Funds. These fees and expenses are more fully described under "Additional Information About the Funds Costs of Investing in the Funds." The Retirement Class and Institutional Class shares are not subject to sales charges or redemption fees. Class A Class B* Class C Class J Maximum Sales Charge (Load) Imposed on Acquired Fund 5.50% None None None Purchases (as a percentage of offering price) Acquiring Fund 1.50% Maximum Deferred Sales Charge (Load) (as a Acquired Fund 1.00% 5.00% 1.00% 1.00% percentage of dollars subject to charge) Acquiring Fund 0.25% (1) A CDSC may apply on certain redemptions made within 18 months. * Acquiring Fund does not issue Class B shares Fees and Expenses as a % of average daily net assets The following table shows: (a) the ratios of expenses to average net assets of the Acquired Fund for the fiscal year ended October 31, 2009; (b) the ratios of expenses to average net assets of the Acquiring Fund for the fiscal year ended October 31, 2009; and (c) the pro forma expense ratios of the Acquiring Fund for the fiscal year ending October 31, 2009 assuming that the Reorganization had taken place at the commencement of the fiscal year ending October 31, 2009. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Total Operating Total Management 12b-1 Other Expense Expense Operating Fees Fees Expenses Ratio Reimbursement Expenses (a) LargeCap Blend Fund I (Acquired Fund) Class A 0.44% 0.25% 0.75% 1.44% 0.01% 1.43% Class B 0.44 1.00 1.51 2.95 0.01 2.94 Class C 0.44 1.00 3.82 5.26 3.37 (1) 1.89 Class J 0.44 0.45 0.28 1.17 0.01 1.16 Class R-1 0.44 0.35 0.54 1.33 0.01 1.32 Class R-2 0.44 0.30 0.46 1.20 0.01 1.19 Class R-3 0.44 0.25 0.33 1.02 0.01 1.01 Class R-4 0.44 0.10 0.29 0.83 0.01 0.82 Class R-5 0.44 N/A 0.27 0.71 0.01 0.70 Institutional 0.44 N/A 0.01 0.45 0.01 0.44 (b) LargeCap S&P 500 Index Fund ( Acquiring Fund) Class A 0.15% 0.15% 0.49% 0.79% N/A 0.79% Class C 0.15 1.00 1.03 2.18 0.88% 1.30 Class J 0.15 0.45 0.21 0.81 N/A 0.81 Class R-1 0.15 0.35 0.54 1.04 N/A 1.04 Class R-2 0.15 0.30 0.46 0.91 N/A 0.91 Class R-3 0.15 0.25 0.33 0.73 N/A 0.73 Class R-4 0.15 0.10 0.29 0.54 N/A 0.54 Class R-5 0.15 N/A 0.27 0.42 N/A 0.42 Institutional 0.15 N/A 0.10 0.25 N/A 0.25 (c) LargeCap S&P 500 Index Fund (Acquiring Fund) (Pro forma assuming Reorganization) Class A 0.15% 0.15% 0.58% 0.88% 0.18% 0.70% Class C 0.15 1.00 0.99 2.14 0.84 1.30 Class J 0.15 0.45 0.20 0.80 N/A 0.80 Class R-1 0.15 0.35 0.54 1.04 N/A 1.04 Class R-2 0.15 0.30 0.46 0.91 N/A 0.91 Class R-3 0.15 0.25 0.33 0.73 N/A 0.73 Class R-4 0.15 0.10 0.29 0.54 N/A 0.54 Class R-5 0.15 N/A 0.27 0.42 N/A 0.42 Institutional 0.15 N/A 0.02 0.17 N/A 0.17 (1) PMC has contractually agreed to limit the Acquired Fund's Management Fees through the period ending February 28, 2011. The fee waiver will reduce the Acquired Fund's Management Fees by 0.01% (expressed as a percent of average net assets on an annualized basis). (2) PMC has contractually agreed to limit the Acquiring Funds expenses attributable to Class C shares and, if necessary, pay expenses normally payable by the Acquiring Fund, excluding interest expense, through the period ending February 28, 2011. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.30% for Class C. (3) PMC has contractually agreed to limit the Acquired Funds expenses attributable to Class C shares and, if necessary, pay expenses normally payable by the Acquired Fund, excluding interest expense, through the period ending February 28, 2011. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.89% for Class C. (4) The Distributor has voluntarily agreed to limit the Acquired and Acquiring Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. (5) PMC has voluntarily agreed to limit the Acquiring Fund's expenses attributable to Institutional Class shares and, if necessary, pay expenses normally payable by the Acquiring Fund, excluding interest expense. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.20%. The expense limit may be terminated at any time. (6) PMC has contractually agreed to limit the Acquiring Funds expenses attributable to Class A shares, commencing at the time of the Reorganization, and if necessary, pay expenses normally payable by the Acquiring Fund, excluding interest expense through the period ending February 29, 2012. The expense limit will maintain a total level of operating expenses (expressed as a percent of average daily net assets on an annualized basis) not to exceed 0.70% for Class A shares. The costs associated with the Reorganization are not reflected in the Annual Fund Operating Expenses table. The Acquired Fund will pay the costs associated with the Reorganization which are estimated to be $104,900. Assuming the Acquiring Fund experiences the expense ratios in the above table, shareholders of the Acquired Fund may expect the Acquiring Fund to recover the estimated expenses of the Reorganization in one year. Examples: The following examples are intended to help you compare the costs of investing in shares of the Acquired and Acquiring Funds. The examples assume that fund expenses continue at the rates shown in the table above, that you invest $10,000 in the particular fund for the time periods indicated and that all dividends and distributions are reinvested. The examples also assume that your investment has a 5% return each year. The examples also take into account the relevant contractual expense limit until the date of expiration. The examples should not be considered a representation of future expense of the Acquired or Acquiring fund. Actual expense may be greater or less than those shown. If you sell your shares at the end of the period: 1 Year 3 Years 5 Years 10 Years LargeCap Blend Fund I (Acquired Fund) Class A $688 $ 979 $1,293 $2,178 Class B 797 1,311 1,751 2,913 Class C 292 1,222 2,304 4,985 Class J 218 370 643 1,419 Class R-1 134 420 728 1,600 Class R-2 121 380 659 1,454 Class R-3 103 324 562 1,247 Class R-4 84 264 459 1,024 Class R-5 72 226 394 881 Institutional 45 143 251 566 LargeCap S&P 500 Index Fund (Acquiring Fund) Class A 229 399 582 1,113 Class C 232 583 1,075 2,432 Class J 183 259 450 1,002 Class R-1 106 331 574 1,271 Class R-2 93 290 504 1,120 Class R-3 75 233 406 906 Class R-4 55 173 302 677 Class R-5 43 135 235 530 Institutional 26 80 141 318 LargeCap S&P 500 Index Fund (Acquiring Fund) (Pro forma assuming Reorganization) Class A 220 406 610 1,199 Class C 232 575 1,059 2,395 Class J 182 255 444 990 Class R-1 106 331 574 1,271 Class R-2 93 290 504 1,120 Class R-3 75 233 406 906 Class R-4 55 173 302 677 Class R-5 43 135 235 530 Institutional 17 55 96 217 If you do not sell your shares at the end of the period: 1 Year 3 Years 5 Years 10 Years LargeCap Blend Fund I (Acquired Fund) Class A $688 $979 $1,293 $2,178 Class B 297 911 1,551 2,913 Class C 192 1,222 2,304 4,985 Class J 118 370 643 1,419 LargeCap S&P 500 Index Fund (Acquiring Fund) Class A 229 399 582 1,113 Class C 132 583 1,075 2,432 Class J 83 259 450 1,002 LargeCap S&P 500 Index Fund (Acquiring Fund) (Pro forma assuming Reorganization) Class A 220 406 610 1,199 Class C 132 575 1,059 2,395 Class J 82 255 444 990 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes for shareholders who hold Fund shares in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the portfolio turnover rate for the Acquired Fund was 94.4% of the average value of its portfolio while the portfolio turnover rate for the Acquiring Fund was 7.6%. Investment Management Fees/Sub-Advisory Arrangements Each Fund pays its investment advisor, PMC, an advisory fee which for each Fund is calculated as a percentage of the Funds average daily net assets pursuant to the following fee schedule: LargeCap Blend Fund I LargeCap S&P 500 Index Fund (Acquired Fund) (Acquiring Fund) First $500 million 0.45% Next $500 million 0.43% Next $500 million 0.40% All assets 0.15% Over $1.5 billion 0.41% Sub-Advisory fees for each Fund are paid by PMC. As a result of the Reorganization, the assets of the Acquired Fund, which is managed by a sub-advisor unaffiliated with PMC, will be transferred to the Acquiring Fund, which is managed by an affiliated sub-advisor. Consequently, the Reorganization may be expected to benefit PMC by increasing, with respect to such assets, the amount of the fees that are retained by PMC and its affiliate rather than paid to an unaffiliated sub-advisor. A discussion of the basis of the Boards approval of the advisory and sub-advisory agreements with respect to the Acquired and Acquiring Funds is available in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2009. Comparison of Principal Investment Risks In deciding whether to approve the Reorganization, shareholders should consider the amount and character of investment risk involved in the respective investment objectives and strategies of the Acquired and Acquiring Funds. Because the Funds have similar investment objectives and substantially similar principal policies, the Funds risks are substantially similar. As described below, the Funds also have some different risks. Risks Applicable to both Funds: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Underlying Fund Risk . An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Risks Applicable to the Acquired Fund: Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Risk Applicable to the Acquiring Fund: Derivatives Risk . Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Performance The following information provides an indicator of the risks of investing in the Funds. The bar chart below shows how the Acquired Funds total return has varied year-by-year, while the table below shows each Funds performance over time (along with the returns of a broad-based market index for reference). Annual returns do not reflect any applicable sales charges and would be lower if they did. A Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principalfunds.com or by calling 1-800-222-5852. LargeCap Blend Fund I Institutional Class shares and Class J shares were first sold on March 1, 2001, Class R-1 shares were first sold on November 1, 2004, Class A and B shares commenced operations on June 28, 2005, and Class C shares were first sold on January 16, 2007. The returns for these classes of shares, for the period prior to the dates shown, are based on the performance of Class R-3 shares adjusted to reflect the fees and expenses of these classes of shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Class R-3 shares. Class R-3 shares were first sold on December 6, 2000. LargeCap S&P 500 Index Fund Institutional Class shares and Class J shares were first sold on March 1, 2001, Class R-1 shares were first sold on November 1, 2004, Class A shares commenced operations on June 28, 2005, and Class C shares were first sold on January 16, 2007. The returns for these classes of shares, for the period prior to the dates shown, are based on the performance of Class R-3 shares adjusted to reflect the fees and expenses of these classes of shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Class R-3 shares. Class R-3 shares were first sold on December 6, 2000. Average Annual Total Returns (%) (with Maximum Sales Charge) for periods ended December 31, 2009 1 Year 5 Years Life of Fund LargeCap Blend Fund I (Acquired Fund) Class A (before taxes) 14.52% -2.57% -3.18% (after taxes on distributions) 14.42 -2.74 -3.35 (after taxes on distributions and sale of shares) 9.57 -2.15 -2.66 Class B 14.22 -2.88 -3.50 Class C 19.49 -2.20 -3.34 Class J 20.44 -1.42 -2.68 Class R-1 21.22 -1.65 -2.79 Class R-2 21.40 -1.51 -2.67 Class R-3 21.66 -1.32 -2.48 Class R-4 21.84 -1.16 -2.32 Class R-5 21.89 -1.04 -2.18 Institutional Class 22.20 -0.79 -1.94 S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.45 LargeCap S&P 500 Index Fund (Acquiring Fund) Class A (before taxes) 23.69% -0.56% -1.17% (after taxes on distributions) 23.45 -0.82 -1.51 (after taxes on distributions and sale of shares) 15.72 -0.46 -1.02 Class C 23.67 -0.94 -1.62 Class J 24.60 -0.35 -1.19 Class R-1 25.16 -0.63 -1.32 Class R-2 25.35 -0.47 -1.17 Class R-3 25.52 -0.30 -1.01 Class R-4 25.86 -0.11 -0.82 Class R-5 25.99 0.01 -0.67 Institutional Class 26.39 0.26 -0.46 S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.45 After-tax returns are shown for Class A shares only and would be different for the other share classes. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or individual retirement accounts. INFORMATION ABOUT THE REORGANIZATION Plan of Acquisition The terms of the Plan are summarized below. The summary is qualified in its entirety by reference to the Form of the Plan which is attached as Appendix A to this Proxy Statement/Prospectus. Under the Plan, the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund. We expect that the closing date will be July 23, 2010, or such earlier or later date as PMC may determine, and that the Effective Time of the Reorganization will be as of the close of regularly scheduled trading on the NYSE (normally 3:00 p.m., Central Time) on that date. Each Fund will determine its net asset values as of the close of trading on the NYSE using the procedures described in its then current prospectus (the procedures applicable to the Acquired Fund and the Acquiring Fund are identical). The Acquiring Fund will issue to the Acquired Fund a number of shares of each share class with a total value equal to the total value of the net assets of the corresponding share class of the Acquired Fund outstanding at the Effective Time. Immediately after the Effective Time, the Acquired Fund will distribute to its shareholders Acquiring Fund shares of the same class as the Acquired Fund shares each shareholder owns in exchange for all Acquired Fund shares of that class. Acquired Fund shareholders will receive a number of full and fractional shares of the Acquiring Fund that are equal in value to the value of the shares of the Acquired Fund that are surrendered in the exchange. In connection with the exchange, the Acquiring Fund will credit on its books an appropriate number of its shares to the account of each Acquired Fund shareholder, and the Acquired Fund will cancel on its books all its shares registered to the account of that shareholder. After the Effective Time, the Acquired Fund will be dissolved in accordance with applicable law. The Plan may be amended, but no amendment may be made which in the opinion of the Board would materially adversely affect the interests of the shareholders of the Acquired Fund. The Board may abandon and terminate the Plan at any time before the Effective Time if it believes that consummation of the transactions contemplated by the Plan would not be in the best interests of the shareholders of either of the Funds. Under the Plan, the Acquired Fund will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization. If the Plan is not consummated for any reason, the Board will consider other possible courses of action. Reasons for the Reorganization The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in largecap securities within the capitalization range of the S&P 500 Index (the Index), with the Acquiring Fund attempting to match the Index and the Acquired Fund attempting to outperform the Index. The Acquiring Fund has lower advisory fee rates and lower expense ratios than the Acquired Fund and has outperformed the Acquired Fund over the one, three, and five year periods ended December 31, 2009. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. Board Consideration of the Reorganization At its March 8, 2010 meeting, the Board considered information presented by PMC, and the Independent Directors were assisted by independent legal counsel. The Board requested and evaluated such information as it deemed necessary to consider the Reorganization. At the meeting, the Board unanimously approved the Reorganization after concluding that participation in the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. In determining whether to approve the Reorganization, the Board made inquiry into a number of matters and considered, among others, the following factors, in no order of priority: (1) the investment objectives and principal investment strategies and risks of the Funds; (2) nearly identical fundamental investment restrictions; (3) estimated trading costs associated with disposing of any portfolio securities of the Acquired Fund and reinvesting the proceeds in connection with the Reorganization; (4) expense ratios and available information regarding the fees and expenses of the Funds; (5) comparative investment performance of and other information pertaining to the Funds (6) the prospects for growth of and for achieving economies of scale by the Acquired Fund in combination with the Acquiring Fund; (7) the absence of any material differences in the rights of shareholders of the Funds; (8) the financial strength, investment experience and resources of PGI, which currently serves as sub-advisor to the Acquiring Fund; (9) any direct or indirect benefits expected to be derived by PMC and its affiliates from the Reorganization; (10) the direct or indirect federal income tax consequences of the Reorganization, including the expected tax-free nature of the Reorganization and the impact of any federal income tax loss carry forwards and the estimated capital gain or loss expected to be incurred in connection with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the Acquiring Fund; (11) the fact that the Reorganization will not result in any dilution of Acquired or Acquiring Fund shareholder values; (12) the terms and conditions of the Plan; and (13) possible alternatives to the Reorganization. The Boards decision to recommend approval of the Reorganization was based on a number of factors, including the following: (1) it should be reasonable for shareholders of the Acquired Fund to have similar investment expectations after the Reorganization because the Funds have the same investment objectives and substantially similar principal investment strategies and risks; (2) PGI as sub-advisor responsible for managing the assets of the Acquiring Fund may be expected to provide high quality investment advisory services and personnel for the foreseeable future; (3) the Acquiring Fund has lower advisory fee rates and lower overall expense ratios than the Acquired Fund; (4) the Acquiring Fund has outperformed the Acquired fund for the one-, three- and five-year period ended December 31, 2009; and (5) the combination of the Acquired and Acquiring Funds may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. Description of the Securities to Be Issued PFI is a Maryland corporation that is authorized to issue its shares of common stock in separate series and separate classes of series. Each of the Acquired and Acquiring Funds is a separate series of PFI, and the Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of common stock of the Acquiring Fund to be issued in connection with the Reorganization represent interests in the assets belonging to that series and have identical dividend, liquidation and other rights, except that expenses allocated to a particular series or class are borne solely by that series or class and may cause differences in rights as described herein. Expenses related to the distribution of, and other identified expenses properly allocated to, the shares of a particular series or class are charged to, and borne solely by, that series or class, and the bearing of expenses by a particular series or class may be appropriately reflected in the net asset value attributable to, and the dividend and liquidation rights of, that series or class. All shares of PFI have equal voting rights and are voted in the aggregate and not by separate series or class of shares except that shares are voted by series or class: (i) when expressly required by Maryland law or the 1940 Act and (ii) on any matter submitted to shareholders which the Board has determined affects the interests of only a particular series or class. The share classes of the Acquired Fund have the same rights with respect to the Acquired Fund that the share classes of the Acquiring Fund have with respect to the Acquiring Fund. Shares of both Funds, when issued, have no cumulative voting rights, are fully paid and non-assessable, have no preemptive or conversion rights and are freely transferable. Each fractional share has proportionately the same rights as are provided for a full share. Federal Income Tax Consequences To be considered a tax-free reorganization under Section 368 of the Internal Revenue Code of 1986, as amended (the Code), a reorganization must exhibit a continuity of business enterprise. Because the Acquiring Fund will use a portion of the Acquired Funds assets in its business and will continue the Acquired Funds historic business, the combination of the Acquired Fund into the Acquiring Fund will exhibit a continuity of business enterprise. Therefore, the combination will be considered a tax-free reorganization under applicable provisions of the Code. In the opinion of tax counsel to PFI, no gain or loss will be recognized by either of the Funds or their shareholders in connection with the combination, the tax cost basis of the Acquiring Fund shares received by shareholders of the Acquired Fund will equal the tax cost basis of their shares in the Acquired Fund, and their holding periods for the Acquiring Fund shares will include their holding periods for the Acquired Fund shares. Capital Loss Carryforward . As of October 31, 2009, the Acquired Fund had an accumulated capital loss carryforward of approximately $242,881,000 expiring between 2016 and 2017. After the Reorganization, these losses will be available to the Acquiring Fund to offset its capital gains, although the amount of offsetting losses in any given year may be limited. As a result of this limitation, it is possible that the Acquiring Fund may not be able to use these losses as rapidly as the Acquired Fund might have, and part of these losses may not be useable at all. The ability of the Acquiring Fund to utilize the accumulated capital loss carryforward in the future depends upon a variety of factors that cannot be known in advance, including the existence of capital gains against which these losses may be offset. In addition, the benefits of any capital loss carryforward currently are available only to shareholders of the Acquired Fund. After the Reorganization, however, these benefits will inure to the benefit of all shareholders of the Acquiring Fund. Distribution of Income and Gains. Prior to the Reorganization, the Acquired Fund, whose taxable year will end as a result of the Reorganization, will declare to its shareholders of record one or more distributions of all of its previously undistributed net investment income and net realized capital gain, including capital gains on any securities disposed of in connection with the Reorganization. Such distributions will be made to shareholders before the Reorganization. An Acquired Fund shareholder will be required to include any such distributions in such shareholders taxable income. This may result in the recognition of income that could have been deferred or might never have been realized had the Reorganization not occurred. The foregoing is only a summary of the principal federal income tax consequences of the Reorganization and should not be considered to be tax advice. There can be no assurance that the Internal Revenue Service will concur on all or any of the issues discussed above. You may wish to consult with your own tax advisors regarding the federal, state, and local tax consequences with respect to the foregoing matters and any other considerations which may apply in your particular circumstances. CAPITALIZATION The following tables show as of October 31, 2009: (i) the capitalization of the Acquired Fund; (ii) the capitalization of the Acquiring Fund; and (iii) the pro forma combined capitalization of the Acquiring Fund as if the Reorganization has occurred as of that date. As of October 31, 2009, the Acquired Fund had outstanding ten classes of shares; Class A, Class B, Class C, Class J, Institutional, Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5. As of October 31, 2009, the Acquiring Fund had outstanding nine classes of shares; Class A, Class C, Class J, Institutional, Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5. Holders of Class B shares of the Acquired Fund will receive Class A shares of the Acquiring Fund in the Reorganization. The Acquired fund will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization including printing, mailing, and legal fees. The expenses and fees the Acquired Fund will pay are expected to total $104,900. Further, the Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The trading costs are estimated to be $397,000 with an approximate gain of $5,427,000 on a U.S. GAAP basis. The per share capital gain is estimated to be $0.04. Shares Share Net Assets Net Asset Outstanding Fund Classes (000s) Value Per Share (000s) LargeCap Blend Fund I Class A $ 79,710 $6.75 11,807 (Acquired Fund) Class B 4,527 6.59 687 Class C 748 6.73 111 Class J 30,908 6.70 4,612 Institutional 773,554 6.77 114,303 R-1 980 6.72 146 R-2 1,681 6.78 248 R-3 675 6.81 99 R-4 1,292 6.80 190 R-5 3,426 6.83 501 Total $897,501 132,704 LargeCap S&P 500 Index Fund Class A $ 55,393 $7.31 7,579 (Acquiring Fund) Class C 3,898 7.25 537 Class J 260,397 7.24 35,970 Institutional 136,579 7.31 18,680 R-1 12,677 7.29 1,740 R-2 47,447 7.31 6,494 R-3 136,863 7.32 18,709 R-4 83,855 7.34 11,428 R-5 173,787 7.39 23,521 Total $910,896 124,658 Reduction in net assets and decrease in net asset Class A (53) ** (8) values per share of the Acquired Fund to reflect Class B (3) ** * the estimated expenses of the Reorganization. Class C (1) (0.01) * Class J (21) ** (3) Institutional (21) ** (3) R-1 (1) (0.01) * R-2 (1) ** * R-3 (1) (0.01) * R-4 (1) (0.01) * R-5 (2) ** * Decrease in shares outstanding of the Acquired Class A (902) Fund to reflect the exchange for shares of the Class B (68) Acquiring Fund Class C (8) Class J (343) Institutional (8,482) R-1 (12) R-2 (18) R-3 (7) R-4 (14) R-5 (38) Shares Share Net Assets Net Asset Outstanding Fund Classes (000s) Value Per Share (000s) LargeCap S&P 500 Index Fund Class A $ 139,574*** $7.31 19,095*** (Acquiring Fund) Class C 4,645 7.25 640 (Pro Forma Assuming Reorganization) Class J 291,284 7.24 40,236 Institutional 910,112 7.31 124,498 R-1 13,656 7.29 1,874 R-2 49,127 7.31 6,724 R-3 137,537 7.32 18,801 R-4 85,146 7.34 11,604 R-5 177,211 7.39 23,984 Total $1,808,292 247,456 * Less than 500 shares. ** Less than $0.005 per share. *** Reflects the issuance of Class A shares of the Acquiring Fund to holders of Class B shares of the Acquired Fund. ADDITIONAL INFORMATION ABOUT THE FUNDS Certain Investment Strategies and Related Risks of the Funds This section provides information about certain investment strategies and related risks of the Funds. The Statement of Additional Information contains additional information about investment strategies and their related risks. Some of the principal investment risks vary between the Funds and the variations are described above. The value of each Funds securities may fluctuate on a daily basis. As with all mutual funds, as the values of each Funds assets rise or fall, the Funds share price changes. If an investor sells Fund shares when their value is less than the price the investor paid, the investor will lose money. As with any security, the securities in which the Funds invest have associated risk. Market Volatility . The value of a funds portfolio securities may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods of rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If the funds investments are concentrated in certain sectors, its performance could be worse than the overall market. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. It is possible to lose money when investing in the fund. Equity Securities. Equity securities include common stocks, preferred stocks, convertible securities, depositary receipts, rights, (a right is an offering of common stock to investors who currently own shares which entitle them to buy subsequent issues at a discount from the offering price), and warrants (a warrant is a certificate granting its owner the right to purchase securities from the issuer at a specified price, normally higher than the current market price). Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Management Risk. The Acquired Fund is actively managed and prepared to invest in securities, sectors, or industries differently from the benchmark. For the Fund, if a sub-advisor's investment strategies do not perform as expected, the Fund could underperform other funds with similar investment objectives or lose money. Liquidity Risk . A fund is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the funds ability to sell particular securities or close derivative positions at an advantageous price. Funds with principal investment strategies that involve securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. Repurchase Agreements. Although not a principal investment strategy, the Funds may invest a portion of its assets in repurchase agreements. Repurchase agreements typically involve the purchase of debt securities from a financial institution such as a bank, savings and loan association, or broker-dealer. A repurchase agreement provides that the Fund sells back to the seller and that the seller repurchases the underlying securities at a specified price on a specific date. Repurchase agreements may be viewed as loans by a Fund collateralized by the underlying securities. This arrangement results in a fixed rate of return that is not subject to market fluctuation while the Fund holds the security. In the event of a default or bankruptcy by a selling financial institution, the affected Fund bears a risk of loss. To minimize such risks, the Fund enters into repurchase agreements only with parties a Sub-Advisor deems creditworthy (those that are large, well-capitalized and well-established financial institutions). In addition, the value of the securities collateralizing the repurchase agreement is, and during the entire term of the repurchase agreement remains, at least equal to the repurchase price, including accrued interest. Real Estate Investment Trusts . The Funds may invest in real estate investment trust securities, herein referred to as REITs. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the quality of any credit extended. REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, risks of default by borrowers, and self-liquidation. As an investor in a REIT, the Fund will be subject to the REITs expenses, including management fees, and will remain subject to the Funds advisory fees with respect to the assets so invested. REITs are also subject to the possibilities of failing to qualify for the special tax treatment accorded REITs under the Internal Revenue Code, and failing to maintain their exemptions from registration under the 1940 Act. Investment in REITs involves risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than larger company securities. Derivatives. To the extent permitted by its investment objectives and policies, the Acquiring Fund may invest in securities that are commonly referred to as derivative securities. Generally, a derivative is a financial arrangement, the value of which is derived from, or based on, a traditional security, asset, or market index. Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other equity securities (such as depositary receipts), currencies, interest rates, indices, or other financial indicators (reference indices). Some derivatives, such as mortgage-related and other asset-backed securities, are in many respects like any other investment, although they may be more volatile or less liquid than more traditional debt securities. There are many different types of derivatives and many different ways to use them. Futures, forward contracts, and options are commonly used for traditional hedging purposes to attempt to protect a Fund from exposure to changing interest rates, securities prices, or currency exchange rates and for cash management purposes as a low-cost method of gaining exposure to a particular securities market without investing directly in those securities. The Funds may enter into put or call options, futures contracts, options on futures contracts, over-the- counter swap contracts (e.g., interest rate swaps, total return swaps and credit default swaps), currency futures contracts and options, options on currencies, and forward currency contracts for both hedging and non-hedging purposes. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a future date at a price set in the contract. A Fund will not hedge currency exposure to an extent greater than the approximate aggregate market value of the securities held or to be purchased by the Fund (denominated or generally quoted or currently convertible into the currency). The Funds may enter into forward commitment agreements (not as a principal investment strategy), which call for the Fund to purchase or sell a security on a future date at a fixed price. Each of the Funds may also enter into contracts to sell its investments either on demand or at a specific interval. Generally, no Fund may invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the Fund or the reference currency relates to an eligible investment for the Fund. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. If a Funds Sub-Advisor hedges market conditions incorrectly or employs a strategy that does not correlate well with the Funds investment, these techniques could result in a loss. These techniques may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. The risks associated with derivative investments include:  the risk that the underlying security, interest rate, market index, or other financial asset will not move in the  direction the Sub-Advisor anticipated;  the possibility that there may be no liquid secondary market which may make it difficult or impossible to close out a position when desired;  the risk that adverse price movements in an instrument can result in a loss substantially greater than a Funds initial investment; and  the possibility that the counterparty may fail to perform its obligations. For currency contracts, there is also a risk of government action through exchange controls that would restrict the ability of the Fund to deliver or receive currency. Foreign Investing. The Funds may invest in securities of foreign companies but not as a principal investment strategy. For the purpose of this restriction, foreign companies are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of Fund assets is not invested and earning no return. If a Fund is unable to make intended security purchases due to settlement problems, the Fund may miss attractive investment opportunities. In addition, a Fund may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect a Funds investments in those countries. In addition, a Fund may also suffer losses due to nationalization, expropriation or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility, or exchange rates could result in investment losses for a Fund. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to Fund investors. To protect against future uncertainties in foreign currency exchange rates, the funds are authorized to enter into certain foreign currency exchange transactions. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Funds intend to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which a Fund has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of a Funds portfolio. A Fund may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. A Fund may choose to invest in a foreign company by purchasing depositary receipts. Depositary receipts are certificates of ownership of shares in a foreign-based issuer held by a bank or other financial institution. They are alternatives to purchasing the underlying security but are subject to the risks of the foreign securities to which they relate. Investments in companies of developing (also called emerging) countries are subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and  in greater price volatility;  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the Fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital, and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. A Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values, and other protectionist measures imposed or negotiated by the countries with which they trade. Small and Medium Capitalization Companies. The Funds may invest in securities of companies with small- or mid-sized market capitalizations but not as a principal investment strategy. Market capitalization is defined as total current market value of a companys outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Small companies may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Smaller companies may be less mature than larger companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources, or less depth in management than larger or more established companies. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companys growth prospects. As a result, these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the companys management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. Underlying Funds. The Acquired and Acquiring Funds are underlying funds to certain PFI fund of funds. An underlying fund may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may accelerate the realization of taxable income if sales of portfolio securities result in gains, and could increase transaction costs. In addition, when a fund of funds reallocates or redeems significant assets away from an underlying fund, the loss of assets to the underlying fund could result in increased expense ratios for that fund. Principal and the Sub-Advisors for the funds of funds are committed to minimizing the potential impact of underlying fund risk on underlying funds to the extent consistent with pursuing the investment objectives of the fund of funds which it manages. The following table shows the percentage of the outstanding shares of acquired and acquiring funds owned by the Principal LifeTime Funds as of February 28, 2010. LargeCap Blend LargeCap S&P 500 Fund Fund I Index Fund Principal LifeTime 2010 7.89% 2.54% Principal LifeTime 2015 2.05 0.96 Principal LifeTime 2020 24.31 4.36 Principal LifeTime 2025 2.39 1.07 Principal LifeTime 2030 23.84 2.94 Principal LifeTime 2035 1.59 0.67 Principal LifeTime 2040 14.73 4.53 Principal LifeTime 2045 0.65 0.28 Principal LifeTime 2050 6.06 1.45 Principal LifeTime 2055 0.10 0.04 Principal LifeTime Strategic Income 1.13 0.26 84.74% 19.10% Securities Lending Risk. To earn additional income, each Fund may lend portfolio securities to approved financial institutions. Risks of such a practice include the possibility that a financial institution becomes insolvent, increasing the likelihood that the Fund will be unable to recover the loaned security or its value. Further, the cash collateral received by the Fund in connection with such a loan may be invested in a security that subsequently loses value. Temporary Defensive Measures. From time to time, as part of its investment strategy, each Fund may invest without limit in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic or political conditions. To the extent that a Fund is in a defensive position, it may lose the benefit of upswings and limit its ability to meet its investment objective. For this purpose, cash equivalents include: bank notes, bank certificates of deposit, bankers acceptances, repurchase agreements, commercial paper, and commercial paper master notes which are floating rate debt instruments without a fixed maturity. In addition, a Fund may purchase U.S. government securities, preferred stocks, and debt securities, whether or not convertible into or carrying rights for common stock. There is no limit on the extent to which the Funds may take temporary defensive measures. In taking such measures, a Fund may fail to achieve its investment objective. Portfolio Turnover . Portfolio Turnover is the term used in the industry for measuring the amount of trading that occurs in a funds portfolio during the year. For example, a 100% turnover rate means that on average every security in the portfolio has been replaced once during the year. Funds that engage in active trading may have high portfolio turnover rates. Funds with high turnover rates (more than 100%) often have higher transaction costs (that are paid by the Fund) which may lower the Funds performance and may generate short-term capital gains (on which taxes may be imposed even if no shares of the Fund are sold during the year). Turnover rates for each of the other Funds may be found in the Funds Financial Highlights table. Please consider all the factors when you compare the turnover rates of different funds. A fund with consistently higher total returns and higher turnover rates than another fund may actually be achieving better performance precisely because the managers are active traders. You should also be aware that the total return line in the Financial Highlights section reflects portfolio turnover costs. Multiple Classes of Shares The Board of Directors of PFI has adopted an 18f-3 Plan for each of the Funds. Under these plans, the Funds offer the following shares: Class A, Class C, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, Class J and Institutional Class. Further, the Acquired Fund also offers Class B shares. The shares are the same except for differences in class expenses, including any Rule 12b-1 fees and any applicable sales charges, excessive trading and other fees. Costs of Investing in the Funds Fees and Expenses of the Funds The fees and expenses of the Funds are described below. Depending on the class of your shares, you may incur one-time or ongoing fees or both. One-time fees include sales or redemption fees. Ongoing fees are the operating expenses of a Fund and include fees paid to the Funds manager, underwriter and others who provide ongoing services to the Fund. The Class R-1, R-2, R-3, R-4, and Class R-5 shares are collectively referred to herein as the "Retirement Class shares." Fees and expenses are important because they lower your earnings. However, lower costs do not guarantee higher earnings. For example, a fund with no front-end sales charge may have higher ongoing expenses than a fund with such a sales charge. One-time fees Class A, Class B and Class C Shares  You may pay a one-time sales charge for each purchase (Class A shares) or redemption (Class B and Class C shares).  Class A shares may be purchased at a price equal to the share price plus an initial sales charge. Investments of $500,000 or more of Class A shares of the Funds are sold without an initial sales charge but may be subject to a contingent deferred sales charge (CDSC) at the time of redemption.  Class B and Class C shares have no initial sales charge but may be subject to a CDSC. If you sell (redeem) shares and the CDSC is imposed, it will reduce the amount of sales proceeds.  An excessive trading fee of 1.00% is charged on redemptions or exchanges of a Funds Class A, Class B and Class C shares of $30,000, or more if the shares were purchased within 30 days of the redemption or exchange. The fee does not apply to redemptions made: through an Automatic Exchange Election or a Systematic Withdrawal Plan; due to a shareholders death or disability (as defined in the Internal Revenue Code); or to satisfy minimum distribution rules imposed by the Internal Revenue Code. The fee is calculated as a percentage of market value of the shares redeemed or exchanged at the time of redemption or exchange (without regard to the effect of any CDSC that may apply). Institutional and Retirement Class Shares: Institutional Class and Retirement Class Shares are sold without a front-end sales charge and do not have a contingent deferred sales charge. There is no sales charge on Institutional Class or Retirement Class shares of the Funds purchased with reinvested dividends or other distributions. Class J The Class J shares of the Funds are sold without a front-end sales charge. There is no sales charge on shares purchased with reinvested dividends or other distributions. If you sell your Class J shares within 18 months of purchase, a contingent deferred sales charge (CDSC) may be imposed on the shares sold. The CDSC, if any, is determined by multiplying by 1.00% the lesser of the market value at the time of redemption or the initial purchase price of the shares sold. The CDSC is not imposed on shares:  that were purchased pursuant to the Small Amount Force Out program (SAFO);  redeemed within 90 days after an account is re-registered due to a shareholders death; or  redeemed due to a shareholders disability (as defined in the Internal Revenue Code) provided the shares were purchased prior to the disability;  redeemed from retirement plans to satisfy minimum distribution rules under the Internal Revenue Code;  sold using a systematic withdrawal plan (up to 1% per month (measured cumulatively with respect to nonmonthly plans) of the value of the Fund account at the time, and beginning on the date, the systematic withdrawal plan is established);  that were redeemed from retirement plans to satisfy excess contribution rules under the Internal Revenue Code; or An excessive trading fee of 1.00% is charged on redemptions or exchanges of $30,000 or more if the shares were purchased within 30 days of the redemption or exchanges. The fee does not apply to redemptions made: through a systematic withdrawal plan; due to a shareholders death or disability (as defined in the Internal Revenue Code); or to satisfy minimum distribution rules imposed by the Internal Revenue Code. The fee is calculated as a percentage of market value of the shares redeemed or exchanged at the time of the shares redemption. Ongoing fees Ongoing Fees reduce the value of each share. Because they are ongoing, they increase the cost of investing in the Funds. Each Fund pays ongoing fees to PMC and others who provide services to the Fund. These fees include:  Management Fee  Through the Management Agreement with the Fund, PMC has agreed to provide investment advisory services and administrative services to the Fund.  Other Expenses  A portion of expenses that are allocated to all classes of the Fund.  Distribution Fee  Each of the Funds has adopted a distribution plan under Rule 12b-1 of the 1940 Act for its Retirement Class shares, Class J shares, Class A shares, Class B shares and Class C shares. Each Fund pays a distribution fee based on the average daily net asset value (NAV) of the Fund. These fees pay distribution and other expenses for the sale of Fund shares and for services provided to shareholders. Over time, these fees may exceed other types of sales charges.  Transfer Agent Fee. Principal Shareholder Services, Inc. (PSS) has entered into a Transfer Agency Agreement with the Fund under which PSS provides transfer agent services to the Funds at cost. Retirement Class Shares Only  Service Fee  PMC has entered into a Services Agreement with PFI under which PMC performs personal services for shareholders.  Administrative Service Fee  PMC has entered into an Administrative Services Agreement with PFI under which PMC provides transfer agent and corporate administrative services to the Fund. In addition, PMC has assumed the responsibility for communications with and recordkeeping services for beneficial owners of Fund shares. Class A, Class B, Class C, Class J and Institutional Class shares of the Funds also pay expenses of registering and qualifying shares for sale, the cost of producing and distributing reports and prospectuses to shareholders, and the cost of shareholder meetings held solely for Class A, Class B, Class C, Class J and Institutional Class shares respectively. Distribution Plans and Intermediary Compensation Institutional Class Shares Neither Fund has adopted a 12b-1 Plan for Institutional Class shares. Retirement Class Shares PFI has adopted Distribution and Service Plans under Rule 12b-1 under the 1940 Act (a 12b-1 plan) for the Class R-1, R-2, R-3, and R-4 shares of each Fund. Under the 12b-1 plan, the Funds will make payments from their assets attributable to the particular share class to PFD .for distribution-related expenses and for providing services to shareholders of that share class. Payments under the 12b-1 plans will not automatically terminate for funds that are closed to new investors or to additional purchases by existing shareholders. The Board will determine whether to terminate, modify, or leave unchanged the 12b-1 plan for any fund at the time the Board directs the implementation of the closure of the fund. Because Rule 12b-1 fees are ongoing fees, over time they will increase the cost of an investment in the Funds and may cost more than paying other types of sales charges. The maximum annual Rule 12b-1 distribution and/or service fee (as a percentage of average daily net assets) for each of the above classes of the Funds are set forth below: Share Class 12b-1 Fee R-1 0.35% R-2 0.30% R-3 0.25% R-4 0.10% Retirement Plan Services. Each Fund pays a Service Fee and Administrative Services Fee to PMC for providing services to retirement plan shareholders. PMC typically pays some or all of these fees to Principal Life Insurance Company, which has entered into an agreement to provide these services to the retirement plan shareholders. PMC may also enter into agreements with other intermediaries to provide these services, and pay some or all of the Fees to such intermediaries. Plan recordkeepers, who may have affiliated financial intermediaries that sell shares of the funds, may be paid additional amounts. In addition, financial intermediaries may be affiliates of entities that receive compensation from the Distributor for maintaining retirement plan platforms that facilitate trading by affiliated and non-affiliated financial intermediaries and recordkeeping for retirement plans. The amounts paid to plan recordkeepers for recordkeeping services, and their related service requirements may vary across fund groups and share classes. This may create an incentive for financial intermediaries and their Investment Representatives to recommend one fund complex over another or one class of shares over another. Class A, Class B, Class C and Class J Shares Each Fund has adopted a 12b-1 plan for its Class A, Class B, Class C and Class J shares. Under the 12b-1 Plans, the Funds may make payments from assets attributable to the particular share class to the Distributor for distribution related expenses and for providing services to shareholders of that share class. Because Rule 12b-1 fees are ongoing fees, over time they will increase the cost of an investment in the Funds and may cost more than paying other types of sales charges. The maximum annual Rule 12b-1 distribution and/or service fee (as a percentage of average daily net assets) for each of the above classes of the Acquiring Fund is set forth below: Share Class 12b-1 Fee Class A 0.25% for Acquired Fund. 0.15% for Acquiring Fund Class B 1.00% Class C 1.00% Class J 0.45% The proceeds from the Rule 12b-1 fees paid by Class A, Class B, Class C and Class J shareholders, together with any applicable contingent deferred sales charge, are paid to the Distributor. The Distributor generally uses these fees to finance any activity that is primarily intended to result in the sale of shares. Examples of such expenses include compensation to salespeople and selected dealers (including financing the commission paid to the dealer at the time of the sale), printing of prospectuses and statements of additional information and reports for other than existing shareholders, and preparing and conducting sales seminars. The Distributor also uses the fees to provide services to existing shareholders, including without limitation, services such as furnishing information as to the status of shareholder accounts, responding to telephone and written inquiries of shareholders, and assisting shareholders with tax information. Other Payments to Financial Intermediaries If one mutual fund sponsor makes greater payments than another, your Financial Professional and his or her intermediary may have an incentive to recommend one fund complex over another. Similarly, if your Financial Professional or his or her intermediary receives more distribution assistance for one share class versus another, then they may have an incentive to recommend that share class. Financial Professionals who deal with investors on an individual basis are typically associated with an intermediary. Financial Professionals may receive some or all of the amounts paid to the intermediary with which he or she is associated. You can ask your Financial Professional for information about any payments he or she or the intermediary receives from the Distributor, its affiliates or the Fund and any services provided. Please speak with your Financial Professional to learn more about the total amounts paid to your Financial Professional and his or her intermediary by the Funds, the Distributor and its affiliates, and by sponsors of other mutual funds he or she may recommend to you. You should also carefully review disclosures made by your Financial Professional at the time of purchase. Although a Fund may use brokers who sell shares of the Funds to effect portfolio transactions, the sale of shares is not considered as a factor by the Funds Sub-Advisors when selecting brokers to effect portfolio transactions. Your intermediary may charge fees and commissions, including processing fees, in addition to those described in this prospectus. The amount and applicability of any such fee is determined and disclosed separately by the intermediary. You should ask your Financial Professional for information about any fees and/or commissions that are charged. Additionally, the Distributor and its affiliates will, in some cases, provide payments to reimburse directly or indirectly the costs incurred by intermediaries and their associated Financial Professionals in connection with educational seminars and training and marketing efforts related to the Funds for the intermediaries employees and representatives and/or their clients and potential clients. The costs and expenses associated with these efforts may include travel, lodging, entertainment, and meals. The Distributor will also, in some cases, provide payment or reimbursement for expenses associated with qualifying dealers conferences, transactions (ticket) charges, and general marketing expenses. Pricing of Fund Shares Each Funds shares are bought and sold at the current share price. The share price of each class of each Fund is calculated each day the NYSE is open (shares are not priced on the days on which the NYSE is closed for trading, generally New Years Day, Martin Luther King, Jr. Day, Washingtons Birthday/Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas). The share price is determined as of the close of business of the NYSE (normally 3:00 p.m. Central Time). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in good order by us at our transaction processing center in Canton, Massachusetts. In order for us to process your purchase order on the day it is received, we must receive the order (with complete information):  on a day that the NYSE is open and  prior to the close of trading on the NYSE (normally 3 p.m. Central Time). Orders received after the close of the NYSE or on days that the NYSE is not open will be processed on the next day that the NYSE is open for normal trading. If we receive an application or purchase request for a new mutual fund account or subsequent purchase into an existing account that is accompanied by a check and the application or purchase request does not contain complete information, we may hold the application (and check) for up to two business days while we attempt to obtain the necessary information. If we receive the necessary information within two business days, we will process the order using the next share price calculated. If we do not receive the information within two business days, the application and check will be returned to you. For all PFI Funds, the share price is calculated by:  taking the current market value of the total assets of the Fund  subtracting liabilities of the Fund  dividing the remainder proportionately into the classes of the Fund  subtracting the liability of each class  dividing the remainder by the total number of shares outstanding for that class. NOTES:  If market quotations are not readily available for a security owned by a Fund, its fair value is determined using a policy adopted by the Directors. Fair valuation pricing is subjective and creates the possibility that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security.  A Funds securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Generally, the values of foreign securities used in computing a Funds Net Asset Value (NAV) are the market quotations as of the close of the foreign market. Foreign securities and currencies are also converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The Fund has adopted policies and procedures to fair value some or all securities held by a Fund if significant events occur after the close of the market on which the foreign securities are traded but before the Funds NAV is calculated. Significant events can be specific to a single security or can include events that affect a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. If the Manager believes that the market value of any or all of the foreign securities is materially affected by such an event, the securities will be valued, and the Funds NAV will be calculated, using the policy adopted by the Fund. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. The trading of foreign securities generally or in a particular country or countries may not take place on all days the NYSE is open, or may trade on days the NYSE is closed. Thus, the value of the foreign securities held by the Fund may change on days when shareholders are unable to purchase or redeem shares.  Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time. These may be referred to as local price and premium price. The premium price is often a negotiated price that may not consistently represent a price at which a specific transaction can be effected. The Fund has a policy to value such securities at a price at which the Sub-Advisor expects the securities may be sold. Purchase of Fund Shares Class A and Class C Shares Shares of the Funds are generally purchased through persons employed by or affiliated with broker/dealer firms (Financial Professionals). Financial Professionals may establish shareholder accounts according to their procedures or they may establish shareholder accounts directly with the Fund by visiting www.PrincipalFunds.com to obtain the appropriate forms. An investment in the Fund may be held in various types of accounts, including individual, joint ownership, trust, and business accounts. The Fund also offers a range of custodial accounts for those who wish to invest for retirement and/ or education expenses. Prospective shareholders should consult with their Financial Professional prior to making decisions about the account and type of investment that are appropriate for them. The Fund reserves the right to refuse any order for the purchase of shares, including those by exchange. Principal may recommend to the Board, and the Board may elect, to close certain funds to new investors or close certain funds to new and existing investors. Payments are to be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, starter checks, money orders, travelers' checks, credit card checks, and foreign checks. To eliminate the need for safekeeping, Principal Funds will not issue certificates for shares. Making an Investment Principal Funds has a minimum initial investment amount of $1,000 and a minimum subsequent investment amount of $100. Initial and subsequent investment minimums apply on a per-fund basis for each Fund or Portfolio in which a shareholder invests. Shareholders must meet the minimum initial investment amount of $1,000 unless an Automatic Investment Plan (AIP) is established. With an AIP, the minimum initial investment is $100. Accounts or automatic payroll deduction plans established with an AIP that do not meet the minimum initial investment must maintain subsequent automatic investments that total at least $1,200 annually. Minimums may be waived on accounts set up for: certain employee benefit plans; retirement plans qualified under Internal Revenue Code Section 401(a); payroll deduction plans submitting contributions in an electronic format devised and/or approved by the Fund; and purchases through an omnibus account with a broker-dealer, investment advisor, or other financial institution. Payment. Payment for Fund shares is generally made via personal check or cashiers check. We consider your purchase of Fund shares by check to be your authorization to make an automated clearing house (ACH) debit entry to your account. Shares purchased by check may be sold only after the check has cleared your bank, which may take up to 7 calendar days. The Funds may, in their discretion and under certain limited circumstances, accept securities as payment for Fund shares at the applicable net asset value (NAV). For federal income tax purposes, a purchase of shares with securities will be treated as a sale or exchange of such securities on which the investor will generally realize a taxable gain or loss. Each Fund will value securities used to purchase its shares using the same method the Fund uses to value its portfolio securities as described in this prospectus. Your Financial Professional can help you buy shares of the Funds by mail, through bank wire, direct deposit, or AIP. No wires are accepted on days when the NYSE is closed or when the Federal Reserve is closed (because the bank that would receive your wire is closed). Contact information for the Fund is as follows: Mailing Addresses: Regular Mail Overnight Mail Principal Funds Principal Funds P.O. Box 8024 30 Dan Road Boston, MA 02266-8024 Canton, MA 02021-2809 Customer Service You may speak with a Client Relations Specialist by calling 1-800-222-5852, between 7:00 a.m. and 7:00 p.m. Central Time. Wire Instructions: To obtain ACH or wire instructions, please contact a Client Relations Specialist. Direct Deposit Your Financial Professional can help you make a Direct Deposit from your paycheck (if your employer approves) or from a government allotment. Direct Deposit allows you to deposit automatically all or part of your paycheck (or government allotment) to your Principal Funds account(s). You can request a Direct Deposit Authorization Form to give to your employer or the governmental agency (either of which may charge a fee for this service). Shares will be purchased on the day the ACH notification is received by the transfer agents bank. On days when the NYSE is closed, but the bank receiving the ACH notification is open, your purchase will be priced at the next calculated share price. Automatic Investment Plan (AIP) Your Financial Professional can help you establish an AIP. You may make regular monthly investments with automatic deductions from your bank or other financial institution account. You select the day of the month the deduction is to be made. If that date is a non-trading day, we will process the deduction on the next trading day. If the next trading day falls in the next month or year, we will process the deduction on the day prior to your selected day. The minimum initial investment is waived if you set up an AIP when you open your account. Minimum monthly purchase is $100 per Fund. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, Principal, any Sub-Advisor, or PFD. Class B Shares Class B shares of the Funds are no longer be available for purchase, except through exchanges and dividend reinvestments as discussed below. Effective May 12, 2010, exchanges cannot be made into the Acquired Fund. Class B shareholders may continue to hold such shares until they automatically convert to Class A shares under the existing conversion schedule (based on purchase date), as described below. Shareholders who owned Class B shares on February 26, 2010 will still receive dividend reinvestments and may continue to exchange their shares for other Class B Fund shares in accordance with the Funds' current policies. Effective on and after the Closing Date, Class B shareholders who have an automated investment plan in Class B shares (such as Automatic Investment Plan (AIP) or automatic exchange election), will have such recurring investments automatically redirected into Class A shares of the same Fund with the applicable Class A sales charge (load). All other features of Class B shares, including Rule 12b-1 distribution and/or service fees, contingent deferred sales charge schedules and conversion features, remain unchanged and continue in effect. We may modify these policies in the future. Institutional Class Shares Only eligible purchasers may buy Institutional Class shares of the Funds. At the present time, eligible purchasers include but are not limited to:  retirement and pension plans to which Principal Life Insurance Company (Principal Life) provides recordkeeping services;  separate accounts of Principal Life;  Principal Life or any of its subsidiaries or affiliates;  any fund distributed by Principal Funds Distributor, Inc. if the fund seeks to achieve its investment objective by investing primarily in shares of mutual funds;  clients of Principal Global Investors, LLC.;  sponsors, recordkeepers, or administrators of wrap account or mutual fund asset allocation programs or participants in those programs;  certain pension plans;  certain retirement account investment vehicles administered by foreign or domestic pension plans;  an investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and  certain institutional clients that have been approved by Principal Life for purposes of providing plan record keeping. PMC reserves the right to broaden or limit the designation of eligible purchasers. Not all of the Funds are offered in every state. Please check with your financial advisor or our home office for state availability. Shares may be purchased from the Distributor. There are no sales charges on Institutional Class shares of the Fund. There are no restrictions on amounts to be invested in Institutional Class shares of the Fund. Shareholder accounts for the Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor (generally an omnibus account or an institutional investor). Each investment is confirmed by sending the investor a statement of account showing the current purchase or sale and the total number of shares owned. The statement of account is treated by the Fund as evidence of ownership of Fund shares. Share certificates are not issued. The Fund may reject or cancel any purchase orders for any reason. For example, the Fund does not intend to permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Fund may reject any purchase orders from market timers or investors that, in PMCs opinion, may be disruptive to the Fund. For these purposes, PMC may consider an investors trading history in the Fund or other Funds sponsored by Principal Life and accounts under common ownership or control. Payments are to be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers' checks, credit card checks, and foreign checks. PMC may recommend to the Board, and the Board may elect, to close certain funds to new and existing investors. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by PFI, a Fund, PMC, any Sub-Advisor, or PFD. Retirement Class Shares The Retirement Class shares may be purchased through retirement plans, though not all plans offer each Fund. Such plans may impose fees in addition to those charged by the Funds. The services or share classes available to you may vary depending upon how you wish to purchase shares of the Fund. Each share class represents investments in the same portfolio of securities, but each class has its own expense structure, allowing you to choose the class that best meets your situation (not all classes are available to all plans). Each investors financial considerations are different. You should speak with your financial professional to help you decide which share class is best for you. Only eligible purchasers may buy Retirement Class shares of the Funds. At the present time, eligible purchasers include but are not limited to:  retirement and pension plans to which Principal Life Insurance Company ("Principal Life") provides recordkeeping services;  separate accounts of Principal Life;  Principal Life or any of its subsidiaries or affiliates;  any fund distributed by Principal Funds Distributor, Inc. if the fund seeks to achieve its investment objective by investing primarily in shares of mutual funds;  clients of Principal Global Investors, LLC.;  certain pension plans;  certain retirement account investment vehicles administered by foreign or domestic pension plans;  can investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and  certain retirement plan clients that have an approved organization for purposes of providing plan record keeping services. PMC reserves the right to broaden or limit the designation of eligible purchasers. Not all of the Funds are offered in every state. Please check with your financial advisor or our home office for state availability. Shares may be purchased from Principal Funds Distributor, Inc. The Distributor is an affiliate of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group. There are no sales charges on R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund. Shareholder accounts for the Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor (generally an omnibus account or an plan level account). Each investment is confirmed by sending the investor a statement of account showing the current purchase or sale and the total number of shares owned. The statement of account is treated by the Fund as evidence of ownership of Fund shares. Share certificates are not issued. The Fund may reject or cancel any purchase orders for any reason. For example, the Fund does not intend to permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Fund may reject any purchase orders from market timers or investors that, in PMC's opinion, may be disruptive to the Fund. For these purposes, PMC may consider an investor's trading history in the Fund or other Funds sponsored by Principal Life and accounts under common ownership or control. Payments may be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers' checks, credit card checks, and foreign checks. PMC may recommend to the Board, and the Board may elect, to close certain funds to new and existing investors. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, PMC, any Sub-Advisor, or Principal Funds Distributor, Inc. Class J Shares Class J shares are currently available only through registered representatives of:  Princor who are also employees of Principal Life (These registered representatives are sales counselors of Principal Connection, a distribution channel used to directly market certain products and services of the companies of the Principal Financial Group.);  selected broker-dealers selling Class J shares in conjunction with health savings accounts; and  selected broker-dealers that have entered into a selling agreement to offer Class J shares. For more information about Class J shares of the Funds, please call the Connection at 1-800-247-8000, extension 411. Fill out the Principal Funds (or the IRA, SEP or SIMPLE) application completely. You must include:  the name you want to appear on the account;  the Principal Funds in which you want to invest;  the amount of the investment;  your Social Security number; and  other required information. Each Fund requires a minimum initial investment of $1,000. Subsequent investment minimums are $100.  PFI may reject or cancel any purchase orders for any reason. For example, PFI does not intend to permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, PFI may reject any purchase orders from market timers or investors that, in PMCs opinion, may be disruptive to the Funds. For these purposes, PMC may consider an investor's trading history in the Funds or other Funds sponsored by Principal Life and accounts under common ownership or control. PMC may recommend to the Board, and the Board may elect, to close certain funds to new and existing investors.  If you are making an initial purchase of Principal Funds of $1,000,000 or more and have selected Class J shares, the purchase will be of Class A shares of the Fund(s) you have selected. If you are making subsequent purchases into your existing Principal Funds Class J share accounts and the combined value of the subsequent investment and your existing Class A, Class B, Class C, and Class J share accounts combined for Rights of Accumulation purposes exceeds $1,000,000, the subsequent investment will be applied to purchase Class A shares of the Fund(s) you have selected. Purchases made by you, your spouse or domestic partner, your children, the children of your spouse or domestic partner up to and including the age of 25 and/or a trust created by or primarily for the benefit of such persons (together a Qualified Purchaser) will be combined along with the value of existing Class A, B, C, and J shares of Principal Funds owned by such persons, to determine the applicable sales charge. Class A shares of Money Market Fund are not included in the calculation unless they were acquired in exchange from other Principal Funds shares.  The minimum investment applies on a per Fund level, not on the total investment being made. To eliminate the need for safekeeping, Principal Funds will not issue certificates for shares. Principal Funds may periodically close to new purchases of shares or refuse any order to buy shares if PMC determines that doing so would be in the best interests of Principal Funds and its shareholders. Accounts with foreign addresses cannot be established. If an existing shareholder with a U.S. address moves to a foreign location and updates the address on the shareholder's account, we are unable to process any purchases or exchanges on that account. Payments are to be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, starter checks, money orders, travelers' checks, credit card checks, and foreign checks. Payment . Payment for shares of Principal Funds purchased as a direct rollover IRA is made by the retirement plan trustees. Payment for other shares is generally made via personal check or cashiers check. We consider your purchase of Fund shares by check to be your authorization to make an automated clearing house (ACH) debit entry to your account. Shares purchased by check may be sold only after the check has cleared your bank, which may take up to 7 calendar days. Your Financial Professional can help you buy shares of Principal Funds by mail, through bank wire, direct deposit or Automatic Investment Plan. Contact Principal Funds at 1-800-222-5852 to obtain bank wire instructions. No wires are accepted on days when the NYSE is closed or when the Federal Reserve is closed (because the bank that would receive your wire is closed). Direct Deposit Your Financial Professional can help you make a Direct Deposit from your paycheck (if your employer approves) or from a government allotment. Direct Deposit allows you to deposit automatically all or part of your paycheck (or government allotment) to your Principal Funds account(s). You will receive a Direct Deposit Authorization Form to give to your employer or the governmental agency (either of which may charge a fee for this service). Shares will be purchased on the day the ACH notification is received by the transfer agents bank. On days when the NYSE is closed, but the bank receiving the ACH notification is open, your purchase will be priced at the next calculated share price. Automatic Investment Plan Your Financial Professional can help you establish an Automatic Investment Plan. You may make regular monthly investments with automatic deductions from your bank or other financial institution account. You select the day of the month the deduction is to be made. If that date is a non-trading day, we will process the deduction on the next trading day. If the next trading day falls in the next month or year, we will process the deduction on the day prior to your selected day. The minimum initial investment is waived if you set up an Automatic Investment Plan when you open your account. Minimum monthly purchase is $100 per Fund. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by PFI, a Fund, PMC, any Sub-Advisor, or PFD. Redemption of Fund Shares Class A, Class B and Class C Shares After you place a sell order in proper form, which must be received at the transaction processing center in Canton, Massachusetts, shares are sold using the next share price calculated. The amount you receive will be reduced by any applicable CDSC or excessive trading fee. There is no additional charge for a sale of shares however; you will be charged a $10 wire fee if you have the sale proceeds wired to your bank. Generally, the sale proceeds are sent out on the next business day (a day when the NYSE is open for normal business) after the sell order has been placed. It may take additional business days for your financial institution to post this payment to your account at that financial institution. At your request, the check will be sent overnight (a $15 overnight fee will be deducted from your account unless other arrangements are made). Shares purchased by check may be sold only after the check has cleared your bank, which may take up to 7 calendar days. A sell order from one owner is binding on all joint owners. Distributions from IRA, SEP, SIMPLE, 403(b) and SAR-SEP accounts may be taken as:  lump sum of the entire interest in the account,  partial interest in the account, or  periodic payments of either a fixed amount or an amount based on certain life expectancy calculations. Tax penalties may apply to distributions before the participant reaches age 59 1/2. Sale of shares may create a gain or a loss for federal (and state) income tax purposes. You should maintain accurate records for use in preparing your income tax returns. Generally, sales proceeds checks are:  payable to all owners on the account (as shown in the account registration) and  mailed to the address on the account (if not changed within last 15 days) or previously authorized bank account. For other payment arrangements, please call Principal Funds. You should also call Principal Funds for special instructions that may apply to sales from accounts:  when an owner has died  for certain employee benefit plans; or  owned by corporations, partnerships, agents, or fiduciaries. Payment for shares sold is generally sent the business day after the sell order is received. Under unusual circumstances, Principal Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Within 60 calendar days after the sale of shares, you may reinvest the amount of the sale proceeds into any Principal Funds Class A shares without a sales charge if the shares that were sold were Class A shares. Within 60 calendar days after the sale of Class C shares, any amount of the sale proceeds that you reinvest will be reinvested in Class C shares; shares purchased by redemption proceeds are not subject to the twelve month CDSC. It is the responsibility of the shareholder to notify the Fund at the time of repurchase if the purchase proceeds are from a redemption of the Fund within the past 60 days. The transaction is considered a sale for federal (and state) income tax purposes even if the proceeds are reinvested. If a loss is realized on the sale, the reinvestment may be subject to the wash sale rules resulting in the postponement of the recognition of the loss for tax purposes. Distributions in Kind . Payment for shares of the Funds tendered for redemption is ordinarily made by check. However, the Funds may determine that it would be detrimental to the remaining shareholders of a Fund to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the Funds may pay the redemption proceeds in whole or in part by a distribution in kind of securities from the Funds portfolio in lieu of cash. If a Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described in this prospectus. Sell shares by mail  Send a letter or distribution form (call us for the form) which is signed by the owner/owners of the account to Principal Funds, P.O. Box 8024, Boston, MA 02266-8024. Specify the Fund(s) and account number.  Specify the number of shares or the dollar amount to be sold.  A Medallion Signature Guarantee* will be required if the:  sell order is for more than $100,000;  check is being sent to an address other than the account address;  wire or ACH is being sent to a shareholder's U.S. bank account not previously authorized or the request does not include a voided check or deposit slip indicating a common owner between the bank account and mutual fund account;  account address has been changed within 15 days of the sell order; or  check is payable to a party other than the account shareholder(s), Principal Life, or a retirement plan trustee or  custodian that has agreed in writing to accept a transfer of assets from the Fund. * If required, the signature(s) must be guaranteed by a commercial bank, trust company, credit union, savings and loan, national securities exchange member, or brokerage firm. A signature guaranteed by a notary public or savings bank is not acceptable. Sell shares in amounts of $100,000 or less by telephone  The request may be made by a shareholder or by the shareholders Financial Professional.  The combined amount requested from all funds to which the redemption request relates is $100,000 or less.  The address on the account must not have been changed within the last 15 days and telephone privileges must apply to the account from which the shares are being sold.  If our phone lines are busy, you may need to send in a written sell order.  To sell shares the same day, the order must be received in good order before the close of normal trading on the NYSE (generally 3:00 p.m. Central Time).  Telephone redemption privileges are NOT available for Principal Funds 403(b) plans and certain employer sponsored benefit plans.  If previously authorized, wire or ACH can be sent to a shareholders U.S. bank account. Systematic withdrawal plans You may set up a systematic withdrawal plan on a monthly, quarterly, semiannual, or annual basis to:  sell enough shares to provide a fixed amount of money ($100 minimum amount; the required minimum is waived to the extent necessary to meet the required minimum distribution as defined by the Internal Revenue Code),  pay insurance or annuity premiums or deposits to Principal Life (call us for details), and  provide an easy method of making monthly installment payments (if the service is available from your creditor who must supply the necessary forms). You can set up a systematic withdrawal plan by:  completing the applicable section of the application, or  sending us your written instructions, or  completing a Systematic Withdrawal Plan Request form (available on www.PrincipalFunds.com), or  calling us if you have telephone privileges on the account (telephone privileges may not be available for all types of accounts). Your systematic withdrawal plan continues until:  you instruct us to stop or  your Fund account balance is zero. When you set up the withdrawal plan, you select which day you want the sale made (if none is selected, the sale will be made on the 15th of the month). If the selected date is not a trading day, the sale will take place on the preceding trading day (if that day falls in the month or year prior to your selected date , the transaction will take place on the next trading day after your selected date). If telephone privileges apply to the account, you may change the date or amount by telephoning us. Sales made under your systematic withdrawal plan will reduce and may eventually exhaust your account. The Fund from which the systematic withdrawal is made makes no recommendation as to either the number of shares or the fixed amount that you withdraw. Excessive Trading Fee . An excessive trading fee may apply to redemptions made within 30 days of purchase as described in Frequent Purchases and Redemptions . If excessive trading is deemed to be occurring, additional restrictive actions may be taken, as described in the Frequent Purchases and Redemption section. Institutional Class Shares Institutional Class Shares of the Funds may be redeemed upon request. There is no charge for the redemption. Shares are redeemed at the NAV per share next computed after the request is received by a Fund in proper and complete form. The Funds generally send payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Retirement Class Shares Subject to any restrictions imposed by a plan, Retirement Class shares may be redeemed any day the NYSE is open. For more information about how to sell shares of a Fund, including any charges that a plan may impose, please consult the plan. The Funds generally sends payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Distributions in Kind. Payment for shares of the Funds tendered for redemption is ordinarily made by check. However, the Funds may determine that it would be detrimental to the remaining shareholders of a Fund to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the Funds may pay the redemption proceeds in whole or in part by a distribution in kind of securities from the Funds portfolio in lieu of cash. If a Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described in this prospectus. Redemption fees. The Fund board of directors has determined that it is not necessary to impose a fee upon the redemption of fund shares, because the Fund has adopted transfer restrictions as described in Exchange of Fund Shares. Class J Shares After you place a sell order in proper form, shares are sold using the next share price calculated. The amount you receive will be reduced by any applicable CDSC or excessive trading fee. There is no additional charge for a sale of shares; however, you will be charged a $10 wire fee if you have the sale proceeds wired to your bank. Generally, the sale proceeds are sent out on the next business day (a day when the NYSE is open for normal business) after the sell order has been placed. It may take additional business days for your financial institution to post this payment to your account at that financial institution. At your request, the check will be sent overnight (a $15 overnight fee will be deducted from your account unless other arrangements are made). A Fund can only sell shares after your check making the Fund investment has cleared your bank, which may take up to 7 calendar days. A sell order from one owner is binding on all joint owners. Distributions from IRA, SEP, SIMPLE, and SAR-SEP accounts may be taken as:  lump sum of the entire interest in the account,  partial interest in the account, or  periodic payments of either a fixed amount or an amount based on certain life expectancy calculations. Tax penalties may apply to distributions before the participant reaches age 59 1/2. Selling shares may create a gain or a loss for federal (and state) income tax purposes. You should maintain accurate records for use in preparing your income tax returns. Generally, sales proceeds checks are:  payable to all owners on the account (as shown in the account registration) and  mailed to the address on the account (if not changed within last 15 days) or previously authorized bank account. For other payment arrangements, please call Principal Funds. You should also call Principal Funds for special instructions that may apply to sales from accounts:  when an owner has died;  for certain employee benefit plans; or  owned by corporations, partnerships, agents, or fiduciaries. Payment for shares sold is generally sent the business day after the sell order is received. Under unusual circumstances, Fund may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Within 60 calendar days after the sale of J shares, you may reinvest the amount of the sale proceeds into any Principal Funds Class J shares fund; shares purchased by redemption proceeds are not subject to the eighteen month CDSC. It is the responsibility of the shareholder to notify the Fund at the time of repurchase if the purchase proceeds are from a redemption of the Fund within the past 60 days. The transaction is considered a sale for federal (and state) income tax purposes even if the proceeds are reinvested. If a loss is realized on the sale, the reinvestment may be subject to the wash sale rules resulting in the postponement of the recognition of the loss for tax purposes. CDSC-Free withdrawal privilege. Sales may be subject to a CDSC. Redemption of Class J shares made through a systematic withdrawal plan in an amount of up to 1.00% per month (measured cumulatively with respect to nonmonthly plans) of the value of the Fund account at the time, and beginning on the date, the systematic withdrawal plan is established) may be made without a CDSC. The free withdrawal privilege not used in a calendar year is not added to the free withdrawal privileges for any following year. 28 Sell shares by mail:  Send a distribution form (available at www.PrincipalFunds.com or by calling 1-800-222-5852) which is signed by the owner/owners of the account to: Principal Funds P.O. Box 55904 Boston, MA 02205  Medallion Signature Guarantee* will be required if the:  sell order is for more than $100,000;  wire or ACH is being sent to a shareholder's U.S. bank account not previously authorized or the request does not include a voided check or deposit slip indicating a common owner between the bank account and mutual fund account;  check is being sent to an address other than the account address;  account address has been changed within 15 days of the sell order; or  check is payable to a party other than the account shareholder(s), Principal Life or a retirement plan trustee or custodian that has agreed in writing to accept a transfer of assets from the Fund. * If required, the signature(s) must be guaranteed by a commercial bank, trust company, credit union, savings and loan, national securities exchange member or brokerage firm. A signature guarantee by a notary public or savings bank is not acceptable. Sell shares in amounts of $100,000 or less by telephone  The combined amount requested from all funds to which the redemption request relates is $100,000 or less.  The address on the account must not have been changed within the last 15 days and telephone privileges must apply to the account from which the shares are being sold. Sales made under your systematic withdrawal plan will reduce and may eventually exhaust your account. The Funds do not normally accept purchase payments while a systematic withdrawal plan is in effect (unless the purchase represents a substantial addition to your account). The Fund from which the systematic withdrawal is made makes no recommendation as to either the number of shares or the fixed amount that you withdraw. Excessive Trading Fee. An excessive trading fee may apply to redemptions made within 30 days of purchase as described in "Frequent Purchases and Redemptions." If excessive trading is deemed to be occurring, additional restrictive actions may be taken, as described below. Distributions in Kind. Payment for shares of the Funds tendered for redemption is ordinarily made by check. However, the Funds may determine that it would be detrimental to the remaining shareholders of a Fund to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the Funds may pay the redemption proceeds in whole or in part by a distribution in kind of securities from the Funds portfolio in lieu of cash. If a Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described in this prospectus. Exchange of Fund Shares Class A, Class B and Class C Shares Your shares in the Funds may be exchanged without a sales charge or CDSC for the same class of any other Principal Funds (except Money Market). Effective May 12, 2010, exchanges cannot be made into the Acquired Fund. The Fund reserves the right to revise or terminate the exchange privilege at any time. Notice will be provided to shareholders of any such change, to the extent required by law. Automatic Exchange Election This election authorizes an exchange from one fund of Principal Funds to another on a monthly, quarterly, semiannual or annual basis. You can set up an automatic exchange by:  completing the Automatic Exchange Election section of the application,  calling us if telephone privileges apply to the account from which the exchange is to be made, or  sending us your written instructions.  completing an Automatic Exchange Election form (available on www.principalfunds.com) Your automatic exchange continues until:  you instruct us to stop by calling us if telephone privileges apply to the account or by sending us your written instructions; or  your Fund account balance is zero. You may specify the day of the exchange (if none is selected, the exchange will be made on the 15th of the month). If the selected day is not a trading day, the sale will take place on the preceding trading day (if that day falls in the month or year prior to your selected date, the transaction will take place on the next trading day after your selected date). If telephone privileges apply to the account, you may change the date or amount by telephoning us. 29 General  An exchange by any joint owner is binding on all joint owners.  If you do not have an existing account in the Fund to which the exchange is being made, a new account is established. The new account has the same owner(s), dividend and capital gain options and dealer of record as the account from which the shares are being exchanged.  All exchanges are subject to the minimum investment and eligibility requirements of the Fund being acquired.  You may acquire shares of a Fund only if its shares are legally offered in your state of residence.  For an exchange to be effective the day we receive your instruction, we must receive the instruction in good order at our transaction processing center in Canton, Massachusetts before the close of normal trading on the NYSE (generally 3 p.m. Central Time). When money is exchanged or transferred from one account registration or tax identification number to another, the account holder is relinquishing his or her rights to the money. Therefore exchanges and transfers can only be accepted by telephone if the exchange (transfer) is between:  accounts with identical ownership,  an account with a single owner to one with joint ownership if the owner of the single owner account is also an owner of the account with joint ownership,  a single owner to a UTMA account if the owner of the single owner account is also the custodian on the UTMA account, or  a single or jointly owned account to an IRA account to fund the yearly IRA contribution of the owner (or one of the owners in the case of a jointly owned account). The exchange is treated as a sale of shares for federal (and state) income tax purposes and may result in a capital gain or loss. Income tax rules regarding the calculation of cost basis may make it undesirable in certain circumstances to exchange shares within 90 days of their purchase. Fund shares used to fund an employee benefit plan may be exchanged only for shares of other Funds available to employee benefit plans. Such an exchange must be made by following the procedures provided in the employee benefit plan and the written service agreement. Excessive Trading Fee . An excessive trading fee may apply to exchanges made within 30 days of purchase as described in Frequent Purchases and Redemptions. If excessive trading is deemed to be occurring, additional restrictive actions may be taken, as described in Frequent Purchases and Redemptions. Institutional Class and Retirement Class Shares An exchange between Funds is a redemption of shares of one Fund and a concurrent purchase of shares in another Fund with the redemption proceeds. A shareholder, including a beneficial owner of shares held in nominee name or a participant in a participant-directed employee benefit plan, may exchange Fund shares under certain circumstances. In addition to any restrictions an intermediary or an employee benefit plan imposes, Fund shares may be exchanged, without charge, for shares of any other Fund of the Principal Funds, provided that:  the shareholder has not exchanged shares of the Fund within 30 days preceding the exchange, unless the shareholder is exchanging into the Money Market Fund,  the share class of such other Fund is available through the plan, and  the share class of such other Fund is available in the shareholders state of residence. All exchanges completed on the same day are considered a single exchange for purposes of this exchange limitation. In addition, the Fund will reject an order to purchase shares of any Fund if the shareholder redeemed shares from that Fund within the preceding 30-day period. The 30-day exchange or purchase restriction does not apply to exchanges or purchases made on a scheduled basis such as scheduled periodic portfolio rebalancing transactions. If Fund shares are purchased through an intermediary that is unable or unwilling to impose the 30-day exchange restriction described above, Fund management may waive this restriction in lieu of the exchange limitation that the intermediary is able to impose if, in managements judgment, such limitation is reasonably likely to prevent excessive trading in Fund shares. In order to prevent excessive exchanges, and under other circumstances where the Fund Board of Directors or the Manager believes it is in the best interests of the Fund, the Fund reserves the right to revise or terminate this exchange privilege, limit the amount or further limit the number of exchanges, reject any exchange or close an account. Class J Shares Your shares in the Funds may be exchanged without a CDSC for the same share class of any other Principal Funds. However, the original purchase date of the shares from which an exchange is made is used to determine if newly acquired shares are subject to a CDSC when they are sold. The Fund reserves the to right to revise or terminate the exchange privilege at any time. Notice will be provided to shareholders of any such change, to the extent required by law. You may exchange shares by:  sending a written request to: Principal Funds P.O. Box 55904 Boston, MA 02205  completing an Exchange Authorization Form (available on www.principalfunds.com or by calling 1-800-222-5852).  via the Internet at www.principalfunds.com.  calling us, if you have telephone privileges on the account. Automatic Exchange Election This election authorizes an exchange from one Principal Funds to another on a monthly, quarterly, semiannual or annual basis. You can set up an automatic exchange by:  completing an automatic Exchange Election form available on www.principalfunds.com,  completing the Automatic Exchange Election section of the application,  calling us if telephone privileges apply to the account from which the exchange is to be made, or  sending us your written instructions. Your automatic exchange continues until:  you instruct us to stop by calling us if telephone privileges apply to the account or by sending us your written instructions; or  your Fund account balance is zero. You may specify the day of the exchange (if none is selected, the exchange will be made on the 15th of the month). If the selected day is not a trading day, the sale will take place on the preceding trading day (if that day falls in the month or year prior to your selected date, the transaction will take place on the next trading day after your selected date). If telephone privileges apply to the account, you may change the date or amount by telephoning us. General  An exchange by any joint owner is binding on all joint owners.  If you do not have an existing account in the Fund to which the exchange is being made, a new account is established. The new account has the same owner(s), dividend and capital gain options and dealer of record as the account from which the shares are being exchanged.  All exchanges are subject to the minimum investment and eligibility requirements of the Fund being acquired.  You may acquire shares of a Fund only if its shares are legally offered in your state of residence.  For an exchange to be effective the day we receive your instruction, we must receive the instruction in good order at our transaction processing center in Canton, Massachusetts before the close of normal trading on the NYSE (generally 3 p.m. Central Time). When money is exchanged or transferred from one account registration or tax identification number to another, the account holder is relinquishing his or her rights to the money. Therefore exchanges and transfers can only be accepted by telephone if the exchange (transfer) is between:  accounts with identical ownership,  an account with a single owner to one with joint ownership if the owner of the single owner account is also an owner of the account with joint ownership,  a single owner to a Uniform Transfer to Minors Act ("UTMA") account if the owner of the single owner account is also the custodian on the UTMA account, or  a single or jointly owned account to an IRA account to fund the yearly IRA contribution of the owner (or one of the owners in the case of a jointly owned account). The exchange is treated as a sale of shares for federal (and state) income tax purposes and may result in a capital gain or loss. Income tax rules regarding the calculation of cost basis may make it undesirable in certain circumstances to exchange shares within 90 days of their purchase. Fund shares used to fund an employee benefit plan may be exchanged only for shares of other Principal Funds available to employee benefit plans. Such an exchange must be made by following the procedures provided in the employee benefit plan and the written service agreement. Excessive Trading Fee. An excessive trading fee may apply to exchanges made within 30 days of purchase as described in Frequent Purchases and Redemptions. If excessive trading is deemed to be occurring, additional restrictive actions may be taken, as described below. Frequent Purchases and Redemptions The Funds are not designed for, and do not knowingly accommodate, frequent purchases and redemptions of fund shares by investors. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase these Funds. Frequent purchases and redemptions pose a risk to the Funds because they may:  Disrupt the management of the Funds by:  forcing the Funds to hold short-term (liquid) assets rather than investing for long-term growth, which results in lost investment opportunities for the Fund; and  causing unplanned portfolio turnover;  hurt the portfolio performance of the Funds; and  increase expenses of the Funds due to:  increased broker-dealer commissions and  increased recordkeeping and related costs. The Board of Directors of the Fund has adopted policies and procedures with respect to frequent purchases and redemptions of shares of the Funds. The Funds monitor shareholder trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. If we are not able to identify such excessive trading practices, the Funds and their shareholders may be harmed. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. Class A and Class C Shares Currently the Funds impose an excessive trading fee on redemptions or exchanges of $30,000 or more of a Funds Class A, Class B and Class C shares redeemed within 30 days after they are purchased. The fee does not apply to redemptions or exchanges made pursuant to an Automatic Exchange Election or Systematic Withdrawal Plan; due to a shareholders death or disability (as defined in the Internal Revenue Code); to satisfy minimum distribution rules imposed by the Internal Revenue Code; or where the application of the fee would cause a Fund to fail to be considered a qualified default investment alternative under the Employee Retirement Income Security Act of 1976, as amended, and the rules and regulations thereunder. The fee is equal to 1.00% of the total redemption or exchange amount. The fee is paid to the Funds and is intended to offset the trading costs, market impact, and other costs associated with short-term money movement in and out of the Funds. If an intermediary, such as a retirement plan or recordkeeper, is unwilling to impose the Funds excessive trading fee, the Fund may waive such fee if it determines that the intermediary is able to implement other policies and procedures reasonably designed to prevent excessive trading in Fund shares. If an intermediary is unable to implement the Funds excessive trading policy or to implement other procedures reasonably designed to prevent excessive trading in Fund shares, the Fund may waive the application of its excessive trading policy with respect to transactions of beneficial owners underlying the intermediarys omnibus account if, in Fund managements opinion, the purchases and redemptions at the omnibus account level are not likely to have an adverse impact on the management of the Funds portfolio. In addition, if a Fund deems frequent trading and redemptions to be occurring, action will be taken that may include, but is not limited to:  Increasing the excessive trading fee to 2%,  Increasing the excessive trading fee period from 30 days to as much as 90 days,  Applying the excessive trading fee to redemptions or exchanges of less than $30,000,  Limiting the number of permissible exchanges available to shareholders identified as excessive traders,  Limiting exchange requests to be in writing and submitted through the United States Postal Service (in which case, requests for exchanges by fax, telephone or internet will not be accepted), and  Taking such other action as directed by the Fund. The Funds have reserved the right to accept or reject, without prior written notice, any exchange requests. In some instances, an exchange may be completed prior to a determination of abusive trading. In those instances, we will reverse the exchange and return the account holdings to the positions held prior to the exchange. We will give the shareholder that requested the exchange notice in writing in this instance. Institutional Class Shares If we, or a Fund, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to:  Rejecting exchange instructions from the shareholder or other person authorized by the shareholder to direct exchanges;  Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1st class U.S. mail only and disallowing requests made by facsimile, overnight courier, telephone or via the internet;  Limiting the number of exchanges during a year;  Requiring a holding period of a minimum of 30 days before permitting exchanges among the Funds where there is evidence of at least one round-trip exchange (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption); and  Taking such other action as directed by the Fund. The Funds have reserved the right to accept or reject, without prior written notice, any exchange requests. In some instances, an exchange may be completed prior to a determination of abusive trading. In those instances, we will reverse the exchange. We will give you notice in writing in this instance. Retirement Class Shares The Funds have adopted an exchange frequency restriction, described above in Exchange of Fund Shares to limit excessive trading in fund shares. 32 Class J Shares Currently the Funds impose an excessive trading fee on redemptions or exchanges of $30,000 or more of a Fund's Class J shares redeemed within 30 days after they are purchased. The fee does not apply to redemptions or exchanges made pursuant to an Automatic Exchange Election or Systematic Withdrawal Plan through an Automatic Exchange Election or a Systematic Withdrawal Plan; due to a shareholder's death or disability (as defined in the Internal Revenue Code); to satisfy minimum distribution rules imposed by the Internal Revenue Code; or where the application of the fee would cause a Fund to fail to be considered a qualified default investment alternative under the Employee Retirement Income Security Act of 1976, as amended, and the rules and regulations thereunder. The fee is equal to 1.00% of the total redemption or exchange amount. The fee is paid to the Funds and is intended to offset the trading costs, market impact, and other costs associated with short-term money movement in and out of the Funds. The imposition of the excessive trading fee may be waived if an intermediary, such as a retirement plan recordkeeper, through which Fund shares are made available to shareholders is unable or unwilling to impose the fee, but is able to implement other procedures the Fund believes are reasonably designed to prevent excessive trading in Fund shares. In addition, if a Fund deems frequent trading and redemptions to be occurring, action will be taken that may include, but is not limited to:  Increasing the excessive trading fee to 2%,  Increasing the excessive trading fee period from 30 days to as much as 90 days,  Applying the excessive trading fee to redemptions or exchanges of less than $30,000,  Limiting the number of permissible exchanges available to shareholders identified as "excessive traders,"  Limit exchange requests to be in writing and submitted through the United States Postal Service (in which case, requests for exchanges by fax, telephone or internet will not be accepted), and  Taking such other action as directed by the Fund. Dividends and Distributions Dividends are based on estimates of income, expenses, and shareholder activity for the Fund. Actual income, expenses, and shareholder activity may differ from estimates; consequently, differences, if any, will be included in the calculation of subsequent dividends. The Funds pay their net investment income to shareholders of record on the business day prior to the payment date. The Funds pay their net investment income on an annual basis. The payment date is annually in December. Net realized capital gains, if any, are distributed annually in December. Payments are made to shareholders of record on the business day prior to the payable date. Capital gains may be taxable at different rates, depending on the length of time that the Fund holds its assets. Dividend and capital gains distributions will be reinvested, without a sales charge, in shares of the Fund from which the distribution is paid. However, you may authorize the distribution to be:  invested in shares of another PFI Fund without a sales charge (distributions of a Fund may be directed only to one receiving Fund); or  paid in cash, if the amount is $10 or more. Generally, for federal income tax purposes, Fund distributions are taxable as ordinary income, except that any distributions of long-term capital gains will be taxed as such regardless of how long Fund shares have been held. Special tax rules apply to Fund distributions to Individual Retirement Accounts and other retirement plans. A tax advisor should be consulted to determine the suitability of the Fund as an investment by such a plan and the tax treatment of distributions by the Fund. A tax advisor can also provide information on the potential impact of possible foreign, state, and local taxes. A Funds investments in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. To the extent that distributions the Funds pay are derived from a source other than net income (such as a return of capital), a notice will be included in your quarterly statement pursuant to Section 19(a) of the 1940 Act and Rule 19a-1 disclosing the source of such distributions. Furthermore, such notices shall be posted monthly on our web site at www.principalfunds.com. You may request a copy of all such notices, free of charge, by telephoning 1-800-222-5852. The amounts and sources of distributions included in such notices are estimates only and you should not rely upon them for purposes of reporting income taxes. The Fund will send shareholders a Form 1099-DIV for the calendar year that will tell shareholders how to report these distributions for federal income tax purposes. NOTES:  A Funds payment of income dividends and capital gains has the effect of reducing the share price by the amount of the payment.  Distributions from a Fund, whether received in cash or reinvested in additional shares, may be subject to federal (and state) income tax.  For these reasons, buying shares of a Fund shortly before it makes a distribution may be disadvantageous to you. Tax Considerations Shareholders are responsible for federal income tax (and any other taxes, including state and local income taxes, if applicable) on dividends and capital gains distributions whether such dividends or distributions are paid in cash or reinvested in additional shares. Special tax rules apply to distributions to IRAs and other retirement accounts. You should consult a tax advisor to determine the suitability of the Fund as an investment by such a plan and the tax treatment of Fund distributions. Generally, dividends paid by the Funds from interest, dividends, or net short-term capital gains will be taxed as ordinary income. Distributions properly designated by the Fund as deriving from net gains on securities held for more than one year are taxable as such (generally at a 15% tax rate), regardless of how long you have held your shares. For taxable years beginning before January 1, 2011, distributions of investment income properly designated by the Fund as derived from qualified dividend income will be taxed at the rates applicable to long-term capital gains. A dividend or distribution made shortly after the purchase of shares of a Fund by a shareholder, although in effect a return of capital to that shareholder, would be taxable to that shareholder as described above, subject to a holding period requirement for dividends designated as qualified dividend income. Because of tax law requirements, you must provide the Funds with an accurate and certified taxpayer identification number (for individuals, generally a Social Security number) to avoid back-up withholding, which is currently imposed at a rate of 28%. Early in each calendar year, each Fund will notify you of the amount and tax status of distributions paid to you for the preceding year. Any gain resulting from the sale, redemption, or exchange of your shares will generally also be subject to tax. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state, and local taxes. Investments by a Fund in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. Shareholders of the Funds that invest in foreign securities may be entitled to claim a credit or deduction with respect to foreign taxes. In addition, the Funds investments in foreign securities or foreign currencies may increase or accelerate the Funds recognition of ordinary income and may affect the timing or amount of the Funds distributions. Investments by a Fund in certain debt instruments or derivatives may cause the Fund to recognize taxable income in excess of the cash generated by such instruments. As a result, the Fund could be required at times to liquidate other investments in order to satisfy its distribution requirements under the Code. The Funds use of derivatives will also affect the amount, timing, and character of the Funds distributions. The information contained in this Proxy Statement/Prospectus is not a complete description of the federal, state, local, or foreign tax consequences of investing in the Fund. You should consult your tax advisor before investing in the Fund. Portfolio Holdings Information A description of the PFIs policies and procedures with respect to disclosure of the Funds portfolio securities is available in the Statement of Additional Information. VOTING INFORMATION Voting procedures. If you complete and return the enclosed proxy card(s), the persons named as proxies will vote your shares as you indicate or for approval of each matter for which there is no indication. You may revoke your proxy at any time prior to the proxys exercise by: (i) sending written notice to the Secretary of Principal Funds, Inc. at Principal Financial Group, Des Moines, Iowa 50392-2080, prior to the Meeting; (ii) subsequent execution and return of another proxy prior to the Meeting; or (iii) being present and voting in person at the Meeting after giving oral notice of the revocation to the Chairman of the Meeting. Voting rights. Only shareholders of record at the close of business on April 26, 2010 (the Record Date), are entitled to vote. The shareholders of each class of shares of the Acquired Fund will vote together on the proposed Reorganization and on any other matter submitted to such shareholders. You are entitled to one vote on each matter submitted to the shareholders of the Acquired Fund for each share of the Fund that you hold, and fractional votes for fractional shares held. The Proposal requires for approval the affirmative vote of a Majority of the Outstanding Voting Securities, which is a term defined in the 1940 Act to mean, with respect to the Acquired Fund, the affirmative vote of the lesser of (1) 67% or more of the voting securities of the Fund present at the Meeting, if the holders of more than 50% of the outstanding voting securities of the Fund are present in person or by proxy, or (2) more than 50% of the outstanding voting securities of the Fund. The number of votes eligible to be cast at the Meeting as of the Record Date and other share ownership information are set forth below under the heading Outstanding Shares and Share Ownership in this Proxy Statement/Prospectus. Quorum requirements. A quorum must be present at the Meeting for the transaction of business. The presence in person or by proxy of one-third of the shares of the Acquired Fund outstanding at the close of business on the Record Date constitutes a quorum for a meeting of that Fund. Abstentions and broker non-votes (proxies from brokers or nominees indicating that they have not received instructions from the beneficial owners on an item for which the broker or nominee does not have discretionary power) are counted toward a quorum but do not represent votes cast for any issue. Under the 1940 Act, the affirmative vote necessary to approve a proposal may be determined with reference to a percentage of votes present at the Meeting, which would have the effect of counting abstentions as if they were votes against a proposal. In the event the necessary quorum to transact business or the vote required to approve a proposal is not obtained at the Meeting, the persons named as proxies or any shareholder present at the Meeting may propose one or more adjournments of the Meeting in accordance with applicable law to permit further solicitation of proxies. Any such adjournment as to the Proposal or any other matter will require the affirmative vote of the holders of a majority of the shares of the Acquired Fund cast at the Meeting. The persons named as proxies and any shareholder present at the Meeting will vote for or against any adjournment in their discretion. Solicitation procedures. PFI intends to solicit proxies by mail. Officers or employees of PFI, PMC or their affiliates may make additional solicitations by telephone, internet, facsimile or personal contact. They will not be specially compensated for these services. Brokerage houses, banks and other fiduciaries may be requested to forward soliciting materials to their principals and to obtain authorization for the execution of proxies. For those services, they will be reimbursed by PMC for their out-of-pocket expenses. Expenses of the Meeting. The expenses of the Meeting will be treated as an expense related to the Reorganization and will be paid by the Acquired Fund. OUTSTANDING SHARES AND SHARE OWNERSHIP The following table shows as of April 26, 2010, the Record Date, the number of shares outstanding for each class of the Acquired and Acquiring Funds: LargeCap Blend Fund I LargeCap S&P 500 Index Fund (Acquired Fund) (Acquiring Fund) Shares Shares Share Class Outstanding Share Class Outstanding A 11,264,847.54 A 7,598,061.06 B 567,116.74 B N/A C 113,054.62 C 614,762.96 Institutional 116,845,726.93 Institutional 51,113,688.45 J 4,548,987.79 J 35,712,108.64 R-1 144,041.01 R-1 1,841,013.21 R-2 247,936.10 R-2 6,193,066.60 R-3 84,697.51 R-3 14,923,700.73 R-4 189,166.58 R-4 12,021,602.12 R-5 494,009.67 R-5 23,241,095.24 As of the April 26, 2010 Record Date, the Directors and Officers of PFI together owned less than 1% of the outstanding shares of any class of shares of the Acquired or Acquiring Fund. As of the April 26, 2010 Record Date, the following persons owned of record, or were known by PFI to own beneficially, 5% or more of the outstanding shares of any class of shares of the Acquired Fund: Percentage Share of Class Name/Address of Shareholder Ownership B Pershing LLC 5.31% 1 Pershing Plz, Jersey City, NJ 07399-0001 C Pershing LLC 5.55% 1 Pershing Plz, Jersey City, NJ 07399-0001 C Principal Life Insurance Co Cust 5.55% IRA R/O Darlene Russell, iamond Bar Blvd PMB337, Diamond Bar, CA 91765-1607 C Principal Life Insurance Co Cust 7.31% IRA R/O Delores Farner, 20901 Wildcat Run Dr, Estero, FL 33928-2042 Institutional LifeTime 2050 Fund 7.00% Attn Mutual Fund Accounting-H221, 711 High St, Des Moines, IA 50392-0001 Institutional LifeTime 2010 Fund 9.12% Attn Mutual Fund Accounting-H221, 711 High St, Des Moines, IA 50392-0001 Institutional LifeTime 2040 Fund 17.03% Attn Mutual Fund Accounting-H221, 711 High St, Des Moines, IA 50392-0001 Institutional LifeTime 2030 Fund 27.56% Attn Mutual Fund Accounting-H221, 711 High St, Des Moines, IA 50392-0001 Institutional LifeTime 2020 Fund 28.09% Attn Mutual Fund Accounting-H221, 711 High St, Des Moines, IA 50392-0001 R-1 Delaware Charter Guarantee & Trust 99.60% FBO Various Qualified Plans, 711 High Street, Des Moines, IA 50392-0001 Percentage Share of Class Name/Address of Shareholder Ownership R-2 Delaware Charter Guarantee & Trust 95.64% FBO Various Qualified Plans, FBO Principal Financial Group, Attn RIS NPIO Trade Desk 711 High Street, Des Moines, IA 50392-0001 R-3 Delaware Charter Guarantee & Trust 59.57% FBO Various Qualified Plans, FBO Principal Financial Group, , Attn RIS NPIO Trade Desk 711 High Street, Des Moines, IA 50392-0001 R-3 Buffalo Wild Wings Mgmt DC Plan 11.46% Cust FBO Buffalo Wild Wings Mgmt DC Plan IRA, Acct 6000128421 Attn Lori Jenkins, 5500 Wayzata Blvd, Suite 1600, Minneapolis, MN 55416 R-3 457B of Business Roundtable Cust 13.06% FBO Supp DC of Business Roundtable, IRA Acct 6000172603 1013 Centre Rd, Wilmington, DE 19805-1265 R-4 Delaware Charter Guarantee & Trust 99.42% FBO Various Qualified Plans, FBO Principal Financial Group, , Attn RIS NPIO Trade Desk 711 High Street, Des Moines, IA 50392-0001 R-5 GE Capital Real Estate 5.72% FBO GE Cap Real Estate Savings Plan, Attn Nancy Lanham 16479 Dallas Parkway, Ste 500, Addison, TX 75001-6852 R-5 Wells Fargo Inst Trust Services 14.55% FBO World Insurance Co Executive SERP Plan, Attn Kate Meyer 733 Marquette Avenue, Minneapolis, MN 55402-2309 R-5 Delaware Charter Guarantee & Trust 74.82% FBO Various Qualified Plans, FBO Principal Financial Group, Attn: RIS NPIO Trade Desk 711 High Street, Des Moines, IA 50392-0001 As of the April 26, 2010 Record Date, the following persons owned of record, or were known by PFI to own beneficially, 5% or more of the outstanding shares of any class of shares of the Acquiring Fund: Percentage Share of Class Name/Address of Shareholder Ownership A Pershing LLC 5.25% 1 Pershing Plz, Jersey City, NJ 07399-0001 C Pershing LLC 7.79% 1 Pershing Plz, Jersey City, NJ 07399-0001 C Principal Life Insurance Co Cust 6.56% IRA Thomas J. Thompson, 1102 Crystal Way Ct, Middleville, MI 49333-8039 Institutional LifeTime 2010 Fund 7.08% Attn Mutual Fund Accounting-H221, 711 High Street, Des Moines, IA 50392-0001 Institutional LifeTime 2030 Fund 8.27% Attn Mutual Fund Accounting-H221, 711 High Street, Des Moines, IA 50392-0001 Institutional Pershing LLC 9.77% 1 Pershing Plz, Jersey City, NJ 07399-0001 Institutional LifeTime 2020 Fund 13.06% Attn Mutual Fund Accounting  H221, 711 High St, Des Moines, IA 50392-0001 Institutional LifeTime 2040 Fund 13.54% Attn Mutual Fund Accounting  H221, 711 High St, Des Moines, IA 50392-0001 Institutional DCGT as TTEE and/or Cust 27.61% FBO Various Qualified Plans, Attn NPIO Trade Desk, 711 High Street, Des Moines, IA 50392-0001 R-1 Delaware Charter Guarantee & Trust 96.83% FBO PFG Principal Advantage Omnibus Client 904, 711 High Street, Des Moines, IA 50392-0001 R-2 DCGT As TTEE and/or Cust 91.46% FBO Principal Financial Group Qualified Prin Advtg Omnibus 711 High Street, Des Moines, IA 50392-0001 Percentage Share of Class Name/Address of Shareholder Ownership R-3 DCGT As TTEE and/or Cust 94.26% FBO Principal Financial Group Qualified Prin Advtg Omnibus 711 High Street, Des Moines, IA 50392-0001 R-4 DCGT As TTEE and/or Cust 95.69% FBO Principal Financial Group Qualified Prin Advtg Omnibus 711 High Street, Des Moines, IA 50392-0001 R-5 DCGT As TTEE and/or Cust 78.31% FBO Principal Financial Group Qualified Prin Advtg Omnibus 711 High Street, Des Moines, IA 50392-0001 R-5 DCGT As TTEE and/or Cust 8.11% FBO the Wesleyan Pension Fund, Attn NPIO Trade Desk 711 High Street, Des Moines, IA 50392-0001 FINANCIAL HIGHLIGHTS The financial highlights table for each of the Acquired Fund and the Acquiring Fund is intended to help investors understand the financial performance of each Fund for the past five fiscal years (or since inception in the case of a Fund in operation for less than five years). Certain information reflects financial results for a single share of a Fund. The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in a particular Fund (assuming reinvestment of all dividends and distributions). Information for the fiscal years ended October 31, 2005, through October 31, 2009, has been audited by Ernst & Young LLP, Independent Registered Public Accounting Firm, whose report, along with each Funds financial statements, is included in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2009. Copies of this report are available on request as described above. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): (a) LARGECAP BLEND FUND I Class A shares Net Asset Value, Beginning of Period $ 6 .44 $ 10.57 $ 9.46 $ 8.36 $ 8.20 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .06 0.08 0.07 0 .06 0 .01 Net Realized and Unrealized Gain (Loss) on Investments 0 .32 (3 .88) 1.05 1 .10 0 .15 Total From Investment Operations 0 .38 (3 .80) 1.12 1 .16 0 .16 Less Dividends and Distributions: Dividends from Net Investment Income (0 .07) (0 .05) (0 .01) (0 .03)  Distributions from Realized Gains  (0 .28)  (0 .03)  Total Dividends and Distributions (0 .07) (0 .33) (0 .01) (0 .06)  Net Asset Value, End of Period $ 8.36 Total Return (c) 6 .05% (37 .03)% 11 .81% 13 .97% 1 .95% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 79,710 $ 82,298 $ 145,312 $ 138,832 $ 126,739 Ratio of Expenses to Average Net Assets 1 .44% (e) 1 .11% 1 .11% 1 .11% 1 .04% (f) Ratio of Net Investment Income to Average Net Assets 0 .95% 0 .96% 0 .70% 0 .69% 0 .41% (f) Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% 65 .1% 148.8% (f),(g) (a) LARGECAP BLEND FUND I Class B shares Net Asset Value, Beginning of Period $ 6.30 $ 10.39 $ 9.39 $ 8.35 $ 8.20 Income from Investment Operations: Net Investment Income (Loss) (b) (0 .03)  (0 .03) (0 .02)  Net Realized and Unrealized Gain (Loss) on Investments 0 .32 (3 .81) 1.03 1 .09 0 .15 Total From Investment Operations 0 .29 (3 .81) 1.00 1 .07 0 .15 Less Dividends and Distributions: Distributions from Realized Gains  (0 .28)  (0 .03)  Total Dividends and Distributions  (0 .28)  (0 .03)  Net Asset Value, End of Period $ 8.35 Total Return (c) 4 .60% (37 .62)% 10 .65% 12 .87% 1 .83% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 4,527 $ 5,947 $ 13,747 $ 17,761 $ 21,617 Ratio of Expenses to Average Net Assets 2 .94% (e) 2 .07% 2 .15% 2 .05% 1 .47% (f) Ratio of Net Investment Income to Average Net Assets (0 .51)% 0 .02% (0 .34)% (0 .24)% (0 .02)% (f) Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% 65 .1% 148.8% (f),(g) (h) LARGECAP BLEND FUND I Class C shares Net Asset Value, Beginning of Period $ 6.38 $ 10.52 $ 9.84 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .03 0.02 (0 .02) Net Realized and Unrealized Gain (Loss) on Investments 0 .32 (3 .88) 0.70 Total From Investment Operations 0 .35 (3 .86) 0.68 Less Dividends and Distributions: Dividends from Net Investment Income    Distributions from Realized Gains  (0 .28)  Total Dividends and Distributions  (0 .28)  Net Asset Value, End of Period $ $ $ Total Return (c) 5 .51% (37 .63)% 6 .91% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 748 $ 581 $ 970 Ratio of Expenses to Average Net Assets 1 .90% (e) 1 .90% (e) 1 .90% (e),(f) Ratio of Net Investment Income to Average Net Assets 0 .43% 0 .19% (0 .29)% (f) Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% (f) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. LARGECAP BLEND FUND I Class J shares Net Asset Value, Beginning of Period $ 6.38 $ 10.48 $ 9.37 $ 8.27 $ 7.67 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .08 0.09 0.07 0 .06 0 .06 Net Realized and Unrealized Gain (Loss) on Investments 0 .32 (3 .85) 1.04 1 .09 0 .64 Total From Investment Operations 0 .40 (3 .76) 1.11 1 .15 0 .70 Less Dividends and Distributions: Dividends from Net Investment Income (0 .08) (0 .06)  (0 .02) (0 .06) Distributions from Realized Gains  (0 .28)  (0 .03) (0 .04) Total Dividends and Distributions (0 .08) (0 .34)  (0 .05) (0 .10) Net Asset Value, End of Period $ Total Return (i) 6 .46% (37 .02)% 11 .89% 14 .01% 9 .06% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 30,908 $ 32,309 $ 56,114 $ 48,534 $ 33,926 Ratio of Expenses to Average Net Assets 1 .11% (e) 1 .02% 1 .06% 1 .14% 1 .20% Ratio of Gross Expenses to Average Net Assets (j) 1 .17%     Ratio of Net Investment Income to Average Net Assets 1 .28% 1 .06% 0 .74% 0 .64% 0 .78% Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% 65 .1% 148 .8% (g) LARGECAP BLEND FUND I Institutional shares Net Asset Value, Beginning of Period $ 6.46 $ 10.60 $ 9.48 $ 8.38 $ 7.72 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .11 0.14 0.13 0 .06 0 .13 Net Realized and Unrealized Gain (Loss) on Investments 0 .33 (3 .88) 1.06 1 .16 0 .63 Total From Investment Operations 0 .44 (3 .74) 1.19 1 .22 0 .76 Less Dividends and Distributions: Dividends from Net Investment Income (0 .13) (0 .12) (0 .07) (0 .09) (0 .06) Distributions from Realized Gains  (0 .28)  (0 .03) (0 .04) Total Dividends and Distributions (0 .13) (0 .40) (0 .07) (0 .12) (0 .10) Net Asset Value, End of Period $ 6.77 $ 6.46 $ $ $ Total Return 7 .10% (36 .58)% 12 .61% 14 .67% 9 .86% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 773,554 $ 565,475 $ 670,138 $ 95,233 $ 9 Ratio of Expenses to Average Net Assets 0 .45% (e) 0 .45% 0 .44% 0 .45% 0 .45% Ratio of Net Investment Income to Average Net Assets 1 .87% 1 .62% 1 .28% 0 .65% 1 .58% Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% 65 .1% 148 .8% (g) LARGECAP BLEND FUND I R-1 shares Net Asset Value, Beginning of Period $ 6.39 $ 10.50 $ 9.41 $ 8.31 $ 7.72 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .06 0.06 0.04 0 .03 0 .06 Net Realized and Unrealized Gain (Loss) on Investments 0 .33 (3 .86) 1.05 1 .11 0 .63 Total From Investment Operations 0 .39 (3 .80) 1.09 1 .14 0 .69 Less Dividends and Distributions: Dividends from Net Investment Income (0 .06) (0 .03)  (0 .01) (0 .06) Distributions from Realized Gains  (0 .28)  (0 .03) (0 .04) Total Dividends and Distributions (0 .06) (0 .31)  (0 .04) (0 .10) Net Asset Value, End of Period $ Total Return 6 .19% (37 .22)% 11 .58% 13 .78% 8 .87% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 980 $ 746 $ 1,019 $ 671 $ 11 Ratio of Expenses to Average Net Assets 1 .33% (e) 1 .33% 1 .32% 1 .33% 1 .33% Ratio of Net Investment Income to Average Net Assets 1 .02% 0 .75% 0 .44% 0 .38% 0 .70% Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% 65 .1% 148 .8% (g) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. LARGECAP BLEND FUND I R-2 shares Net Asset Value, Beginning of Period $ 6.43 $ 10.55 $ 9.45 $ 8.34 $ 7.74 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .07 0.08 0.06 0 .05 0 .06 Net Realized and Unrealized Gain (Loss) on Investments 0 .33 (3 .88) 1.04 1 .11 0 .64 Total From Investment Operations 0 .40 (3 .80) 1.10 1 .16 0 .70 Less Dividends and Distributions: Dividends from Net Investment Income (0 .05) (0 .04)  (0 .02) (0 .06) Distributions from Realized Gains  (0 .28)  (0 .03) (0 .04) Total Dividends and Distributions (0 .05) (0 .32)  (0 .05) (0 .10) Net Asset Value, End of Period $ Total Return 6 .33% (37 .06)% 11 .64% 14 .00% 8 .99% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 1,681 $ 1,988 $ 4,227 $ 4,353 $ 3,573 Ratio of Expenses to Average Net Assets 1 .20% (e) 1 .20% 1 .19% 1 .20% 1 .20% Ratio of Net Investment Income to Average Net Assets 1 .22% 0 .88% 0 .62% 0 .57% 0 .70% Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% 65 .1% 148 .8% (g) LARGECAP BLEND FUND I R-3 shares Net Asset Value, Beginning of Period $ 6.46 $ 10.60 $ 9.49 $ 8.38 $ 7.76 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .09 0.09 0.08 0 .06 0 .08 Net Realized and Unrealized Gain (Loss) on Investments 0 .32 (3 .89) 1.04 1 .12 0 .64 Total From Investment Operations 0 .41 (3 .80) 1.12 1 .18 0 .72 Less Dividends and Distributions: Dividends from Net Investment Income (0 .06) (0 .06) (0 .01) (0 .04) (0 .06) Distributions from Realized Gains  (0 .28)  (0 .03) (0 .04) Total Dividends and Distributions (0 .06) (0 .34) (0 .01) (0 .07) (0 .10) Net Asset Value, End of Period $ Total Return 6 .50% (36 .95)% 11 .85% 14 .13% 9 .24% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 675 $ 1,463 $ 3,964 $ 3,784 $ 1,095 Ratio of Expenses to Average Net Assets 1 .02% (e) 1 .02% 1 .01% 1 .02% 1 .02% Ratio of Net Investment Income to Average Net Assets 1 .42% 1 .06% 0 .79% 0 .72% 0 .99% Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% 65 .1% 148 .8% (g) LARGECAP BLEND FUND I R-4 shares Net Asset Value, Beginning of Period $ 6.47 $ 10.62 $ 9.50 $ 8.39 $ 7.76 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .09 0.11 0.09 0 .08 0 .08 Net Realized and Unrealized Gain (Loss) on Investments 0 .33 (3 .90) 1.06 1 .11 0 .65 Total From Investment Operations 0 .42 (3 .79) 1.15 1 .19 0 .73 Less Dividends and Distributions: Dividends from Net Investment Income (0 .09) (0 .08) (0 .03) (0 .05) (0 .06) Distributions from Realized Gains  (0 .28)  (0 .03) (0 .04) Total Dividends and Distributions (0 .09) (0 .36) (0 .03) (0 .08) (0 .10) Net Asset Value, End of Period $ Total Return 6 .76% (36 .85)% 12 .16% 14 .33% 9 .39% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 1,292 $ 1,694 $ 4,241 $ 2,436 $ 1,834 Ratio of Expenses to Average Net Assets 0 .83% (e) 0 .83% 0 .82% 0 .83% 0 .83% Ratio of Net Investment Income to Average Net Assets 1 .54% 1 .28% 0 .93% 0 .94% 0 .94% Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% 65 .1% 148 .8% (g) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. LARGECAP BLEND FUND I R-5 shares Net Asset Value, Beginning of Period $ 6.50 $ 10.66 $ 9.54 $ 8.42 $ 7.78 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .09 0.12 0.11 0 .10 0 .11 Net Realized and Unrealized Gain (Loss) on Investments 0 .33 (3 .91) 1.05 1 .11 0 .63 Total From Investment Operations 0 .42 (3 .79) 1.16 1 .21 0 .74 Less Dividends and Distributions: Dividends from Net Investment Income (0 .09) (0 .09) (0 .04) (0 .06) (0 .06) Distributions from Realized Gains  (0 .28)  (0 .03) (0 .04) Total Dividends and Distributions (0 .09) (0 .37) (0 .04) (0 .09) (0 .10) Net Asset Value, End of Period $ Total Return 6 .72% (36 .73)% 12 .24% 14 .54% 9 .50% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 3,426 $ 1,813 $ 6,587 $ 3,869 $ 3,470 Ratio of Expenses to Average Net Assets 0 .71% (e) 0 .71% 0 .70% 0 .71% 0 .71% Ratio of Net Investment Income to Average Net Assets 1 .53% 1 .37% 1 .07% 1 .08% 1 .28% Portfolio Turnover Rate 94 .4% 100 .6% 106 .2% 65 .1% 148 .8% (g) (a) Period from June 28, 2005, date shares first offered, through October 31, 2005. (b) Calculated based on average shares outstanding during the period. (c) Total return is calculated without the front-end sales charge or contingent deferred sales charge. (d) Total return amounts have not been annualized. (e) Reflects Manager's contractual expense limit. (f) Computed on an annualized basis. (g) Portfolio turnover rate excludes approximately $149,848,000 of securities from the acquisition of Principal Partners Blue Chip Fund, Inc. and $268,000 from portfolio realignment. (h) Period from January 17, 2007 through October 31, 2007. Class C shares incurred a net realized and unrealized gain of $.10 per share from January 10, 2007, through January 16, 2007. (i) Total return is calculated without the contingent deferred sales charge. (j) Excludes expense reimbursement from Manager and/or Underwriter. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): (a) LARGECAP S&P Class A shares Net Asset Value, Beginning of Period $ 6 .85 $ 11.06 $ 9.86 $ 8 .66 $ 8.59 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .11 0.15 0.14 0 .12 0 .03 Net Realized and Unrealized Gain (Loss) on Investments 0 .48 (4 .10) 1.21 1 .22 0 .04 Total From Investment Operations 0 .59 (3 .95) 1.35 1 .34 0 .07 Less Dividends and Distributions: Dividends from Net Investment Income (0 .13) (0 .14) (0 .12) (0 .10)  Distributions from Realized Gains  (0 .12) (0 .03) (0 .04)  Total Dividends and Distributions (0 .13) (0 .26) (0 .15) (0 .14)  Net Asset Value, End of Period $ 9 .86 $ Total Return (c) 9 .03% (36 .55)% 13 .86% 15 .54% 0 .81% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 55,393 $ 53,542 $ 90,317 $ 78,995 $ 72,994 Ratio of Expenses to Average Net Assets 0 .79% 0 .65% 0 .66% 0 .67% 0 .64% (e) Ratio of Net Investment Income to Average Net Assets 1 .69% 1 .57% 1 .34% 1 .31% 1 .03% (e) Portfolio Turnover Rate 7 .6% 8.2% 5.6% 3 .7% 11.5% (e),(f) (g) LARGECAP S&P Class C shares Net Asset Value, Beginning of Period $ 6 .81 $ 10.99 $ 10.12 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .08 0.08 0.05 Net Realized and Unrealized Gain (Loss) on Investments 0 .46 (4 .07) 0.82 Total From Investment Operations 0 .54 (3 .99) 0.87 Less Dividends and Distributions: Dividends from Net Investment Income (0 .10) (0 .07)  Distributions from Realized Gains  (0 .12)  Total Dividends and Distributions (0 .10) (0 .19)  Net Asset Value, End of Period $ $ $ Total Return (c) 8 .11% (36 .92)% 8 .60% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 3,898 $ 2,428 $ 2,691 Ratio of Expenses to Average Net Assets (h) 1 .30% 1 .30% 1 .30% (e) Ratio of Net Investment Income to Average Net Assets 1 .20% 0 .92% 0 .56% (e) Portfolio Turnover Rate 7 .6% 8.2% 5.6% (e) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. LARGECAP S&P Class J shares Net Asset Value, Beginning of Period $ 6.79 $ 10.95 $ 9.76 $ 8.56 $ 8.62 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .11 0.14 0.13 0 .11 0 .10 Net Realized and Unrealized Gain (Loss) on Investments 0 .47 (4 .05) 1.19 1 .21 0 .56 Total From Investment Operations 0 .58 (3 .91) 1.32 1 .32 0 .66 Less Dividends and Distributions: Dividends from Net Investment Income (0 .13) (0 .13) (0 .10) (0 .08) (0 .13) Distributions from Realized Gains  (0 .12) (0 .03) (0 .04) (0 .59) Total Dividends and Distributions (0 .13) (0 .25) (0 .13) (0 .12) (0 .72) Net Asset Value, End of Period $ 7.24 $ 6.79 $ $ $ Total Return (c) 8 .95% (36 .51)% 13 .73% 15 .48% 7 .72% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 260,397 $ 247,433 $ 423,409 $ 371,614 $ 309,862 Ratio of Expenses to Average Net Assets 0 .76% 0 .69% 0 .75% 0 .82% 0 .86% Ratio of Gross Expenses to Average Net Assets (i) 0 .81%     Ratio of Net Investment Income to Average Net Assets 1 .72% 1 .54% 1 .24% 1 .16% 1 .20% Portfolio Turnover Rate 7 .6% 8.2% 5.6% 3 .7% 11 .5% (f) LARGECAP S&P Institutional shares Net Asset Value, Beginning of Period $ 6.87 $ 11.08 $ 9.88 $ 8 .67 $ 8 .67 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .14 0.19 0.19 0 .16 0 .13 Net Realized and Unrealized Gain (Loss) on Investments 0 .48 (4 1.21 1 .23 0 .59 Total From Investment Operations 0 .62 (3 .90) 1.40 1 .39 0 .72 Less Dividends and Distributions: Dividends from Net Investment Income (0 .18) (0 .19) (0 .17) (0 .14) (0 .13) Distributions from Realized Gains  (0 (0 .03) (0 .04) (0 .59) Total Dividends and Distributions (0 .18) (0 .31) (0 .20) (0 .18) (0 .72) Net Asset Value, End of Period $ 7.31 $ 6.87 $ $ 9 .88 $ 8 .67 Total Return 9 .53% (36 .15)% 14 .42% 16 .22% 8 .48% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 136,579 $ 112,221 $ 87,900 $ 30,128 $ 4,270 Ratio of Expenses to Average Net Assets 0 .19% 0 .16% 0 .15% 0 .15% 0 .15% Ratio of Gross Expenses to Average Net Assets (j) 0 .25%     Ratio of Net Investment Income to Average Net Assets 2 .26% 2 .05% 1 .79% 1 .74% 1 .65% Portfolio Turnover Rate 7 .6% 8.2% 5.6% 3 .7% 11 .5% (f) LARGECAP S&P R-1 shares Net Asset Value, Beginning of Period $ 6.81 $ 10.99 $ 9.80 $ 8.61 $ 8.68 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .09 0.11 0.10 0 .08 0 .06 Net Realized and Unrealized Gain (Loss) on Investments 0 .49 (4 .07) 1.20 1 .21 0 .58 Total From Investment Operations 0 .58 (3 .96) 1.30 1 .29 0 .64 Less Dividends and Distributions: Dividends from Net Investment Income (0 .10) (0 .10) (0 .08) (0 .06) (0 .12) Distributions from Realized Gains  (0 .12) (0 .03) (0 .04) (0 .59) Total Dividends and Distributions (0 .10) (0 .22) (0 .11) (0 .10) (0 .71) Net Asset Value, End of Period $ Total Return 8 .71% (36 .75)% 13 .43% 15 .07% 7 .53% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 12,677 $ 7,825 $ 13,456 $ 7,086 $ 1,312 Ratio of Expenses to Average Net Assets 1 .04% 1 .04% 1 .03% 1 .03% 1 .03% Ratio of Net Investment Income to Average Net Assets 1 .35% 1 .19% 0 .94% 0 .88% 0 .66% Portfolio Turnover Rate 7 .6% 8.2% 5.6% 3 .7% 11 .5% (f) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. LARGECAP S&P R-2 shares Net Asset Value, Beginning of Period $ 6.84 $ 11.03 $ 9.84 $ 8.63 $ 8.69 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .10 0.12 0.11 0 .10 0 .10 Net Realized and Unrealized Gain (Loss) on Investments 0 .48 (4 .08) 1.20 1 .22 0 .56 Total From Investment Operations 0 .58 (3 .96) 1.31 1 .32 0 .66 Less Dividends and Distributions: Dividends from Net Investment Income (0 .11) (0 .11) (0 .09) (0 .07) (0 .13) Distributions from Realized Gains  (0 .12) (0 .03) (0 .04) (0 .59) Total Dividends and Distributions (0 .11) (0 .23) (0 .12) (0 .11) (0 .72) Net Asset Value, End of Period $ Total Return 8 .82% (36 .62)% 13 .52% 15 .41% 7 .65% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 47,447 $ 41,405 $ 70,976 $ 70,430 $ 60,110 Ratio of Expenses to Average Net Assets 0 .91% 0 .91% 0 .90% 0 .90% 0 .90% Ratio of Net Investment Income to Average Net Assets 1 .55% 1 .32% 1 .10% 1 .08% 1 .17% Portfolio Turnover Rate 7 .6% 8.2% 5.6% 3 .7% 11 .5% (f) LARGECAP S&P R-3 shares Net Asset Value, Beginning of Period $ 6.85 $ 11.06 $ 9.86 $ 8.66 $ 8.70 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .11 0.14 0.13 0 .11 0 .12 Net Realized and Unrealized Gain (Loss) on Investments 0 .49 (4 .10) 1.21 1 .22 0 .56 Total From Investment Operations 0 .60 (3 .96) 1.34 1 .33 0 .68 Less Dividends and Distributions: Dividends from Net Investment Income (0 .13) (0 .13) (0 .11) (0 .09) (0 .13) Distributions from Realized Gains  (0 .12) (0 .03) (0 .04) (0 .59) Total Dividends and Distributions (0 .13) (0 .25) (0 .14) (0 .13) (0 .72) Net Asset Value, End of Period $ 7.32 $ 6.85 $ $ $ Total Return 9 .13% (36 .59)% 13 .80% 15 .45% 7 .91% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 136,863 $ 118,216 $ 181,330 $ 129,817 $ 103,889 Ratio of Expenses to Average Net Assets 0 .73% 0 .73% 0 .72% 0 .72% 0 .72% Ratio of Net Investment Income to Average Net Assets 1 .72% 1 .49% 1 .27% 1 .25% 1 .36% Portfolio Turnover Rate 7 .6% 8.2% 5.6% 3 .7% 11 .5% (f) LARGECAP S&P R-4 shares Net Asset Value, Beginning of Period $ 6.89 $ 11.11 $ 9.91 $ 8.69 $ 8.72 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .12 0.15 0.15 0 .13 0 .13 Net Realized and Unrealized Gain (Loss) on Investments 0 .48 (4 .10) 1.21 1 .23 0 .56 Total From Investment Operations 0 .60 (3 .95) 1.36 1 .36 0 .69 Less Dividends and Distributions: Dividends from Net Investment Income (0 .15) (0 .15) (0 .13) (0 .10) (0 .13) Distributions from Realized Gains  (0 .12) (0 .03) (0 .04) (0 .59) Total Dividends and Distributions (0 .15) (0 .27) (0 .16) (0 .14) (0 .72) Net Asset Value, End of Period $ Total Return 9 .18% (36 .39)% 13 .94% 15 .85% 8 .03% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 83,855 $ 67,528 $ 63,469 $ 40,489 $ 16,902 Ratio of Expenses to Average Net Assets 0 .54% 0 .54% 0 .53% 0 .53% 0 .53% Ratio of Net Investment Income to Average Net Assets 1 .90% 1 .67% 1 .45% 1 .41% 1 .49% Portfolio Turnover Rate 7 .6% 8.2% 5.6% 3 .7% 11 .5% (f) FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. LARGECAP S&P R-5 shares Net Asset Value, Beginning of Period $ 6.93 $ 11.17 $ 9.96 $ 8.74 $ 8.75 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .13 0.17 0.17 0 .14 0 .14 Net Realized and Unrealized Gain (Loss) on Investments 0 .49 (4 .13) 1.21 1 .24 0 .57 Total From Investment Operations 0 .62 (3 .96) 1.38 1 .38 0 .71 Less Dividends and Distributions: Dividends from Net Investment Income (0 .16) (0 .16) (0 .14) (0 .12) (0 .13) Distributions from Realized Gains  (0 .12) (0 .03) (0 .04) (0 .59) Total Dividends and Distributions (0 .16) (0 .28) (0 .17) (0 .16) (0 .72) Net Asset Value, End of Period $ 7.39 $ 6.93 $ $ $ Total Return 9 .31% (36 .30)% 14 .11% 15 .89% 8 .25% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 173,787 $ 139,495 $ 250,112 $ 213,092 $ 156,818 Ratio of Expenses to Average Net Assets 0 .42% 0 .42% 0 .41% 0 .41% 0 .41% Ratio of Net Investment Income to Average Net Assets 2 .02% 1 .81% 1 .59% 1 .56% 1 .66% Portfolio Turnover Rate 7 .6% 8.2% 5.6% 3 .7% 11 .5% (f) (a) Period from June 28, 2005, date shares first offered, through October 31, 2005. (b) Calculated based on average shares outstanding during the period. (c) Total return is calculated without the front-end sales charge or contingent deferred sales charge. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. (f) Portfolio turnover rate excludes approximately $71,356,000 of securities from the acquisition of Principal LargeCap Stock Index Fund, Inc. (g) Period from January 17, 2007 through October 31, 2007. Class C shares incurred a net realized and unrealized gain of $.12 per share from January 10, 2007, through January 16, 2007. (h) Reflects Manager's contractual expense limit. (i) Excludes expense reimbursement from Manager and/or Underwriter. (j) Excludes expense reimbursement from Manager. FINANCIAL STATEMENTS The financial statements of the Acquiring Fund and the Acquired Fund included in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2009 are incorporated by reference into the Statement of Additional Information and have been so incorporated by reference in reliance on the report of Ernst & Young LLP, Independent Registered Public Accounting Firm. Copies of the Annual Report are available upon request as described above. LEGAL MATTERS Certain matters concerning the issuance of shares of the Acquiring Fund will be passed upon by Michael D. Roughton, Esq., Counsel to PFI. Certain tax consequences of the Reorganization will be passed upon for the Acquiring Fund by Randy Lee Bergstrom, Esq., Assistant Tax Counsel to PFI, and for the Acquired Fund by Carolyn F. Kolks, Esq., Assistant Tax Counsel to PFI. OTHER INFORMATION PFI is not required to hold annual meetings of shareholders and, therefore, it cannot be determined when the next meeting of shareholders will be held. Shareholder proposals to be presented at any future meeting of shareholders of any PFI Fund must be received by PFI a reasonable time before its solicitation of proxies for that meeting in order for such proposals to be considered for inclusion in the proxy materials related to that meeting. BY ORDER OF THE BOARD OF DIRECTORS May 12, 2010 Des Moines, Iowa Appendix A FORM OF PLAN OF ACQUISITION LargeCap Blend Fund I and LargeCap S&P 500 Index Fund The Board of Directors of Principal Funds, Inc., a Maryland corporation (the Fund), deems it advisable that LargeCap S&P 500 Index Fund series of the Fund (LargeCap S&P 500 Index) acquire all of the assets of LargeCap Blend Fund I series of the Fund (LargeCap Blend) in exchange for the assumption by LargeCap S&P 500 Index of all of the liabilities of LargeCap Blend and shares issued by LargeCap S&P 500 Index which are thereafter to be distributed by LargeCap Blend pro rata to its shareholders in complete liquidation and termination of LargeCap Blend and in exchange for all of LargeCap Blends outstanding shares. LargeCap Blend will transfer to LargeCap S&P 500 Index, and LargeCap S&P 500 Index will acquire from LargeCap Blend, all of the assets of LargeCap Blend on the Closing Date and will assume from LargeCap Blend all of the liabilities of LargeCap Blend in exchange for the issuance of the number of shares of LargeCap S&P 500 Index determined as provided in the following paragraphs, which shares will be subsequently distributed pro rata to the shareholders of LargeCap Blend in complete liquidation and termination of LargeCap Blend and in exchange for all of LargeCap Blends outstanding shares. LargeCap Blend will not issue, sell or transfer any of its shares after the Closing Date, and only redemption requests received by LargeCap Blend in proper form prior to the Closing Date shall be fulfilled by LargeCap Blend. Redemption requests received by LargeCap Blend thereafter will be treated as requests for redemption of those shares of LargeCap S&P 500 Index allocable to the shareholder in question. LargeCap Blend will declare, and LargeCap S&P 500 Index may declare, to its shareholders of record on or prior to the Closing Date a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its income (computed without regard to any deduction for dividends paid) and all of its net realized capital gains, if any, as of the Closing Date. On the Closing Date, LargeCap S&P 500 Index will issue to LargeCap Blend a number of full and fractional shares of LargeCap S&P 500 Index, taken at their then net asset value, having an aggregate net asset value equal to the aggregate value of the net assets of LargeCap Blend. The aggregate value of the net assets of LargeCap Blend and LargeCap S&P 500 Index shall be determined in accordance with the then current Prospectus of the Fund as of close of regularly scheduled trading on the New York Stock Exchange on the Closing Date. The closing of the transactions contemplated in this Plan (the Closing) shall be held at the offices of Principal Management Corporation, 680 8th Street, Des Moines, Iowa 50392 at 3:00 p.m. Central Time on July 23, 2010, or on such earlier or later date as fund management may determine. The date on which the Closing is to be held as provided in this Plan shall be known as the Closing Date. In the event that on the Closing Date (a) the New York Stock Exchange is closed for other than customary weekend and holiday closings or (b) trading on said Exchange is restricted or (c) an emergency exists as a result of which it is not reasonably practicable for LargeCap S&P 500 Index or LargeCap Blend to fairly determine the value of its assets, the Closing Date shall be postponed until the first business day after the day on which trading shall have been fully resumed. As soon as practicable after the Closing, LargeCap Blend shall (a) distribute on a pro rata basis to the shareholders of record of LargeCap Blend at the close of business on the Closing Date the shares of LargeCap S&P 500 Index received by LargeCap Blend at the Closing in exchange for all of LargeCap Blends outstanding shares (the holders of Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and the Institutional Class shares of LargeCap Blend will receive, respectively, Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of LargeCap S&P 500 Index. The holders of Class B shares of LargeCap Blend will receive Class A shares of LargeCap S&P 500 Index), and (b) be liquidated in accordance with applicable law and the Funds Articles of Incorporation. For purposes of the distribution of shares of LargeCap S&P 500 Index to shareholders of LargeCap Blend, LargeCap S&P 500 Index shall credit its books an appropriate number of its shares to the account of each shareholder of LargeCap Blend. No certificates will be issued for shares of LargeCap S&P 500 Index. After the Closing Date and until surrendered, each outstanding certificate, if any, which, prior to the Closing Date, represented shares of LargeCap Blend, shall be deemed for all purposes of the Funds Articles of Incorporation and Bylaws to evidence the appropriate number of shares of LargeCap S&P 500 Index to be credited on the books of LargeCap S&P 500 Index in respect of such shares of LargeCap Blend as provided above. Prior to the Closing Date, LargeCap Blend shall deliver to LargeCap S&P 500 Index a list setting forth the assets to be assigned, delivered and transferred to LargeCap S&P 500 Index, including the securities then owned by LargeCap Blend and the respective federal income tax bases (on an identified cost basis) thereof, and the liabilities to be assumed by LargeCap S&P 500 Index pursuant to this Plan. All of LargeCap Blends portfolio securities shall be delivered by LargeCap Blends custodian on the Closing Date to LargeCap S&P 500 Index or its custodian, either endorsed in proper form for transfer in such condition as to constitute good delivery thereof in accordance with the practice of brokers or, if such securities are held in a securities depository within the meaning of Rule 17f-4 under the Investment Company Act of 1940, transferred to an Fund in the name of LargeCap S&P 500 Index or its custodian with said depository. All cash to be delivered pursuant to this Plan shall be transferred from LargeCap Blends Fund at its custodian to LargeCap S&P 500 Index Fund at its custodian. If on the Closing Date LargeCap Blend is unable to make good delivery to LargeCap S&P 500 Index custodian of any of LargeCap Blends portfolio securities because such securities have not yet been delivered to LargeCap Blends custodian by its brokers or by the transfer agent for such securities, then the delivery requirement with respect to such securities shall be waived, and LargeCap Blend shall deliver to LargeCap S&P 500 Index custodian on or by said Closing Date with respect to said undelivered securities executed copies of an agreement of assignment in a form satisfactory to LargeCap S&P 500 Index, and a due bill or due bills in form and substance satisfactory to the custodian, together with such other documents including brokers confirmations, as may be reasonably required by LargeCap S&P 500 Index. This Plan may be abandoned and terminated, whether before or after action thereon by the shareholders of LargeCap Blend and notwithstanding favorable action by such shareholders, if the Board of Directors believe that the consummation of the transactions contemplated hereunder would not be in the best interests of the shareholders of either Fund. This Plan may be amended by the Board of Directors at any time, except that after approval by the shareholders of LargeCap Blend no amendment may be made with respect to the Plan which in the opinion of the Board of Directors materially adversely affects the interests of the shareholders of LargeCap Blend. Except as expressly provided otherwise in this Plan, LargeCap Blend will pay or cause to be paid all out-of-pocket fees and expenses incurred in connection with the transaction contemplated under this Plan, including, but not limited to, accountants fees, legal fees, and proxy related costs. IN WITNESS WHEREOF , each of the parties hereto has caused this Plan to be executed by its President and Chief Executive Officer or its Executive Vice President as of the th day of , 2010. PRINCIPAL FUNDS, INC. on behalf of the LargeCap Blend Fund I By: Nora M. Everett, President and Chief Executive Officer PRINCIPAL FUNDS, INC. on behalf of the LargeCap S&P 500 Index Fund By: Michael J. Beer, Executive Vice President Appendix B DESCRIPTION OF INDEX The performance tables included in this Information Statement/Prospectus provide performance information of the index described below. An investment cannot be made directly in the index the index's performance figures do not include any commissions or sales charges that would be paid by investors purchasing the securities represented by the indices. S&P 500 Index is a market capitalization-weighted index of 500 widely held stocks often used as a proxy for the stock market. LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Savings & Loans - Thrifts - 0.14% Hudson City Bancorp Inc 99,270 $ 1,304 45,757 $ 601 145,027 $ 1,905 People's United Financial Inc   33,795 542 33,795 542 $ 1,304 $ 1,143 $ 2,447 Schools - 0.12% Apollo Group Inc (a) 13,990 799 12,375 707 26,365 1,506 DeVry Inc   6,006 332 6,006 332 Washington Post Co/The   602 260 602 260 $ 799 $ 1,299 $ 2,098 Semiconductor Component - Integrated Circuits - 0.11% Analog Devices Inc 5,557 143 28,283 725 33,840 868 Integrated Device Technology Inc (a) * 86,257 507   86,257 507 Linear Technology Corp   21,564 558 21,564 558 $ 650 $ 1,283 $ 1,933 Semiconductor Equipment - 0.14% Applied Materials Inc   129,383 1,578 129,383 1,578 KLA-Tencor Corp   16,556 538 16,556 538 Novellus Systems Inc (a)   9,467 195 9,467 195 Teradyne Inc (a)   16,935 142 16,935 142 $  $ 2,453 $ 2,453 Steel - Producers - 0.32% AK Steel Holding Corp   10,612 168 10,612 168 Nucor Corp 45,499 1,813 30,526 1,216 76,025 3,029 Reliance Steel & Aluminum Co * 26,871 980   26,871 980 Schnitzer Steel Industries Inc * 27,582 1,193   27,582 1,193 United States Steel Corp   13,904 480 13,904 480 $ 3,986 $ 1,864 $ 5,850 Steel - Specialty - 0.02% Allegheny Technologies Inc   9,514 294 9,514 294 Telecommunication Equipment - 0.09% Harris Corp   12,715 531 12,715 531 Tellabs Inc (a) 136,638 823 38,433 231 175,071 1,054 $ 823 $ 762 $ 1,585 Telecommunication Equipment - Fiber Optics - 0.16% Ciena Corp (a)   8,880 104 8,880 104 Corning Inc   150,810 2,203 150,810 2,203 JDS Uniphase Corp (a) 83,567 467 21,051 118 104,618 585 $ 467 $ 2,425 $ 2,892 Telecommunication Services - 0.02% NeuStar Inc (a) * 17,245 398   17,245 398 Telephone - Integrated - 2.75% AT&T Inc 655,099 16,816 572,356 14,692 1,227,455 31,508 CenturyTel Inc 28,050 911 28,837 936 56,887 1,847 Frontier Communications Corp   30,302 217 30,302 217 Qwest Communications International Inc   143,813 516 143,813 516 Sprint Nextel Corp (a) 562,075 1,664 278,984 826 841,059 2,490 Verizon Communications Inc 156,518 4,631 275,566 8,154 432,084 12,785 Windstream Corp   42,365 409 42,365 409 $ 24,022 $ 25,750 $ 49,772 Television - 0.11% CBS Corp 99,498 1,171 65,746 774 165,244 1,945 Tobacco - 2.24% Altria Group Inc 182,018 3,296 200,941 3,639 382,959 6,935 Lorillard Inc 147,792 11,487 16,022 1,245 163,814 12,732 Philip Morris International Inc 236,490 11,200 187,661 8,888 424,151 20,088 Reynolds American Inc   16,393 795 16,393 795 $ 25,983 $ 14,567 $ 40,550 Tools - Hand Held - 0.05% Black & Decker Corp   5,837 276 5,837 276 Snap-On Inc   5,599 204 5,599 204 Stanley Works/The   7,698 348 7,698 348 $  $ 828 $ 828 Toys - 0.05% Hasbro Inc   12,214 333 12,214 333 Mattel Inc   34,920 661 34,920 661 $  $ 994 $ 994 Transport - Rail - 0.44% Burlington Northern Santa Fe Corp   25,399 1,913 25,399 1,913 CSX Corp   38,030 1,604 38,030 1,604 Norfolk Southern Corp   35,664 1,663 35,664 1,663 Union Pacific Corp   48,922 2,697 48,922 2,697 $  $ 7,877 $ 7,877 Transport - Services - 1.64% CH Robinson Worldwide Inc   16,334 900 16,334 900 Expeditors International of Washington Inc 49,424 1,592 20,579 663 70,003 2,255 PRO FORMA FINANCIAL STATEMENTS On March 8, 2010 the Board of Directors of PFI approved a Plan of Acquisition whereby, the LargeCap S&P 500 Index Fund (the "Acquiring Fund") will acquire all the assets of the LargeCap Blend Fund I (the "Acquired Fund"), subject to the liabilities of the Acquired Fund, in exchange for a number of shares equal in value to the pro rata net assets of shares of the Acquired Fund (the "Reorganization"). Shown below are unaudited pro forma financial statements for the combined Acquiring Fund, assuming the Reorganization had been consummated as of October 31, 2009. The first table presents pro forma Statements of Assets and Liabilities for the combined Acquiring Fund. The second table presents pro forma Statements of Operations for the combined Acquiring Fund. The third table presents a pro forma Schedule of Investments for the combined Acquiring Fund. Please see the accompanying notes for additional information about the pro forma financial statements. The pro forma schedules of investments and statements of assets and liabilities and operations should be read in conjunction with the historical financial statements of the Acquired Fund and the Acquiring Fund incorporated by reference in the Statement of Additional Information. Pro Forma Statements of Assets and Liabilities Principal Funds, Inc. October 31, 2009 (unaudited) Amounts in thousands LargeCap LargeCap S&P Pro Forma Pro Forma LargeCap Blend Fund I 500 Index Fund Adjustments S&P 500 Index Fund Investment in securitiesat cost $ 890,167 $ 993,930 $ - $ 1,884,097 Assets Investment in securitiesat value $ 896,163 $ 912,080 $ - $ 1,808,243 Cash 2,791 39 - 2,830 Receivables: Dividends and interest 1,106 1,082 - 2,188 Expense reimbursement from Manager 7 16 - 23 Expense reimbursement from Underwriter 1 11 - 12 Fund shares sold 126 643 - 769 Investment securities sold - 614 - 614 Other assets 2 - - 2 Prepaid directors' expenses 2 - - 2 Total Assets 900,198 914,485 - 1,814,683 Liabilities Accrued management and investment advisory fees 345 120 - 465 Accrued administrative service fees 1 56 - 57 Accrued distribution fees 36 167 - 203 Accrued service fees 1 67 - 68 Accrued transfer agent fees 116 141 - 257 Accrued directors' expenses - 4 4 Accrued other expenses 120 73 - 193 Payables: - Fund shares redeemed 1,359 2,209 - 3,568 Reorganization costs - - 105 (e) 105 Variation margin on futures contracts 719 752 - 1,471 Total Liabilities 2,697 3,589 105 6,391 Net Assets Applicable to Outstanding Shares $ 897,501 $ 910,896 $ (105) $ 1,808,292 Net Assets Consist of: Capital Shares and additional paid-in-capital $ 1,160,035 $ 1,031,797 - $ 2,191,832 Accumulated undistributed (overdistributed) net investment income (operating loss) 9,836 10,990 (105) 20,721 Accumulated undistributed (overdistributed) net realized gain (loss) (277,741) (49,425) - (327,166) Net unrealized appreciation (depreciation) of investments 5,371 (82,466) - (77,095) Total Net Assets $ 897,501 $ 910,896 $ (105) $ 1,808,292 Capital Stock (par value: $.01 a share): Shares authorized 555,000 585,000 - 585,000 Net Asset Value Per Share: Class A: Net Assets $ 79,710 $ 55,393 $ 4,471 (e)(f) $ 139,574 Shares issued and outstanding 11,807 7,579 (291) (d) 19,095 Net asset value per share $ 6.75 $ 7.31 $ 7.31 Maximum offering price per share $ 7.14 (a) $ 7.42 (c) $ 7.42 (c) Class B: Net Assets $ 4,527 N/A $ (4,527) N/A Shares issued and outstanding 687 (687) (d) Net asset value per share $ 6.59 (b) Class C: Net Assets $ 748 $ 3,898 $ (1) (e) $ 4,645 Shares issued and outstanding 111 537 (8) (d) 640 Net asset value per share $ 6.73 (b) $ 7.25 (b) $ 7.25 (b) Class J: Net Assets $ 30,908 $ 260,397 $ (21) (e) $ 291,284 Shares issued and outstanding 4,612 35,970 (346) (d) 40,236 Net asset value per share $ 6.70 (b) $ 7.24 (b) $ 7.24 (b) Institutional: Net Assets $ 773,554 $ 136,579 $ (21) (e) $ 910,112 Shares issued and outstanding 114,303 18,680 (8,485) (d) 124,498 Net asset value per share $ 6.77 $ 7.31 $ 7.31 R-1: Net Assets $ 980 $ 12,677 $ (1) (e) $ 13,656 Shares issued and outstanding 146 1,740 (12) (d) 1,874 Net asset value per share $ 6.72 $ 7.29 $ 7.29 R-2: Net Assets $ 1,681 $ 47,447 $ (1) (e) $ 49,127 Shares issued and outstanding 248 6,494 (18) (d) 6,724 Net asset value per share $ 6.78 $ 7.31 $ 7.31 R-3: Net Assets $ 675 $ 136,863 $ (1) (e) $ 137,537 Shares issued and outstanding 99 18,709 (7) (d) 18,801 Net asset value per share $ 6.81 $ 7.32 $ 7.32 R-4: Net Assets $ 1,292 $ 83,855 $ (1) (e) $ 85,146 Shares issued and outstanding 190 11,428 (14) (d) 11,604 Net asset value per share $ 6.80 $ 7.34 $ 7.34 R-5: Net Assets $ 3,426 $ 173,787 $ (2) (e) $ 177,211 Shares issued and outstanding 501 23,521 (38) (d) 23,984 Net asset value per share $ 6.83 $ 7.39 $ 7.39 (a) Maximum offering price is equal to net asset value plus a front-end sales charge of 5.50% of the offering price or 5.82% of the net asset value. (b) Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. (c) Maximum offering price is equal to net asset value plus a front-end sales charge of 1.50% of the offering price or 1.52% of the net asset value. (d) Reflects new shares issued, net of retired shares of LargeCap Blend Fund I. (e) Reduction in net assets to reflect the estimated expenses of the Reorganization. (f) Increase in net assets to reflect the issuance of Class A shares of LargeCap S&P 500 Index Fund to holders of Class B shares of LargeCap Blend Fund I. See accompanying notes PRO FORMA STATEMENT OF OPERATIONS Principal Funds, Inc. Year Ended October 31, 2009 (unaudited) Pro Forma LargeCap Blend LargeCap S&P 500 Pro Forma LargeCap S&P 500 Amounts in thousands Fund I Index Fund Adjustments Index Fund Net Investment Income (Operating Loss) Income: Dividends $ 17,243 $ 19,075 $ - $ 36,318 Interest 47 $ 39 - 86 Total Income 17,290 19,114 - 36,404 Expenses: Management and investment advisory fees 3,286 1,166 (2,173) (b) 2,279 Distribution Fees - Class A 185 73 12 (c) 270 Distribution Fees - Class B 48 N/A (48) (c) - Distribution Fees - Class C 6 30 - 36 Distribution Fees - Class J 129 1,040 - 1,169 Distribution Fees - R-1 2 33 - 35 Distribution Fees - R-2 5 119 - 124 Distribution Fees - R-3 3 287 - 290 Distribution Fees - R-4 2 70 - 72 Administrative service fees - R-1 2 26 - 28 Administrative service fees - R-2 3 80 - 83 Administrative service fees - R-3 2 173 - 175 Administrative service fees - R-4 2 91 - 93 Administrative service fees - R-5 3 156 - 159 Registration fees - Class A 17 17 (17) (a) 17 Registration fees - Class B 16 N/A (16) (a) - Registration fees - Class C 15 16 (15) (a) 16 Registration fees - Class J 15 20 (15) (a) 20 Registration fees - Institutional 20 20 (20) (a) 20 Service Fees - R-1 2 23 - 25 Service Fees - R-2 4 100 - 104 Service Fees - R-3 2 196 - 198 Service Fees - R-4 3 105 - 108 Service Fees - R-5 3 213 - 216 Shareholder meeting expense - Class A 104 - - 104 Shareholder meeting expense - Class B 8 - - 8 Shareholder meeting expense - Class C 1 - - 1 Shareholder reports - Class A 16 8 1 (d) 25 Shareholder reports - Class B 1 N/A (1) (d) - Shareholder reports - Class C - 1 - 1 Shareholder reports - Class J 4 34 - 38 Shareholder reports - Institutional - 12 - 12 Transfer agent fees - Class A 411 207 40 (d) 658 Transfer agent fees - Class B 47 N/A (47) (a) - Transfer agent fees - Class C 8 14 (3) (a) 19 Transfer agent fees - Class J 59 399 (10) (a) 448 Transfer agent fees - Institutional 2 70 - 72 Custodian fees 15 20 (15) (a) 20 Directors' expenses 5 33 - 38 Professional fees 4 6 - 10 Other expenses 7 27 - 34 Total Gross Expenses 4,467 4,885 (2,327) 7,025 Less: Reimbursement from Manager 18 - - 18 Less: Reimbursement from Manager - Class C 21 27 - 48 Less: Reimbursement from Manager - Institutional - 69 - 69 Less: Reimbursement from Underwriter - Class J 14 115 - 129 Total Net Expenses 4,414 4,674 (2,327) 6,761 Net Investment Income (Operating Loss) 12,876 14,440 2,327 29,643 Net Realized and Unrealized Gain (Loss) on Investments and Futures Net realized gain (loss) from: Investment transactions (161,327) (21,248) - (182,575) Futures contracts 119 2,749 - 2,868 Change in unrealized appreciation/depreciation of: Investments 216,250 82,612 - 298,862 Futures contracts 1,436 (1,378) - 58 Net Realized and Unrealized Gain (Loss) on Investments and Futures 56,478 62,735 - 119,213 Net Increase (Decrease) in Net Assets R-esulting from Operations $ 69,354 $ 77,175 $ 2,327 $ 148,856 (a) To adjust expenses to reflect the Combined Fund's estimated fees and expenses, based on elimination of duplicate services. (b) Management and investment advisory fees decreased to reflect annual percentage rate of Acquiring Fund. (c) Distribution Fees decreased to reflect the exchange of Class A shares of the Acquiring Fund for Class B shares of the Acquired Fund. (d) To adjust expenses to reflect the Combined Funds estimated fees and expenses, based on the exchange of Class A shares of the Acquiring Fund for Class B shares of the Acquired Fund. See accompanying notes Pro Forma Schedule of Investments October 31, 2009 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS - 97.08% Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Advertising Agencies - 0.07% Interpublic Group of Cos Inc (a)  $  47,157 $ 284 47,157 $ 284 Omnicom Group Inc   30,147 1,033 30,147 1,033 $  $ 1,317 $ 1,317 Aerospace & Defense - 1.32% Boeing Co/The   70,471 3,369 70,471 3,369 General Dynamics Corp   37,357 2,342 37,357 2,342 Lockheed Martin Corp 74,744 5,142 31,320 2,155 106,064 7,297 Northrop Grumman Corp 131,401 6,587 30,859 1,547 162,260 8,134 Raytheon Co   37,774 1,710 37,774 1,710 Rockwell Collins Inc 4,714 237 15,293 770 20,007 1,007 $ 11,966 $ 11,893 $ 23,859 Aerospace & Defense Equipment - 0.75% Goodrich Corp   12,028 654 12,028 654 United Technologies Corp 117,660 7,230 91,312 5,611 208,972 12,841 $ 7,230 $ 6,265 $ 13,495 Agricultural Chemicals - 0.66% CF Industries Holdings Inc 21,861 1,820 4,701 391 26,562 2,211 Monsanto Co 93,045 6,251 52,959 3,558 146,004 9,809 $ 8,071 $ 3,949 $ 12,020 Agricultural Operations - 0.48% Archer-Daniels-Midland Co 173,201 5,217 62,284 1,876 235,485 7,093 Bunge Ltd * 27,629 1,576   27,629 1,576 $ 6,793 $ 1,876 $ 8,669 Airlines - 0.06% Southwest Airlines Co 59,052 496 71,927 604 130,979 1,100 Apparel Manufacturers - 0.11% Coach Inc   30,857 1,017 30,857 1,017 Polo Ralph Lauren Corp   5,609 417 5,609 417 VF Corp   8,649 615 8,649 615 $  $ 2,049 $ 2,049 Appliances - 0.03% Whirlpool Corp   7,182 514 7,182 514 Applications Software - 2.91% Citrix Systems Inc (a)   17,757 653 17,757 653 Compuware Corp (a)   23,043 162 23,043 162 Intuit Inc (a)   31,340 911 31,340 911 Microsoft Corp 1,042,841 28,918 752,045 20,854 1,794,886 49,772 Red Hat Inc (a)   18,238 471 18,238 471 Salesforce.com Inc (a)   10,586 601 10,586 601 $ 28,918 $ 23,652 $ 52,570 Athletic Footwear - 0.13% Nike Inc   37,712 2,345 37,712 2,345 Audio & Video Products - 0.15% Harman International Industries Inc 67,444 2,537 6,726 253 74,170 2,790 Auto - Car & Light Trucks - 0.18% Ford Motor Co (a) 151,661 1,062 312,496 2,187 464,157 3,249 Auto - Medium & Heavy Duty Trucks - 0.07% PACCAR Inc   35,245 1,319 35,245 1,319 Auto/Truck Parts & Equipment - Original - 0.47% Autoliv Inc * 35,732 1,200   35,732 1,200 BorgWarner Inc * 41,075 1,245   41,075 1,245 Johnson Controls Inc 186,837 4,469 64,984 1,554 251,821 6,023 $ 6,914 $ 1,554 $ 8,468 Beverages - Non-Alcoholic - 2.25% Coca-Cola Co/The 125,752 6,704 224,814 11,985 350,566 18,689 Coca-Cola Enterprises Inc   30,768 587 30,768 587 Dr Pepper Snapple Group Inc   24,643 672 24,643 672 Hansen Natural Corp (a) * 57,689 2,085   57,689 2,085 Pepsi Bottling Group Inc   13,974 523 13,974 523 PepsiCo Inc 149,710 9,065 151,127 9,150 300,837 18,215 $ 17,854 $ 22,917 $ 40,771 Beverages - Wine & Spirits - 0.05% Brown-Forman Corp   10,659 520 10,659 520 Constellation Brands Inc (a)   19,276 305 19,276 305 $  $ 825 $ 825 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Brewery - 0.04% Molson Coors Brewing Co  $  15,212 $ 745 15,212 $ 745 Broadcasting Services & Programming - 0.15% Scripps Networks Interactive 63,230 2,388 8,655 327 71,885 2,715 Building - Residential & Commercial - 0.05% DR Horton Inc   26,763 293 26,763 293 KB Home   7,177 102 7,177 102 Lennar Corp   14,960 189 14,960 189 Pulte Homes Inc   30,662 276 30,662 276 $  $ 860 $ 860 Building & Construction Products - Miscellaneous - 0.02% Armstrong World Industries Inc (a) * 10,250 382   10,250 382 Building Products - Wood - 0.02% Masco Corp   34,846 409 34,846 409 Cable/Satellite TV - 0.71% Comcast Corp - Class A 402,683 5,839 278,397 4,037 681,080 9,876 Comcast Corp - Special Class A * 38,689 542   38,689 542 DIRECTV Group Inc/The (a)   43,611 1,147 43,611 1,147 Time Warner Cable Inc   34,182 1,348 34,182 1,348 $ 6,381 $ 6,532 $ 12,913 Casino Hotels - 0.02% Wynn Resorts Ltd (a)   6,688 363 6,688 363 Casino Services - 0.03% International Game Technology   28,744 513 28,744 513 Cellular Telecommunications - 0.01% MetroPCS Communications Inc (a)   25,280 158 25,280 158 Chemicals - Diversified - 0.62% Dow Chemical Co/The 12,284 288 110,942 2,605 123,226 2,893 EI Du Pont de Nemours & Co 102,814 3,272 87,659 2,789 190,473 6,061 FMC Corp   7,033 359 7,033 359 Huntsman Corp. * 126,540 1,006   126,540 1,006 PPG Industries Inc   15,998 903 15,998 903 $ 4,566 $ 6,656 $ 11,222 Chemicals - Specialty - 0.25% Eastman Chemical Co 43,250 2,271 7,049 370 50,299 2,641 Ecolab Inc   22,974 1,010 22,974 1,010 International Flavors & Fragrances Inc   7,663 292 7,663 292 Sigma-Aldrich Corp   11,817 614 11,817 614 $ 2,271 $ 2,286 $ 4,557 Coal - 0.16% Consol Energy Inc   17,530 751 17,530 751 Massey Energy Co   8,291 241 8,291 241 Peabody Energy Corp 22,994 910 25,964 1,028 48,958 1,938 $ 910 $ 2,020 $ 2,930 Coatings & Paint - 0.03% Sherwin-Williams Co/The   9,476 541 9,476 541 Commercial Banks - 0.38% BB&T Corp 150,632 3,602 66,120 1,581 216,752 5,183 First Horizon National Corp (a)   21,209 251 21,209 251 M&T Bank Corp   8,010 503 8,010 503 Marshall & Ilsley Corp   48,857 260 48,857 260 Regions Financial Corp   115,266 558 115,266 558 Zions Bancorporation   12,265 174 12,265 174 $ 3,602 $ 3,327 $ 6,929 Commercial Services - 0.05% Convergys Corp (a)   11,918 129 11,918 129 Iron Mountain Inc (a)   17,484 427 17,484 427 Quanta Services Inc (a)   20,278 430 20,278 430 $  $ 986 $ 986 Commercial Services - Finance - 0.60% Automatic Data Processing Inc   48,713 1,939 48,713 1,939 Equifax Inc   12,259 336 12,259 336 H&R Block Inc   32,528 597 32,528 597 Mastercard Inc   9,308 2,039 9,308 2,039 Moody's Corp 20,283 480 19,026 450 39,309 930 Paychex Inc   31,166 885 31,166 885 SEI Investments Co * 143,489 2,507   143,489 2,507 Total System Services Inc   19,125 305 19,125 305 Western Union Co/The   68,057 1,237 68,057 1,237 $ 2,987 $ 7,788 $ 10,775 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Computer Aided Design - 0.03% Autodesk Inc (a)  $  22,286 $ 556 22,286 $ 556 Computer Services - 0.66% Accenture PLC - Class A * 259,038 9,605   259,038 9,605 Affiliated Computer Services Inc (a)   9,472 494 9,472 494 Cognizant Technology Solutions Corp (a)   28,444 1,099 28,444 1,099 Computer Sciences Corp (a)   14,716 746 14,716 746 $ 9,605 $ 2,339 $ 11,944 Computers - 3.99% Apple Inc (a) 13,921 2,624 86,903 16,381 100,824 19,005 Dell Inc (a) 406,725 5,893 166,948 2,419 573,673 8,312 Hewlett-Packard Co 134,022 6,361 230,016 10,916 364,038 17,277 IBM Corp 82,738 9,979 127,168 15,338 209,906 25,317 Sun Microsystems Inc (a) * 204,122 1,670 73,083 598 277,205 2,268 $ 26,527 $ 45,652 $ 72,179 Computers - Integrated Systems - 0.03% Teradata Corp (a)   16,666 465 16,666 465 Computers - Memory Devices - 1.32% EMC Corp/Massachusetts (a) 215,026 3,542 196,158 3,231 411,184 6,773 NetApp Inc (a) 15,357 415 32,630 883 47,987 1,298 SanDisk Corp (a) 45,800 938 22,027 451 67,827 1,389 Seagate Technology * 539,157 7,521   539,157 7,521 Western Digital Corp (a) 180,428 6,077 21,797 734 202,225 6,811 $ 18,493 $ 5,299 $ 23,792 Computers - Peripheral Equipment - 0.04% Lexmark International Inc (a) 23,421 597 7,575 193 30,996 790 Consumer Products - Miscellaneous - 0.21% Clorox Co   13,518 801 13,518 801 Fortune Brands Inc   14,575 568 14,575 568 Kimberly-Clark Corp   40,210 2,459 40,210 2,459 $  $ 3,828 $ 3,828 Containers - Metal & Glass - 0.22% Ball Corp 62,297 3,073 9,130 450 71,427 3,523 Owens-Illinois Inc (a)   16,335 521 16,335 521 $ 3,073 $ 971 $ 4,044 Containers - Paper & Plastic - 0.10% Bemis Co Inc 4,724 122 10,477 271 15,201 393 Packaging Corp of America * 28,265 517   28,265 517 Pactiv Corp (a)   12,802 295 12,802 295 Sealed Air Corp   15,403 296 15,403 296 Sonoco Products Co * 12,334 330   12,334 330 $ 969 $ 862 $ 1,831 Cosmetics & Toiletries - 2.40% Avon Products Inc   41,418 1,327 41,418 1,327 Colgate-Palmolive Co 65,333 5,137 48,352 3,802 113,685 8,939 Estee Lauder Cos Inc/The   11,449 487 11,449 487 Procter & Gamble Co 279,818 16,230 283,160 16,423 562,978 32,653 $ 21,367 $ 22,039 $ 43,406 Cruise Lines - 0.16% Carnival Corp 58,434 1,702 42,506 1,238 100,940 2,940 Data Processing & Management - 0.10% Dun & Bradstreet Corp   5,119 392 5,119 392 Fidelity National Information Services Inc   30,186 657 30,186 657 Fiserv Inc (a)   14,976 687 14,976 687 $  $ 1,736 $ 1,736 Dental Supplies & Equipment - 0.04% DENTSPLY International Inc   14,415 475 14,415 475 Patterson Cos Inc (a)   9,018 230 9,018 230 $  $ 705 $ 705 Dialysis Centers - 0.03% DaVita Inc (a)   10,089 535 10,089 535 Disposable Medical Products - 0.04% CR Bard Inc   9,470 711 9,470 711 Distribution & Wholesale - 0.35% Fastenal Co   12,824 442 12,824 442 Genuine Parts Co   15,476 542 15,476 542 Ingram Micro Inc (a) * 221,173 3,904   221,173 3,904 Tech Data Corp (a) * 21,788 837   21,788 837 WW Grainger Inc   6,071 569 6,071 569 $ 4,741 $ 1,553 $ 6,294 Diversified Banking Institutions - 4.38% Bank of America Corp 933,194 13,606 839,286 12,237 1,772,480 25,843 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Diversified Banking Institutions (continued) Citigroup Inc 1,326,112 $ 5,424 1,265,175 $ 5,174 2,591,287 $ 10,598 Goldman Sachs Group Inc/The   49,595 8,440 49,595 8,440 JP Morgan Chase & Co 339,140 14,166 381,497 15,935 720,637 30,101 Morgan Stanley   131,852 4,235 131,852 4,235 $ 33,196 $ 46,021 $ 79,217 Diversified Manufacturing Operations - 3.04% 3M Co 14,659 1,078 67,744 4,984 82,403 6,062 Carlisle Cos Inc * 3,594 112   3,594 112 Danaher Corp   25,124 1,714 25,124 1,714 Dover Corp   18,057 680 18,057 680 Eaton Corp 43,351 2,621 16,065 971 59,416 3,592 General Electric Co 932,303 13,295 1,030,904 14,701 1,963,207 27,996 Honeywell International Inc 73,432 2,635 72,956 2,618 146,388 5,253 Illinois Tool Works Inc 60,570 2,781 37,359 1,716 97,929 4,497 Ingersoll-Rand PLC * 5,714 180   5,714 180 ITT Corp   17,695 897 17,695 897 Leggett & Platt Inc 6,974 135 15,147 293 22,121 428 Parker Hannifin Corp   15,572 825 15,572 825 Textron Inc   26,216 466 26,216 466 Trinity Industries Inc * 19,137 323   19,137 323 Tyco International Ltd * 57,991 1,946   57,991 1,946 $ 25,106 $ 29,865 $ 54,971 Diversified Operations - 0.02% Leucadia National Corp   18,440 414 18,440 414 E-Commerce - Products - 0.59% Amazon.com Inc (a) 57,220 6,798 32,255 3,832 89,475 10,630 E-Commerce - Services - 0.21% eBay Inc (a) 20,794 463 108,908 2,425 129,702 2,888 Expedia Inc (a)   20,428 463 20,428 463 Liberty Media Corp - Interactive (a) * 14,138 161   14,138 161 NetFlix Inc (a) * 4,324 231   4,324 231 $ 855 $ 2,888 $ 3,743 Electric - Generation - 0.05% AES Corp/The   64,706 846 64,706 846 Electric - Integrated - 2.63% Allegheny Energy Inc   16,441 375 16,441 375 Ameren Corp 14,390 350 22,639 551 37,029 901 American Electric Power Co Inc   46,253 1,398 46,253 1,398 CMS Energy Corp   22,207 295 22,207 295 Consolidated Edison Inc   26,676 1,085 26,676 1,085 Constellation Energy Group Inc   19,463 602 19,463 602 Dominion Resources Inc/VA 45,065 1,536 57,745 1,969 102,810 3,505 DTE Energy Co   15,955 590 15,955 590 Duke Energy Corp 589,728 9,330 125,794 1,990 715,522 11,320 Edison International   31,607 1,006 31,607 1,006 Entergy Corp   18,994 1,457 18,994 1,457 Exelon Corp 152,744 7,173 63,937 3,002 216,681 10,175 FirstEnergy Corp   29,572 1,280 29,572 1,280 FPL Group Inc   39,916 1,960 39,916 1,960 Integrys Energy Group Inc 12,533 434 7,414 257 19,947 691 Northeast Utilities   17,004 392 17,004 392 Pepco Holdings Inc   21,422 320 21,422 320 PG&E Corp   35,960 1,470 35,960 1,470 Pinnacle West Capital Corp   9,817 307 9,817 307 PPL Corp   36,532 1,076 36,532 1,076 Progress Energy Inc   27,095 1,017 27,095 1,017 Public Service Enterprise Group Inc 14,638 436 49,085 1,463 63,723 1,899 SCANA Corp   10,697 362 10,697 362 Southern Co   77,225 2,409 77,225 2,409 TECO Energy Inc   20,735 297 20,735 297 Wisconsin Energy Corp   11,342 495 11,342 495 Xcel Energy Inc   44,210 833 44,210 833 $ 19,259 $ 28,258 $ 47,517 Electric Products - Miscellaneous - 0.54% Emerson Electric Co 180,659 6,820 72,911 2,753 253,570 9,573 Molex Inc   13,185 246 13,185 246 $ 6,820 $ 2,999 $ 9,819 Electronic Components - Miscellaneous - 0.11% Gentex Corp * 43,769 701   43,769 701 Jabil Circuit Inc   17,888 239 17,888 239 Tyco Electronics Ltd * 48,134 1,023   48,134 1,023 $ 1,724 $ 239 $ 1,963 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Electronic Components - Semiconductors - 2.39% Advanced Micro Devices Inc (a)  $  54,403 $ 250 54,403 $ 250 Altera Corp   28,539 565 28,539 565 Broadcom Corp (a) 23,250 619 41,853 1,114 65,103 1,733 Intel Corp 744,693 14,231 543,059 10,378 1,287,752 24,609 LSI Corp (a) 132,581 679 63,242 324 195,823 1,003 MEMC Electronic Materials Inc (a)   21,687 269 21,687 269 Microchip Technology Inc   17,748 425 17,748 425 Micron Technology Inc (a)   82,152 558 82,152 558 National Semiconductor Corp   22,706 294 22,706 294 NVIDIA Corp (a)   53,142 636 53,142 636 QLogic Corp (a) 25,278 443 11,457 201 36,735 644 Texas Instruments Inc 373,704 8,763 122,370 2,869 496,074 11,632 Xilinx Inc   26,776 582 26,776 582 $ 24,735 $ 18,465 $ 43,200 Electronic Connectors - 0.04% Amphenol Corp   16,629 667 16,629 667 Electronic Forms - 0.24% Adobe Systems Inc (a) 80,375 2,648 50,930 1,678 131,305 4,326 Electronic Measurement Instruments - 0.07% Agilent Technologies Inc (a)   33,479 828 33,479 828 FLIR Systems Inc (a)   14,695 409 14,695 409 $  $ 1,237 $ 1,237 Electronic Parts Distribution - 0.08% Arrow Electronics Inc (a) * 18,805 476   18,805 476 Avnet Inc (a) * 36,114 895   36,114 895 $ 1,371 $  $ 1,371 Electronics - Military - 0.07% L-3 Communications Holdings Inc 6,542 473 11,309 818 17,851 1,291 Energy - Alternate Sources - 0.03% First Solar Inc (a)   4,672 570 4,672 570 Engineering - Research & Development Services - 0.14% Fluor Corp   17,449 775 17,449 775 Jacobs Engineering Group Inc (a) 15,880 671 12,021 508 27,901 1,179 URS Corp (a) * 14,122 549   14,122 549 $ 1,220 $ 1,283 $ 2,503 Engines - Internal Combustion - 0.12% Cummins Inc 31,256 1,346 19,577 843 50,833 2,189 Enterprise Software & Services - 0.99% BMC Software Inc (a)   17,849 663 17,849 663 CA Inc   38,618 808 38,618 808 Novell Inc (a)   33,643 138 33,643 138 Oracle Corp 395,355 8,342 378,884 7,994 774,239 16,336 $ 8,342 $ 9,603 $ 17,945 Entertainment Software - 0.07% Activision Blizzard Inc (a) * 30,059 326   30,059 326 Electronic Arts Inc (a) 24,142 440 31,385 572 55,527 1,012 $ 766 $ 572 $ 1,338 Fiduciary Banks - 0.64% Bank of New York Mellon Corp/The 201,297 5,367 116,686 3,111 317,983 8,478 Northern Trust Corp   23,418 1,176 23,418 1,176 State Street Corp   47,970 2,014 47,970 2,014 $ 5,367 $ 6,301 $ 11,668 Filtration & Separation Products - 0.02% Pall Corp   11,440 363 11,440 363 Finance - Auto Loans - 0.01% AmeriCredit Corp (a) * 13,871 245   13,871 245 Finance - Consumer Loans - 0.02% SLM Corp (a)   45,362 440 45,362 440 Finance - Credit Card - 0.39% American Express Co   115,364 4,019 115,364 4,019 Discover Financial Services 161,543 2,284 51,968 735 213,511 3,019 $ 2,284 $ 4,754 $ 7,038 Finance - Investment Banker & Broker - 0.10% Charles Schwab Corp/The   92,343 1,601 92,343 1,601 E*Trade Financial Corp (a)   139,548 204 139,548 204 $  $ 1,805 $ 1,805 Finance - Other Services - 0.20% CME Group Inc   6,444 1,950 6,444 1,950 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Finance - Other Services (continued) IntercontinentalExchange Inc (a)  $  7,098 $ 711 7,098 $ 711 NASDAQ OMX Group Inc/The (a)   13,767 249 13,767 249 NYSE Euronext   25,222 652 25,222 652 $  $ 3,562 $ 3,562 Financial Guarantee Insurance - 0.02% MBIA Inc (a) * 72,938 296 15,335 62 88,273 358 Food - Confectionery - 0.15% Hershey Co/The 40,800 1,542 16,087 608 56,887 2,150 JM Smucker Co/The   11,539 608 11,539 608 $ 1,542 $ 1,216 $ 2,758 Food - Dairy Products - 0.02% Dean Foods Co (a)   17,489 319 17,489 319 Food - Meat Products - 0.31% Hormel Foods Corp 61,976 2,260 6,770 247 68,746 2,507 Smithfield Foods Inc (a) * 26,429 352   26,429 352 Tyson Foods Inc 187,397 2,346 29,619 371 217,016 2,717 $ 4,958 $ 618 $ 5,576 Food - Miscellaneous/Diversified - 0.62% Campbell Soup Co   18,691 593 18,691 593 ConAgra Foods Inc   42,887 901 42,887 901 General Mills Inc   31,568 2,081 31,568 2,081 HJ Heinz Co   30,576 1,230 30,576 1,230 Kellogg Co   24,883 1,282 24,883 1,282 Kraft Foods Inc   143,086 3,938 143,086 3,938 McCormick & Co Inc/MD   12,678 444 12,678 444 Sara Lee Corp   67,485 762 67,485 762 $  $ 11,231 $ 11,231 Food - Retail - 0.17% Kroger Co/The   63,197 1,462 63,197 1,462 Safeway Inc   40,404 902 40,404 902 SUPERVALU Inc   20,565 326 20,565 326 Whole Foods Market Inc (a)   13,628 437 13,628 437 $  $ 3,127 $ 3,127 Food - Wholesale & Distribution - 0.08% Sysco Corp   57,334 1,516 57,334 1,516 Forestry - 0.17% Plum Creek Timber Co Inc 58,224 1,822 15,794 494 74,018 2,316 Weyerhaeuser Co   20,504 745 20,504 745 $ 1,822 $ 1,239 $ 3,061 Garden Products - 0.15% Toro Co * 71,472 2,646   71,472 2,646 Gas - Distribution - 0.19% Centerpoint Energy Inc   37,484 472 37,484 472 Nicor Inc   4,387 163 4,387 163 NiSource Inc 97,738 1,263 26,710 345 124,448 1,608 Sempra Energy   23,800 1,225 23,800 1,225 $ 1,263 $ 2,205 $ 3,468 Gold Mining - 0.22% Newmont Mining Corp 45,859 1,993 47,534 2,066 93,393 4,059 Hazardous Waste Disposal - 0.02% Stericycle Inc (a)   8,251 432 8,251 432 Home Decoration Products - 0.02% Newell Rubbermaid Inc   26,940 391 26,940 391 Hospital Beds & Equipment - 0.01% Hill-Rom Holdings Inc * 7,869 154   7,869 154 Hotels & Motels - 0.23% Marriott International Inc/DE 72,048 1,806 24,386 611 96,434 2,417 Starwood Hotels & Resorts Worldwide Inc   18,124 527 18,124 527 Wyndham Worldwide Corp 54,372 927 17,327 295 71,699 1,222 $ 2,733 $ 1,433 $ 4,166 Human Resources - 0.20% Manpower Inc * 47,864 2,269   47,864 2,269 Monster Worldwide Inc (a)   12,214 177 12,214 177 Robert Half International Inc 34,680 805 14,732 342 49,412 1,147 $ 3,074 $ 519 $ 3,593 Independent Power Producer - 0.05% Dynegy Inc (a) * 46,552 93 49,182 98 95,734 191 Mirant Corp (a) * 53,028 741   53,028 741 $ 834 $ 98 $ 932 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Industrial Automation & Robots - 0.03% Rockwell Automation Inc/DE  $  13,771 $ 564 13,771 $ 564 Industrial Gases - 0.24% Air Products & Chemicals Inc   20,380 1,572 20,380 1,572 Airgas Inc   7,922 352 7,922 352 Praxair Inc   29,762 2,364 29,762 2,364 $  $ 4,288 $ 4,288 Instruments - Scientific - 0.30% PerkinElmer Inc   11,321 211 11,321 211 Thermo Fisher Scientific Inc (a) 63,342 2,850 39,595 1,782 102,937 4,632 Waters Corp (a)   9,266 532 9,266 532 $ 2,850 $ 2,525 $ 5,375 Insurance Brokers - 0.12% Aon Corp   26,627 1,026 26,627 1,026 Marsh & McLennan Cos Inc   50,816 1,192 50,816 1,192 $  $ 2,218 $ 2,218 Internet Infrastructure Software - 0.02% Akamai Technologies Inc (a)   16,725 368 16,725 368 Internet Security - 0.51% McAfee Inc (a)   15,250 639 15,250 639 Symantec Corp (a) 253,403 4,455 79,015 1,389 332,418 5,844 VeriSign Inc (a) 99,981 2,280 18,710 427 118,691 2,707 $ 6,735 $ 2,455 $ 9,190 Investment Companies - 0.01% Allied Capital Corp * 58,608 183   58,608 183 Investment Management & Advisory Services - 0.95% Ameriprise Financial Inc   24,737 857 24,737 857 Eaton Vance Corp * 59,701 1,695   59,701 1,695 Federated Investors Inc 114,868 3,015 8,583 225 123,451 3,240 Franklin Resources Inc 2,548 267 14,524 1,520 17,072 1,787 Invesco Ltd   40,361 854 40,361 854 Janus Capital Group Inc   17,667 232 17,667 232 Legg Mason Inc   15,754 458 15,754 458 T Rowe Price Group Inc 139,874 6,816 24,846 1,211 164,720 8,027 $ 11,793 $ 5,357 $ 17,150 Life & Health Insurance - 0.96% Aflac Inc 22,518 934 45,354 1,882 67,872 2,816 Lincoln National Corp 28,209 672 29,306 698 57,515 1,370 Protective Life Corp * 22,883 441   22,883 441 Prudential Financial Inc 85,441 3,865 44,915 2,032 130,356 5,897 Torchmark Corp 9,059 368 8,026 326 17,085 694 Unum Group 278,418 5,554 32,150 641 310,568 6,195 $ 11,834 $ 5,579 $ 17,413 Linen Supply & Related Items - 0.02% Cintas Corp   12,747 353 12,747 353 Machinery - Construction & Mining - 0.27% Caterpillar Inc 29,555 1,627 60,271 3,319 89,826 4,946 Machinery - Farm - 0.21% AGCO Corp (a) * 38,727 1,088   38,727 1,088 Deere & Co 18,325 835 41,030 1,869 59,355 2,704 $ 1,923 $ 1,869 $ 3,792 Machinery - Pumps - 0.03% Flowserve Corp   5,425 533 5,425 533 Medical - Biomedical/Gene - 2.00% Amgen Inc (a) 130,524 7,013 98,511 5,293 229,035 12,306 Biogen Idec Inc (a) 40,112 1,690 28,022 1,180 68,134 2,870 Celgene Corp (a) 12,584 643 44,491 2,271 57,075 2,914 Genzyme Corp (a) 59,998 3,036 26,222 1,327 86,220 4,363 Gilead Sciences Inc (a) 206,684 8,794 87,722 3,733 294,406 12,527 Life Technologies Corp (a)   17,107 807 17,107 807 Millipore Corp (a)   5,388 361 5,388 361 $ 21,176 $ 14,972 $ 36,148 Medical - Drugs - 4.79% Abbott Laboratories 7,173 363 149,968 7,584 157,141 7,947 Allergan Inc/United States   29,832 1,678 29,832 1,678 Bristol-Myers Squibb Co 68,824 1,500 192,168 4,189 260,992 5,689 Cephalon Inc (a)   7,241 395 7,241 395 Eli Lilly & Co 312,940 10,643 98,090 3,336 411,030 13,979 Forest Laboratories Inc (a) 103,800 2,872 29,266 810 133,066 3,682 King Pharmaceuticals Inc (a) 69,775 707 24,072 244 93,847 951 Merck & Co Inc/NJ 195,209 6,038 204,580 6,328 399,789 12,366 Pfizer Inc 960,043 16,350 782,301 13,322 1,742,344 29,672 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Medical - Drugs (continued) Schering-Plough Corp 206,331 $ 5,818 158,508 $ 4,470 364,839 $ 10,288 $ 44,291 $ 42,356 $ 86,647 Medical - Generic Drugs - 0.05% Mylan Inc/PA (a)   29,620 481 29,620 481 Watson Pharmaceuticals Inc (a) 2,975 102 10,257 353 13,232 455 $ 102 $ 834 $ 936 Medical - HMO - 0.78% Aetna Inc   42,345 1,102 42,345 1,102 CIGNA Corp   26,455 737 26,455 737 Coventry Health Care Inc (a) 101,669 2,016 14,510 288 116,179 2,304 Humana Inc (a)   16,458 618 16,458 618 UnitedHealth Group Inc 82,420 2,139 112,766 2,926 195,186 5,065 WellPoint Inc (a) 46,210 2,161 46,085 2,155 92,295 4,316 $ 6,316 $ 7,826 $ 14,142 Medical - Hospitals - 0.01% Tenet Healthcare Corp (a)   42,003 215 42,003 215 Medical - Wholesale Drug Distribution - 0.57% AmerisourceBergen Corp 15,210 337 28,837 639 44,047 976 Cardinal Health Inc 129,314 3,664 34,893 989 164,207 4,653 McKesson Corp 52,695 3,095 25,818 1,516 78,513 4,611 $ 7,096 $ 3,144 $ 10,240 Medical Information Systems - 0.02% IMS Health Inc   17,693 290 17,693 290 Medical Instruments - 0.70% Beckman Coulter Inc * 17,020 1,095   17,020 1,095 Boston Scientific Corp (a) 303,756 2,466 146,242 1,188 449,998 3,654 Intuitive Surgical Inc (a)   3,680 907 3,680 907 Medtronic Inc 59,209 2,114 107,370 3,833 166,579 5,947 St Jude Medical Inc (a)   33,757 1,150 33,757 1,150 $ 5,675 $ 7,078 $ 12,753 Medical Laboratory & Testing Service - 0.09% Laboratory Corp of America Holdings (a)   10,506 724 10,506 724 Quest Diagnostics Inc   15,136 846 15,136 846 $  $ 1,570 $ 1,570 Medical Products - 2.41% Baxter International Inc   58,469 3,161 58,469 3,161 Becton Dickinson and Co 6,024 412 23,223 1,587 29,247 1,999 CareFusion Corp (a) 69,665 1,558 17,463 391 87,128 1,949 Hospira Inc (a)   15,627 698 15,627 698 Johnson & Johnson 236,186 13,947 267,340 15,786 503,526 29,733 Stryker Corp 68,766 3,163 27,382 1,260 96,148 4,423 Varian Medical Systems Inc (a)   12,178 499 12,178 499 Zimmer Holdings Inc (a)   20,790 1,093 20,790 1,093 $ 19,080 $ 24,475 $ 43,555 Metal - Aluminum - 0.16% Alcoa Inc 135,057 1,677 94,523 1,174 229,580 2,851 Metal - Copper - 0.38% Freeport-McMoRan Copper & Gold Inc 54,858 4,024 39,948 2,931 94,806 6,955 Metal Processors & Fabrication - 0.12% Commercial Metals Co * 55,126 818   55,126 818 Precision Castparts Corp   13,603 1,297 13,603 1,297 $ 818 $ 1,297 $ 2,115 Motorcycle/Motor Scooter - 0.03% Harley-Davidson Inc   22,756 567 22,756 567 Multi-Line Insurance - 0.69% Allstate Corp/The   52,035 1,539 52,035 1,539 American International Group Inc (a)   13,055 439 13,055 439 Assurant Inc   11,440 342 11,440 342 Cincinnati Financial Corp   15,777 400 15,777 400 Genworth Financial Inc   46,682 496 46,682 496 Hartford Financial Services Group Inc   37,278 914 37,278 914 Loews Corp   35,286 1,168 35,286 1,168 MetLife Inc 117,916 4,013 79,416 2,702 197,332 6,715 XL Capital Ltd   33,194 545 33,194 545 $ 4,013 $ 8,545 $ 12,558 Multimedia - 1.78% McGraw-Hill Cos Inc/The   30,539 879 30,539 879 Meredith Corp   3,533 96 3,533 96 News Corp 310,819 3,581 218,107 2,512 528,926 6,093 Time Warner Inc 330,802 9,964 115,016 3,464 445,818 13,428 Viacom Inc (a)   58,872 1,624 58,872 1,624 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Multimedia (continued) Walt Disney Co/The 186,830 $ 5,113 180,298 $ 4,935 367,128 $ 10,048 $ 18,658 $ 13,510 $ 32,168 Networking Products - 1.55% Cisco Systems Inc (a) 613,973 14,029 559,539 12,786 1,173,512 26,815 Juniper Networks Inc (a)   50,854 1,297 50,854 1,297 $ 14,029 $ 14,083 $ 28,112 Non-Ferrous Metals - 0.00% Titanium Metals Corp   8,233 71 8,233 71 Non-Hazardous Waste Disposal - 0.12% Republic Services Inc   31,268 810 31,268 810 Waste Management Inc   47,796 1,428 47,796 1,428 $  $ 2,238 $ 2,238 Office Automation & Equipment - 0.06% Pitney Bowes Inc   20,086 492 20,086 492 Xerox Corp   84,309 634 84,309 634 $  $ 1,126 $ 1,126 Office Supplies & Forms - 0.02% Avery Dennison Corp   10,937 390 10,937 390 Oil - Field Services - 1.42% Baker Hughes Inc 5,263 221 30,061 1,265 35,324 1,486 BJ Services Co   28,339 544 28,339 544 Exterran Holdings Inc (a) * 57,203 1,169   57,203 1,169 Halliburton Co 134,517 3,929 87,475 2,555 221,992 6,484 Schlumberger Ltd 132,350 8,232 116,200 7,228 248,550 15,460 Smith International Inc   21,394 593 21,394 593 $ 13,551 $ 12,185 $ 25,736 Oil & Gas Drilling - 0.33% Diamond Offshore Drilling Inc   6,742 642 6,742 642 ENSCO International Inc   13,819 633 13,819 633 Nabors Industries Ltd (a)   27,555 574 27,555 574 Patterson-UTI Energy Inc * 190,752 2,972   190,752 2,972 Rowan Cos Inc   11,034 256 11,034 256 Transocean Ltd (a) * 1,414 119   1,414 119 Unit Corp (a) * 17,610 688   17,610 688 $ 3,779 $ 2,105 $ 5,884 Oil Company - Exploration & Production - 2.78% Anadarko Petroleum Corp   47,586 2,899 47,586 2,899 Apache Corp 28,841 2,714 32,571 3,066 61,412 5,780 Cabot Oil & Gas Corp   10,054 387 10,054 387 Chesapeake Energy Corp 10,578 259 62,246 1,525 72,824 1,784 Cimarex Energy Co * 64,672 2,533   64,672 2,533 Denbury Resources Inc (a)   24,198 353 24,198 353 Devon Energy Corp 193,452 12,518 43,053 2,786 236,505 15,304 EOG Resources Inc   24,440 1,996 24,440 1,996 EQT Corp   12,699 532 12,699 532 Noble Energy Inc   16,821 1,104 16,821 1,104 Occidental Petroleum Corp 67,326 5,109 78,653 5,968 145,979 11,077 Pioneer Natural Resources Co   11,162 459 11,162 459 Questar Corp   16,902 673 16,902 673 Range Resources Corp   15,255 764 15,255 764 Southwestern Energy Co (a)   33,419 1,456 33,419 1,456 St Mary Land & Exploration Co * 13,948 476   13,948 476 XTO Energy Inc 8,741 363 56,285 2,339 65,026 2,702 $ 23,972 $ 26,307 $ 50,279 Oil Company - Integrated - 6.97% Chevron Corp 217,939 16,681 194,554 14,891 412,493 31,572 ConocoPhillips 284,061 14,254 143,856 7,219 427,917 21,473 Exxon Mobil Corp (b) 467,751 33,524 466,207 33,413 933,958 66,937 Hess Corp 20,239 1,108 28,237 1,545 48,476 2,653 Marathon Oil Corp   68,656 2,195 68,656 2,195 Murphy Oil Corp   18,511 1,132 18,511 1,132 $ 65,567 $ 60,395 $ 125,962 Oil Field Machinery & Equipment - 0.17% Cameron International Corp (a)   21,328 788 21,328 788 FMC Technologies Inc (a)   11,879 625 11,879 625 National Oilwell Varco Inc   40,569 1,663 40,569 1,663 $  $ 3,076 $ 3,076 Oil Refining & Marketing - 0.28% Sunoco Inc   11,340 349 11,340 349 Tesoro Corp/Texas 7,758 110 13,538 192 21,296 302 Valero Energy Corp 189,018 3,421 54,593 988 243,611 4,409 $ 3,531 $ 1,529 $ 5,060 Paper & Related Products - 0.39% International Paper Co 71,054 1,585 41,982 937 113,036 2,522 MeadWestvaco Corp   16,600 379 16,600 379 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Paper & Related Products (continued) Rayonier Inc * 106,716 $ 4,117  $  106,716 $ 4,117 $ 5,702 $ 1,316 $ 7,018 Pharmacy Services - 0.48% Express Scripts Inc (a)   26,621 2,128 26,621 2,128 Medco Health Solutions Inc (a) 69,394 3,894 45,957 2,579 115,351 6,473 $ 3,894 $ 4,707 $ 8,601 Photo Equipment & Supplies - 0.01% Eastman Kodak Co   26,018 98 26,018 98 Pipelines - 0.16% El Paso Corp   68,023 667 68,023 667 Spectra Energy Corp   62,659 1,198 62,659 1,198 Williams Cos Inc   56,553 1,066 56,553 1,066 $  $ 2,931 $ 2,931 Printing - Commercial - 0.04% RR Donnelley & Sons Co 14,429 290 19,916 400 34,345 690 Property & Casualty Insurance - 0.67% Chubb Corp 31,706 1,539 33,944 1,647 65,650 3,186 Progressive Corp/The   65,831 1,053 65,831 1,053 Travelers Cos Inc/The 101,674 5,062 55,059 2,742 156,733 7,804 $ 6,601 $ 5,442 $ 12,043 Publicly Traded Investment Fund - 0.02% iShares S&P 500 Index Fund/US   2,716 282 2,716 282 Publishing - Newspapers - 0.02% Gannett Co Inc   22,773 224 22,773 224 New York Times Co/The   11,213 89 11,213 89 $  $ 313 $ 313 Quarrying - 0.03% Vulcan Materials Co   12,125 558 12,125 558 Racetracks - 0.02% Penn National Gaming Inc (a) * 13,500 339   13,500 339 Real Estate Management & Services - 0.01% CB Richard Ellis Group Inc (a)   23,299 241 23,299 241 Regional Banks - 2.60% Capital One Financial Corp 50,408 1,845 44,136 1,615 94,544 3,460 Comerica Inc   14,659 407 14,659 407 Fifth Third Bancorp 175,017 1,564 77,153 690 252,170 2,254 Huntington Bancshares Inc/OH   69,238 264 69,238 264 Keycorp   85,227 459 85,227 459 PNC Financial Services Group Inc   44,760 2,190 44,760 2,190 SunTrust Banks Inc   48,391 925 48,391 925 US Bancorp 257,139 5,971 185,480 4,307 442,619 10,278 Wells Fargo & Co 518,886 14,280 453,190 12,472 972,076 26,752 $ 23,660 $ 23,329 $ 46,989 REITS - Apartments - 0.28% Apartment Investment & Management Co   11,354 140 11,354 140 AvalonBay Communities Inc 40,309 2,772 7,754 533 48,063 3,305 Equity Residential 29,295 846 26,578 768 55,873 1,614 $ 3,618 $ 1,441 $ 5,059 REITS - Diversified - 0.13% Liberty Property Trust * 47,942 1,408   47,942 1,408 Vornado Realty Trust   15,145 902 15,145 902 $ 1,408 $ 902 $ 2,310 REITS - Healthcare - 0.13% HCP Inc   28,433 841 28,433 841 Health Care REIT Inc   11,630 516 11,630 516 Nationwide Health Properties Inc * 9,337 301   9,337 301 Ventas Inc   15,186 610 15,186 610 $ 301 $ 1,967 $ 2,268 REITS - Hotels - 0.03% Host Hotels & Resorts Inc   58,584 592 58,584 592 REITS - Office Property - 0.04% Boston Properties Inc   13,444 817 13,444 817 REITS - Regional Malls - 0.41% Macerich Co/The * 8,193 244   8,193 244 Simon Property Group Inc 77,598 5,268 27,461 1,864 105,059 7,132 $ 5,512 $ 1,864 $ 7,376 REITS - Shopping Centers - 0.06% Federal Realty Investment Trust * 6,676 394   6,676 394 Kimco Realty Corp   36,511 462 36,511 462 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) REITS - Shopping Centers (continued) Regency Centers Corp * 5,478 $ 184  $  5,478 $ 184 $ 578 $ 462 $ 1,040 REITS - Storage - 0.17% Public Storage 28,757 2,117 13,155 968 41,912 3,085 REITS - Warehouse & Industrial - 0.03% ProLogis   42,956 487 42,956 487 Retail - Apparel & Shoe - 0.62% Abercrombie & Fitch Co   8,532 280 8,532 280 Aeropostale Inc (a) * 33,916 1,273   33,916 1,273 Gap Inc/The 60,023 1,281 46,711 997 106,734 2,278 Ltd Brands Inc   25,902 456 25,902 456 Nordstrom Inc 15,268 485 15,981 508 31,249 993 Ross Stores Inc 134,342 5,912   134,342 5,912 $ 8,951 $ 2,241 $ 11,192 Retail - Auto Parts - 0.05% AutoZone Inc (a)   2,954 400 2,954 400 O'Reilly Automotive Inc (a)   13,265 494 13,265 494 $  $ 894 $ 894 Retail - Automobile - 0.01% AutoNation Inc (a)   9,153 158 9,153 158 Retail - Bedding - 0.05% Bed Bath & Beyond Inc (a)   25,406 895 25,406 895 Retail - Building Products - 0.38% Home Depot Inc   165,358 4,149 165,358 4,149 Lowe's Cos Inc   143,337 2,805 143,337 2,805 $  $ 6,954 $ 6,954 Retail - Computer Equipment - 0.02% GameStop Corp (a)   15,975 388 15,975 388 Retail - Consumer Electronics - 0.08% Best Buy Co Inc   33,120 1,265 33,120 1,265 RadioShack Corp   12,143 205 12,143 205 $  $ 1,470 $ 1,470 Retail - Discount - 1.92% Big Lots Inc (a) 85,476 2,141 8,015 201 93,491 2,342 Costco Wholesale Corp   42,187 2,398 42,187 2,398 Dollar Tree Inc (a) * 76,240 3,441   76,240 3,441 Family Dollar Stores Inc 37,819 1,070 13,555 384 51,374 1,454 Target Corp   72,937 3,532 72,937 3,532 Wal-Mart Stores Inc 225,424 11,199 209,523 10,409 434,947 21,608 $ 17,851 $ 16,924 $ 34,775 Retail - Drug Store - 1.26% CVS Caremark Corp 222,166 7,843 140,007 4,942 362,173 12,785 Walgreen Co 167,040 6,319 96,270 3,642 263,310 9,961 $ 14,162 $ 8,584 $ 22,746 Retail - Jewelry - 0.03% Tiffany & Co   12,040 473 12,040 473 Retail - Major Department Store - 0.48% JC Penney Co Inc   22,881 758 22,881 758 Sears Holdings Corp (a)   4,841 328 4,841 328 TJX Cos Inc 160,259 5,986 41,118 1,536 201,377 7,522 $ 5,986 $ 2,622 $ 8,608 Retail - Office Supplies - 0.09% Office Depot Inc (a)   26,652 161 26,652 161 Staples Inc   70,074 1,521 70,074 1,521 $  $ 1,682 $ 1,682 Retail - Pet Food & Supplies - 0.11% PetSmart Inc * 87,120 2,050   87,120 2,050 Retail - Regional Department Store - 0.33% Kohl's Corp (a) 60,904 3,485 29,644 1,696 90,548 5,181 Macy's Inc   40,795 717 40,795 717 $ 3,485 $ 2,413 $ 5,898 Retail - Restaurants - 0.65% Darden Restaurants Inc   13,527 410 13,527 410 McDonald's Corp 39,644 2,324 105,871 6,205 145,515 8,529 Starbucks Corp (a)   71,506 1,357 71,506 1,357 Yum! Brands Inc   45,261 1,492 45,261 1,492 $ 2,324 $ 9,464 $ 11,788 Rubber - Tires - 0.02% Goodyear Tire & Rubber Co/The (a)   23,466 302 23,466 302 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Savings & Loans - Thrifts - 0.14% Hudson City Bancorp Inc 99,270 $ 1,304 45,757 $ 601 145,027 $ 1,905 People's United Financial Inc   33,795 542 33,795 542 $ 1,304 $ 1,143 $ 2,447 Schools - 0.12% Apollo Group Inc (a) 13,990 799 12,375 707 26,365 1,506 DeVry Inc   6,006 332 6,006 332 Washington Post Co/The   602 260 602 260 $ 799 $ 1,299 $ 2,098 Semiconductor Component - Integrated Circuits - 0.11% Analog Devices Inc 5,557 143 28,283 725 33,840 868 Integrated Device Technology Inc (a) * 86,257 507   86,257 507 Linear Technology Corp   21,564 558 21,564 558 $ 650 $ 1,283 $ 1,933 Semiconductor Equipment - 0.14% Applied Materials Inc   129,383 1,578 129,383 1,578 KLA-Tencor Corp   16,556 538 16,556 538 Novellus Systems Inc (a)   9,467 195 9,467 195 Teradyne Inc (a)   16,935 142 16,935 142 $  $ 2,453 $ 2,453 Steel - Producers - 0.32% AK Steel Holding Corp   10,612 168 10,612 168 Nucor Corp 45,499 1,813 30,526 1,216 76,025 3,029 Reliance Steel & Aluminum Co * 26,871 980   26,871 980 Schnitzer Steel Industries Inc * 27,582 1,193   27,582 1,193 United States Steel Corp   13,904 480 13,904 480 $ 3,986 $ 1,864 $ 5,850 Steel - Specialty - 0.02% Allegheny Technologies Inc   9,514 294 9,514 294 Telecommunication Equipment - 0.09% Harris Corp   12,715 531 12,715 531 Tellabs Inc (a) 136,638 823 38,433 231 175,071 1,054 $ 823 $ 762 $ 1,585 Telecommunication Equipment - Fiber Optics - 0.16% Ciena Corp (a)   8,880 104 8,880 104 Corning Inc   150,810 2,203 150,810 2,203 JDS Uniphase Corp (a) 83,567 467 21,051 118 104,618 585 $ 467 $ 2,425 $ 2,892 Telecommunication Services - 0.02% NeuStar Inc (a) * 17,245 398   17,245 398 Telephone - Integrated - 2.75% AT&T Inc 655,099 16,816 572,356 14,692 1,227,455 31,508 CenturyTel Inc 28,050 911 28,837 936 56,887 1,847 Frontier Communications Corp   30,302 217 30,302 217 Qwest Communications International Inc   143,813 516 143,813 516 Sprint Nextel Corp (a) 562,075 1,664 278,984 826 841,059 2,490 Verizon Communications Inc 156,518 4,631 275,566 8,154 432,084 12,785 Windstream Corp   42,365 409 42,365 409 $ 24,022 $ 25,750 $ 49,772 Television - 0.11% CBS Corp 99,498 1,171 65,746 774 165,244 1,945 Tobacco - 2.24% Altria Group Inc 182,018 3,296 200,941 3,639 382,959 6,935 Lorillard Inc 147,792 11,487 16,022 1,245 163,814 12,732 Philip Morris International Inc 236,490 11,200 187,661 8,888 424,151 20,088 Reynolds American Inc   16,393 795 16,393 795 $ 25,983 $ 14,567 $ 40,550 Tools - Hand Held - 0.05% Black & Decker Corp   5,837 276 5,837 276 Snap-On Inc   5,599 204 5,599 204 Stanley Works/The   7,698 348 7,698 348 $  $ 828 $ 828 Toys - 0.05% Hasbro Inc   12,214 333 12,214 333 Mattel Inc   34,920 661 34,920 661 $  $ 994 $ 994 Transport - Rail - 0.44% Burlington Northern Santa Fe Corp   25,399 1,913 25,399 1,913 CSX Corp   38,030 1,604 38,030 1,604 Norfolk Southern Corp   35,664 1,663 35,664 1,663 Union Pacific Corp   48,922 2,697 48,922 2,697 $  $ 7,877 $ 7,877 Transport - Services - 1.64% CH Robinson Worldwide Inc   16,334 900 16,334 900 Expeditors International of Washington Inc 49,424 1,592 20,579 663 70,003 2,255 LargeCap S&P 500 LargeCap S&P 500 LargeCap Blend LargeCap Blend Index Fund Shares Index Fund Value Combined Portfolio Combined Portfolio COMMON STOCKS (continued) Fund I Shares Held Fund I Value (000's) Held (000's) Shares Held Value (000's) Transport - Services (continued) FedEx Corp 49,224 $ 3,578 30,299 $2,202 79,523 $ 5,780 Ryder System Inc   5,428 220 5,428 220 United Parcel Service Inc 285,646 15,334 96,472 5,179 382,118 20,513 $ 20,504 $ 9,164 $ 29,668 Vitamins & Nutrition Products - 0.01% Herbalife Ltd * 3,797 128   3,797 128 Web Portals - 1.41% Google Inc (a) 20,226 10,843 23,340 12,513 43,566 23,356 Yahoo! Inc (a) 13,812 220 115,721 1,840 129,533 2,060 $ 11,063 $ 14,353 $ 25,416 Wireless Equipment - 1.11% American Tower Corp (a)   38,283 1,410 38,283 1,410 Motorola Inc 127,205 1,090 222,672 1,908 349,877 2,998 Qualcomm Inc 218,912 9,065 161,260 6,678 380,172 15,743 $ 10,155 $ 9,996 $ 20,151 X-Ray Equipment - 0.00% Hologic Inc (a) * 6,218 92   6,218 92 TOTAL COMMON STOCKS $ 870,946 $ 884,631 $ 1,755,577 LargeCap Blend LargeCap S&P 500 LargeCap S&P 500 Combined Portfolio Fund I Principal LargeCap Blend Index Fund Principal Index Fund Value Principal Amount Combined Portfolio REPURCHASE AGREEMENTS - 2.91% Amount (000's) Fund I Value (000's) Amount (000's) (000's) (000's) Value (000's) Diversified Banking Institutions - 2.91% Investment in Joint Trading Account; Bank $ 6,304 $ 6,304 6,862 6,862 $ 13,166 13,166 of America Repurchase Agreement; 0.06% dated 10/30/09 maturing 11/02/09 (collateralized by Sovereign Agency Issues; $13,430,000; 0.00% - 5.75%; dated 11/02/09 - 07/15/32) Investment in Joint Trading Account; Credit 6,305 6,305 6,863 6,863 13,168 13,168 Suisse Repurchase Agreement; 0.06% dated 10/30/09 maturing 11/02/09 (collateralized by US Treasury Notes; $13,430,000; 1.38% - 2.00%; dated 02/28/10 - 09/15/12) Investment in Joint Trading Account; 6,304 6,304 6,862 6,862 13,166 13,166 Deutsche Bank Repurchase Agreement; 0.06% dated 10/30/09 maturing 11/02/09 (collateralized by Sovereign Agency Issues; $13,430,000; 1.88% - 3.75%; dated 12/06/10 - 08/24/12) Investment in Joint Trading Account; 6,304 6,304 6,862 6,862 13,166 13,166 Morgan Stanley Repurchase Agreement; 0.06% dated 10/30/09 maturing 11/02/09 (collateralized by Sovereign Agency Issues; $13,430,000; 0.88% - 4.75%; dated 12/10/10 - 07/01/19) $ 25,217 $ 27,449 $ 52,666 TOTAL REPURCHASE AGREEMENTS $ 25,217 $ 27,449 $ 52,666 Total Investments $ 896,163 $ 912,080 $ 1,808,243 Other Assets in Excess of Liabilities, Net - 0.01% $ 1,338 $ (1,184) $ 154 Pro Forma Adjustment TOTAL NET ASSETS - 100.00% $ 897,501 $ 910,896 $ 1,808,292 (a) Non-Income Producing Security (b) Security or a portion of the security was pledged to cover margin requirements for futures contracts. At the end of the period, the value of these securities totaled and $0 and $5,769, respectively or (0.32%) of net assets. * Security or a portion of the security will be disposed of in order to meet the investment strategies and/or restrictions of the Acquiring Fund. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: LargeCap Blend LargeCap S&P 500 Fund I Index Fund Combined Portfolio Unrealized Appreciation $ 83,812 $ 132,320 $ 216,132 Unrealized Depreciation (113,302) (225,759) (339,061) Net Unrealized Appreciation (Depreciation) $ (29,490) $ (93,439) $ (122,929) Cost for federal income tax purposes $ 925,653 $ 1,005,519 $ 1,931,172 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) LargeCap Blend LargeCap S&P 500 Sector/Country Fund I Index Fund Combined Portfolio Consumer, Non-cyclical 21.58% 22.51% 22.04% Financial 15.95% 17.02% 16.49% Technology 13.51% 12.66% 13.09% Energy 12.40% 12.20% 12.30% Communications 11.58% 10.96% 11.27% Industrial 9.96% 9.82% 9.89% Consumer, Cyclical 8.69% 8.22% 8.45% Basic Materials 3.80% 3.21% 3.50% Utilities 2.38% 3.45% 2.92% Diversified 0.00% 0.05% 0.02% Exchange Traded Funds 0.00% 0.03% 0.02% Other Assets in Excess of Liabilities, Net 0.15% (0.13)% 0.01% TOTAL NET ASSETS 100.00% 100.00% 100.00% Other Assets Summary (unaudited) LargeCap Blend LargeCap S&P 500 Asset Type Fund I Index Fund Combined Portfolio Futures 2.96% 3.06% 3.01% LargeCap Blend Fund I Futures Contracts Unrealized Type Buy/Sell Contracts Original Value Current Market Value Appreciation/(Depreciation) S&P 500; December 2009 Buy 103 $ 27,225 $ 26,600 $ (625) $ (625) All dollar amounts are shown in thousands (000's) LargeCap S&P 500 Index Fund Futures Contracts Unrealized Type Buy/Sell Contracts Original Value Current Market Value Appreciation/(Depreciation) S&P 500; December 2009 Buy 108 $ 28,507 $ 27,891 $ (616) $ (616) All dollar amounts are shown in thousands (000's) Combined Portfolio Futures Contracts Unrealized Type Buy/Sell Contracts Original Value Current Market Value Appreciation/(Depreciation) S&P 500; December 2009 Buy 211 $55,732 $54,491 $ (1,241) $ (1,241) All dollar amounts are shown in thousands (000's) Pro Forma Notes to Financial Statements October 31, 2009 (unaudited) 1. Description of the Funds LargeCap Blend Fund I and LargeCap S&P 500 Index Fund are series of Principal Funds, Inc. (the Fund). The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. 2. Basis of Combination On March 8, 2010, the Board of Directors of Principal Funds, Inc., LargeCap Blend Fund I approved an Agreement and Plan of Reorganization (the Reorganization) whereby, LargeCap S&P 500 Index Fund will acquire all the assets of LargeCap Blend Fund I subject to the liabilities of such fund, in exchange for a number of shares equal to the pro rata net assets of LargeCap S&P 500 Index Fund. The Reorganization will be accounted for as a tax-free reorganization of investment companies. The pro forma combined financial statements are presented for the information of the reader and may not necessarily be representative of what the actual combined financial statements would have been had the Reorganization occurred at October 31, 2009. The unaudited pro forma schedules of investments and statements of assets and liabilities reflect the financial position of LargeCap Blend Fund I and LargeCap S&P 500 Index Fund at October 31, 2009. The unaudited pro forma statements of operations reflect the results of operations of LargeCap Blend Fund I and LargeCap S&P 500 Index Fund for the twelve months ended October 31, 2009. The statements have been derived from the Funds respective books and records utilized in calculating daily net asset value at the dates indicated above for LargeCap Blend Fund I and LargeCap S&P 500 Index Fund under U.S. generally accepted Funding principles. The historical cost of investment securities will be carried forward to the surviving entity and results of operations of LargeCap S&P 500 Index Fund for pre-combination periods will not be restated. LargeCap Blend Fund I will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization, including printing, mailing, and legal fees. These expenses and fees are expected to total $104,900. LargeCap Blend Fund I will pay any trading costs associated with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the LargeCap S&P 500 Index Fund and reinvesting the proceeds in securities that would be compatible. The trading costs are estimated to be $397,000 with an approximate gain of $5,427,000 on a U.S. GAAP basis. The estimated per share capital gain would be $0.04. The pro forma schedules of investments and statements of assets and liabilities and operations should be read in conjunction with the historical financial statements of the Funds incorporated by reference in the Statements of Additional Information. 3. Significant Funding Policies The preparation of financial statements in conformity with U.S. generally accepted Funding principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 4. Security Valuation LargeCap Blend Fund I and LargeCap S&P 500 Index Fund value securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price or an evaluated bid price provided by a pricing service. Pricing services use electronic modeling techniques that incorporate security characteristics, market conditions and dealer-supplied valuations to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks, and foreign securities, the investments are valued at their fair value as determined in good faith by Principal Management Corporation (the Manager) under procedures established and periodically reviewed by the Funds Board of Directors. The value of foreign securities used in computing the net asset value per share is generally determined as of the close of the foreign exchange where the security is principally traded. Events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset value are ordinarily not reflected in the Funds net asset value. If the Manager reasonably believes events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset value will materially affect the value of a foreign security, then the security is valued at its fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. Many factors are reviewed in the course of making a good faith determination of a securitys fair value, including, but not limited to, price movements in ADRs, futures contracts, industry indices, general indices and foreign currencies. Pro Forma Notes to Financial Statements October 31, 2009 (unaudited) 4. Security Valuation (Continued) To the extent each Fund invests in foreign securities listed on foreign exchanges which trade on days on which the Fund does not determine its net asset value, for example weekends and other customary national U.S. holidays, each Funds net asset value could be significantly affected on days when shareholders cannot purchase or redeem shares. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any given point in time, sometimes referred to as a "local" price and a "premium" price. The premium price is often a negotiated price, which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Funds to value such securities at prices at which it is expected those shares may be sold, and the Manager or any sub-advisor is authorized to make such determinations subject to such oversight by the Funds Board of Directors as may occasionally be necessary. Short-term securities purchased with less than 60 days until maturity are valued at amortized cost, which approximates market. Under the amortized cost method, a security is valued by applying a constant yield to maturity of the difference between the principal amount due at maturity and the cost of the security to the account. In September 2006, the Financial Funding Standards Board (FASB) issued Statement of Financial Funding Standards No. 157, Fair Value Measurements (FAS 157). This standard clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosures about the use of fair value measurements. Effective November 1, 2008, the Funds adopted the provisions of FAS 157. In accordance with FAS 157, fair value is defined as the price that the Funds would receive upon selling a security in a timely transaction to an independent buyer in the principal or most advantageous market of the security at the measurement date. In determining fair value, the Funds use various valuation approaches, including market, income and/or cost approaches. FAS 157 establishes a hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  Quoted prices are available in active markets for identical securities as of the reporting date. The type of securities included in Level 1 includes listed equities and listed derivatives. Level 2  Other significant observable inputs (including quoted prices for similar investments, interest rates, prepayments speeds, credit risk, etc.) Investments which are generally included in this category include corporate bonds, senior floating rate interests, and municipal bonds. Level 3  Significant unobservable inputs (including the Funds assumptions in determining the fair value of investments.) Investments which are generally included in this category include certain corporate bonds and certain mortgage backed securities. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the market place, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised by the Funds in determining fair value is greatest for instruments categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes the level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair value is a market based measure considered from the perspective of a market participant who holds the asset rather than an entity specific measure. Therefore, even when market assumptions are not readily available, the Funds own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Funds use prices and inputs that are current as of the measurement date. Pro Forma Notes to Financial Statements October 31, 2009 (unaudited) 4. Security Valuation (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those instruments. Generally, amortized cost approximates the current fair value of these securities, but because the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2009 in valuing the Funds securities carried at value (amounts shown in thousands): Level 2 - Other Significant Level 1 - Observable Level 3 - Significant Totals Fund Quoted Prices Inputs Unobservable Inputs (Level 1,2,3) LargeCap Common Blend Stock Fund (a) I $ 870,946 $  $  $ 870,946 Repurchase Agreements  25,217  25,217 Total investments in securities $ 870,946 $ 25,217 $  $ 896,163 Futures (b) $ (625) $  $  $ (625) LargeCap S&P 500 Index Fund Common Stock (a) $ 884,631 $  $  $ 884,631 Repurchase Agreements  27,449  27,449 Total investments in securities $ 884,631 $ 27,449 $  $ 912,080 Futures (b) $ (616) $  $  $ (616) (a) For additional detail regarding sector classifications, please see the Schedule of Investments. (b) Futures, foreign currency contracts, written options and swap agreements are valued at the unrealized appreciation/(depreciation) of the instrument. 5. Futures Contracts The Funds are subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing their investment objectives. The Funds may enter into futures contracts to hedge against changes in or to gain exposure to, change in the value of equities, interest rates and foreign currencies. Initial margin deposits are made by cash deposits or segregation of specific securities as may be required by the exchange on which the transaction was conducted. Pursuant to the contracts, a fund agrees to receive from or pay to the broker, an amount of cash equal to the daily fluctuation in the value of the contract. Such receipts or payments are known as variation margin and are recorded by the fund as a variation margin receivable or payable on futures contracts. During the period the futures contracts are open, daily changes in the value of the contracts are recognized as unrealized gains or losses. These unrealized gains or losses are included as a component of net unrealized appreciation (depreciation) of investments on the statements of assets and liabilities. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the funds cost basis in the contract. There is minimal counterparty credit risk to the Funds because futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. 6. Repurchase Agreements The Funds may invest in repurchase agreements that are fully collateralized, typically by U.S. government or U.S. government agency securities. It is the Funds policy that its custodian takes possession of the underlying collateral securities. The fair value of the collateral is at all times at least equal to the total amount of the repurchase obligation. In the event of default on the obligation to repurchase, the Funds have the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. In the event the seller of a repurchase agreement defaults, the Funds could experience delays in the realization of the collateral. Pro Forma Notes to Financial Statements October 31, 2009 (unaudited) 7. Capital Shares The pro forma net asset value per share assumes issuance of shares of LargeCap S&P 500 Index Fund that would have been issued at October 31, 2009, in connection with the Reorganization. The number of shares assumed to be issued is equal to the net assets of LargeCap Blend Fund I, as of October 31, 2009, divided by the net asset value per share of the LargeCap S&P 500 Index Fund as of October 31, 2009. The pro forma number of shares outstanding, by class, for the combined fund can be found on the statement of assets and liabilities. 8. Pro Forma Adjustments The accompanying pro forma financial statements reflect changes in fund shares as if the Reorganization had taken place on October 31, 2009. The expenses of the LargeCap Blend Fund I were adjusted assuming the fee structure of the LargeCap S&P 500 Index Fund was in effect for the twelve months ended October 31, 2009. 9. Distributions No provision for federal income taxes is considered necessary because each fund is qualified as a regulated investment company under the Internal Revenue Code and intends to distribute each year substantially all of its net investment income and realized capital gains to shareholders.
